Exhibit 10.1

 

Execution version

 

Deal Published CUSIP Number: 64586RAA6

 

Facility Published CUSIP Number: 64586RAC2

 

$425,000,000 REVOLVING CREDIT FACILITY

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

NEW JERSEY RESOURCES CORPORATION

 

and

 

EACH OF THE GUARANTORS PARTY HERETO

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

 

BANK OF AMERICA, N.A., TD BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

PNC CAPITAL MARKETS LLC,

 

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers

 

Dated as of September 28, 2015

 



Execution version

 

TABLE OF CONTENTS

 

1. CERTAIN DEFINITIONS 1   1.1. Certain Definitions 1   1.2. Construction 28    
1.2.1. Number; Inclusion 28     1.2.2. Determination 28     1.2.3. Agent’s
Discretion and Consent 29     1.2.4. Documents Taken as a Whole 29     1.2.5.
Headings 29     1.2.6. Implied References to this Agreement 29     1.2.7.
Persons 29     1.2.8. Modifications to Documents 29     1.2.9. From, To and
Through 29     1.2.10. Shall; Will 29   1.3. Accounting Principles 30         2.
REVOLVING CREDIT AND SWING LOAN FACILITIES 30   2.1. Commitments 30     2.1.1.
Revolving Credit Loans 30     2.1.2. Swing Loan Commitment 31   2.2. Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans 31   2.3. Commitment
Fees 31   2.4. Revolving Credit Loan Requests 32   2.5. Swing Loan Requests 32  
2.6. Making Revolving Credit Loans and Swing Loans 33     2.6.1. Making
Revolving Credit Loans 33     2.6.2. Making Swing Loans 33     2.6.3.
Presumptions by the Agent 33   2.7. Swing Loan Note 34   2.8. Use of Proceeds 34
  2.9. Letter of Credit Subfacility 34     2.9.1. Issuance of Letters of Credit
34     2.9.2. Letter of Credit Fees 35     2.9.3. Disbursements, Reimbursement
35     2.9.4. Repayment of Participation Advances 36     2.9.5. Documentation 37
    2.9.6. Determinations to Honor Drawing Requests 37     2.9.7. Nature of
Participation and Reimbursement Obligations 37     2.9.8. Indemnity 39    
2.9.9. Liability for Acts and Omissions 39   2.10. Borrowings to Repay Swing
Loans 41   2.11. Right to Increase Commitments 41   2.12. Extension of the
Expiration Date 42   2.13. Defaulting Lenders 43

 



3. Intentionally Omitted 45       4. INTEREST RATES 45   4.1. Interest Rate
Options 45     4.1.1. Revolving Credit Interest Rate Options 45     4.1.2. Rate
Quotations 46     4.1.3. Change in Fees or Interest Rates 46   4.2. Interest
Periods 46     4.2.1. Amount of Borrowing Tranche 47     4.2.2. Renewals 47  
4.3. Interest After Default 47     4.3.1. Letter of Credit Fees, Interest Rate
47     4.3.2. Other Obligations 47     4.3.3. Acknowledgment 47   4.4. LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available 47    
4.4.1. Unascertainable 47     4.4.2. Illegality; Increased Costs; Deposits Not
Available 48     4.4.3. Agent’s and Lenders’ Rights 48   4.5. Selection of
Interest Rate Options 49         5. PAYMENTS 49   5.1. Payments 49   5.2. Pro
Rata Treatment of Lenders; Sharing of Payments; Agent’s Presumptions 50    
5.2.1. Sharing of Payments by Lenders 50     5.2.2. Presumptions by the Agent 51
  5.3. Interest Payment Dates 51   5.4. Prepayments 51     5.4.1. Voluntary
Prepayments 51     5.4.2. Replacement of a Lender 52     5.4.3. Change of
Lending Office 53   5.5. Voluntary Commitment Reductions 54   5.6. Additional
Compensation in Certain Circumstances 54     5.6.1. Increased Costs Generally 54
    5.6.2. Capital Requirements 55     5.6.3. Certificates for Reimbursement;
Repayment of Outstanding Loans; Borrowing of New Loans 55     5.6.4. Delay in
Requests 55     5.6.5. Indemnity 55   5.7. Interbank Market Presumption 56  
5.8. Taxes 57     5.8.1. Payments Free of Taxes 57     5.8.2. Payment of Other
Taxes by the Loan Parties 57

- ii -



    5.8.3. Indemnification by the Loan Parties 57     5.8.4. Indemnification by
the Lenders 57     5.8.5. Evidence of Payments 58     5.8.6. Status of Lenders
58     5.8.7. Treatment of Certain Refunds 60     5.8.8. Survival 60   5.9.
Notes 61   5.10. Settlement Date Procedures 61         6. REPRESENTATIONS AND
WARRANTIES 61   6.1. Representations and Warranties 61     6.1.1. Organization
and Qualification 61     6.1.2. Subsidiaries 62     6.1.3. Power and Authority
62     6.1.4. Validity and Binding Effect 62     6.1.5. No Conflict 62    
6.1.6. Litigation 63     6.1.7. Title to Properties 63     6.1.8. Historical
Statements; No Material Adverse Change 63     6.1.9. Use of Proceeds; Margin
Stock 64     6.1.10. Full Disclosure 65     6.1.11. Taxes 65     6.1.12.
Consents and Approvals 65     6.1.13. No Event of Default; Compliance With
Instruments 65     6.1.14. Patents, Trademarks, Copyrights, Licenses, Etc. 65  
  6.1.15. Insurance 66     6.1.16. Compliance With Laws 66     6.1.17. Material
Contracts; Burdensome Restrictions 66     6.1.18. Investment Companies;
Regulated Entities 66     6.1.19. Plans and Benefit Arrangements 66     6.1.20.
Employment Matters 67     6.1.21. Environmental Matters 68     6.1.22. Senior
Debt Status 68     6.1.23. Permitted Related Business Opportunities 68    
6.1.24. Anti-Terrorism Laws; Executive Order No. 13224 68   6.2. Continuation of
Representations 69         7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF
CREDIT 69   7.1. Conditions to First Loans and Letters of Credit 69     7.1.1.
Officer’s Certificate 69     7.1.2. Secretary’s Certificate 69     7.1.3.
Opinion of Counsel 70     7.1.4. Legal Details 70     7.1.5. Payment of Fees 70

- iii -



    7.1.6. Consents 70     7.1.7. Officer’s Certificate Regarding MACs 70    
7.1.8. No Violation of Laws 71     7.1.9. No Actions or Proceedings 71    
7.1.10. Delivery of Guaranty Agreement 71     7.1.11. Hedging Contract Policies
71     7.1.12. Termination of Commitments and Repayment of Outstanding
Indebtedness 71   7.2. Conditions to Each Additional Loan or Letter of Credit 71
        8. COVENANTS 72   8.1. Affirmative Covenants 72     8.1.1. Preservation
of Existence, Etc. 72     8.1.2. Payment of Liabilities, Including Taxes, Etc.
72     8.1.3. Maintenance of Insurance 72     8.1.4. Maintenance of Properties
and Leases 73     8.1.5. Maintenance of Patents, Trademarks, Etc. 73     8.1.6.
Visitation Rights 73     8.1.7. Keeping of Records and Books of Account 73    
8.1.8. Plans and Benefit Arrangements 74     8.1.9. Compliance With Laws 74    
8.1.10. Use of Proceeds 74     8.1.11. Additional NJR Note Agreements Financial
Covenants 74     8.1.12. Anti-Terrorism Laws; International Trade Law Compliance
75     8.1.13. Keepwell 75   8.2. Negative Covenants 76     8.2.1. Indebtedness
76     8.2.2. Liens 77     8.2.3. Guaranties 77     8.2.4. Loans and Investments
78     8.2.5. Liquidations, Mergers, Consolidations, Acquisitions 78     8.2.6.
Dispositions of Assets or Unregulated Subsidiaries 80     8.2.7. Affiliate
Transactions 80     8.2.8. Subsidiaries, Partnerships and Joint Ventures 81    
8.2.9. Continuation of or Change in Business 81     8.2.10. Plans and Benefit
Arrangements 81     8.2.11. Fiscal Year 81     8.2.12. Maximum Leverage Ratio 82
    8.2.13. Payment of Dividends; Redemptions 82     8.2.14. Off-Balance Sheet
Financing 82   8.3. Reporting Requirements 83     8.3.1. Quarterly Financial
Statements 83     8.3.2. Annual Financial Statements 83     8.3.3. Certificate
of the Borrower 84

- iv -



    8.3.4. Notice of Default 84     8.3.5. Notice of Litigation 84     8.3.6.
Notice of Change in Debt Rating 84     8.3.7. Sale of Assets 85     8.3.8.
Budgets, Forecasts, Other Reports and Information 85     8.3.9. Notices
Regarding Plans and Benefit Arrangements 85           9. DEFAULT 87   9.1.
Events of Default 87     9.1.1. Payments Under Loan Documents 87     9.1.2.
Breach of Warranty 87     9.1.3. Anti-Terrorism Laws 87     9.1.4. Breach of
Negative Covenants, Visitation Rights or Anti-Terrorism 87     9.1.5. Breach of
Other Covenants 87     9.1.6. Defaults in Other Agreements or Indebtedness 88  
  9.1.7. Final Judgments or Orders 88     9.1.8. Loan Document Unenforceable 88
    9.1.9. Uninsured Losses; Proceedings Against Assets 89     9.1.10. Notice of
Lien or Assessment 89     9.1.11. Insolvency 89     9.1.12. Events Relating to
Plans and Benefit Arrangements 89     9.1.13. Cessation of Business 89    
9.1.14. Change of Control 90     9.1.15. Involuntary Proceedings 90     9.1.16.
Voluntary Proceedings 90     9.1.17. No Limitation on Dividends and
Distributions by Subsidiaries 90   9.2. Consequences of Event of Default 91    
9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings 91     9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings
91     9.2.3. Set-off 91     9.2.4. Suits, Actions, Proceedings 92     9.2.5.
Application of Proceeds; Collateral Sharing 92     9.2.6. Other Rights and
Remedies 93           10. THE AGENT 93   10.1. Appointment and Authority 93  
10.2. Rights as a Lender 94   10.3. Exculpatory Provisions 94   10.4. Reliance
by Agent 95   10.5. Delegation of Duties 95   10.6. Resignation of Agent 95  
10.7. Non-Reliance on Agent and Other Lenders 96

- v -



  10.8. No Other Duties, etc. 97   10.9. The Agent’s Fees 97   10.10. No
Reliance on Agent’s Customer Identification Program 97   10.11. Calculations 97
  10.12. Beneficiaries 97           11. MISCELLANEOUS 98   11.1. Modifications,
Amendments or Waivers 98     11.1.1. Increase of Revolving Credit Commitments;
Extension of Expiration Date 98     11.1.2. Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment 98     11.1.3.
Release of Guarantor 98     11.1.4. Miscellaneous 98   11.2. No Implied Waivers;
Cumulative Remedies; Writing Required 99   11.3. Expenses; Indemnity; Damage
Waiver 99     11.3.1. Costs and Expenses 99     11.3.2. Indemnification by the
Borrower 100     11.3.3. Reimbursement by Lenders 101     11.3.4. Waiver of
Consequential Damages, Etc. 101     11.3.5. Payments 101   11.4. Holidays 101  
11.5. Funding by Branch, Subsidiary or Affiliate 102     11.5.1. Notional
Funding 102     11.5.2. Actual Funding 102   11.6. Notices; Lending Offices 102
  11.7. Severability 103   11.8. Governing Law 103   11.9. Prior Understanding
104   11.10. Duration; Survival 104   11.11. Successors and Assigns 104    
11.11.1. Successors and Assigns Generally 104     11.11.2. Assignments by
Lenders 105     11.11.3. Register 106     11.11.4. Participations 107    
11.11.5. Certain Pledges; Successors and Assigns Generally 108   11.12.
Confidentiality 108     11.12.1. General 108     11.12.2. Sharing Information
With Affiliates of the Lenders 108   11.13. Counterparts 109   11.14. Agent’s or
Lender’s Consent 109   11.15. Exceptions 109   11.16. WAIVER OF JURY TRIAL 109  
11.17. JURISDICTION & VENUE 110

- vi -



  11.18. USA Patriot Act Notice 110   11.19. Joinder of Guarantors 110   11.20.
Anti-Money Laundering/International Trade Law Compliance 111          

- vii -



LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND
ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 2.9.1 -
EXISTING LETTERS OF CREDIT SCHEDULE 6.1.2 - SUBSIDIARIES SCHEDULE 6.1.12 -
CONSENTS AND APPROVALS SCHEDULE 6.1.24 - PERMITTED RELATED BUSINESS
OPPORTUNITIES SCHEDULE 8.2.1 - EXISTING INDEBTEDNESS

 

EXHIBITS

 

EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1) -
GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT EXHIBIT 1.1(R) -
REVOLVING CREDIT NOTE EXHIBIT 1.1(S) - SWING LOAN NOTE EXHIBIT 2.4 - LOAN
REQUEST EXHIBIT 2.5 - SWING LOAN REQUEST EXHIBIT 5.5 - COMMITMENT REDUCTION
NOTICE EXHIBIT 5.8.6(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.8.6(B)
- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.8.6(C) - U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) EXHIBIT 5.8.6(D) - U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 7.1.3(A) - OPINION OF COUNSEL EXHIBIT 7.1.3(B) - OPINION OF IN-HOUSE
COUNSEL EXHIBIT 8.2.5 - ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3 -
COMPLIANCE CERTIFICATE

 



AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of September 28, 2015 and
is made by and among NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation
(the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS
(as hereinafter defined), JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, each in its capacity as a syndication agent, BANK OF
AMERICA, N.A., TD BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, each in its
capacity as a documentation agent, and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Agent and certain other Persons are parties to the
Existing Credit Facility (as defined herein);

 

WHEREAS, the Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$425,000,000;

 

WHEREAS, the revolving credit facility shall be used for refinancing
indebtedness under the Existing Credit Facility and general corporate purposes
of the Borrower; and

 

WHEREAS, the Lenders are willing to provide such revolving credit facility upon
the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1. CERTAIN DEFINITIONS

 

1.1. Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Acquired Person shall mean a Person or business acquired by any Loan Party in a
transaction which is a Permitted Acquisition.

 

Acquisition Compliance Certificate shall have the meaning assigned to such term
in Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in

 



this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

Agent shall mean PNC Bank, National Association, in its capacity as
administrative agent as described herein, and its successors and assigns.

 

Agent’s Fee shall have the meaning assigned to such term in Section 10.9
[Agent’s Fee].

 

Agent’s Letter shall have the meaning assigned to such term in Section 10.9
[Agent’s Fee].

 

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the
heading “Commitment Fee.” The Applicable Commitment Fee Rate shall be computed
in accordance with the parameters set forth on Schedule 1.1(A), provided however
that if New Jersey Natural Gas’ Debt Rating is determined by Fitch, Inc. or any
other nationally recognized statistical agency pursuant to the definition of
“Debt Rating” hereunder, the second column (Debt Rating Standard & Poor’s and
Moody’s) of the pricing grid set forth on Schedule 1.1(A) shall be modified by
the Agent upon written notice to the Borrower to reflect such replacement of
Moody’s or Standard & Poor’s as the applicable rating agencies hereunder and to
replace the Debt Rating Levels with the corresponding levels of Fitch or such
other nationally recognized statistical agency.

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Letter of Credit Fee.” The Applicable Letter of Credit Fee Rate
shall be computed in accordance with the parameters set forth on Schedule
1.1(A), provided however that if New Jersey Natural Gas’ Debt Rating is
determined by Fitch, Inc. or any other nationally recognized statistical agency
pursuant to the definition of “Debt Rating” hereunder, the second column (Debt
Rating Standard & Poor’s and Moody’s) of the pricing grid set forth on Schedule
1.1(A) shall be modified by the Agent upon written notice to the Borrower to
reflect such replacement of Moody’s or Standard & Poor’s as the applicable
rating agencies hereunder and to replace the Debt Rating Levels with the
corresponding levels of Fitch or such other nationally recognized statistical
agency.

 

Applicable Margin shall mean, as applicable:

2



(A) the percentage spread to be added to Base Rate under the Base Rate Option at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Base Rate Spread,” as the same may be modified in accordance with
the terms hereof, or

 

(B) the percentage spread to be added to LIBOR Rate under the LIBOR Rate Option
at the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A)
below the heading “LIBOR Rate Spread,” as the same may be modified in accordance
with the terms hereof.

 

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A); provided, however that if New Jersey Natural Gas’ Debt
Rating is determined by Fitch, Inc. or any other nationally recognized
statistical agency, pursuant hereto, the second column (Debt Rating Standard &
Poor’s and Moody’s) of the pricing grid set forth on Schedule 1.1(A) shall be
modified by the Agent upon written notice to the Borrower to reflect such
replacement of Moody’s or Standard & Poor’s as the applicable rating agencies
hereunder and to replace the Debt Rating Levels with the corresponding levels of
Fitch or such other nationally recognized statistical agency.

 

Approved Fund shall mean, with respect to any Lender, any fund that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by such Lender, an Affiliate of such Lender or an entity or an Affiliate
of an entity that administers or manages such Lender.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

 

Audited Financial Statements shall have the meaning assigned to such term in
Section 6.1.8.1 [Historical Statements].

 

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

 

Base Rate shall mean the greatest of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, (ii) the Federal Funds Open Rate plus 1/2% per annum, and (iii) the
Daily LIBOR Rate plus 1.00%.

 

Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i) [Base Rate Option].

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan, a Multiple
Employer Plan, nor a

3



Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

Borrower shall mean New Jersey Resources Corporation, a corporation organized
and existing under the laws of the State of New Jersey.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

CEA shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body or the compliance therewith by any Lender (or, for purposes
of Section 5.6.2 [Capital Requirements], by any lending office of such Lender or
such Lender’s holding company, if any); provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.

 

CIP Regulations shall have the meaning assigned to such term in Section 10.10
[No Reliance in the Agent’s Customer Identification Program].

4



Closing Date shall mean the Business Day on which this Agreement is fully
executed and becomes effective.

 

Commercial Letter of Credit shall mean any letter of credit which is issued in
respect of the purchase of goods or services by one or more of the Loan Parties
in the ordinary course of their business.

 

Commitment shall mean, as to any Lender, its Revolving Credit Commitment and, in
the case of the Agent, its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

 

Commitment Fees collectively and Commitment Fee separately shall have the
meaning assigned to such terms in Section 2.3 [Commitment Fees].

 

Commitment Reduction Notice shall have the meaning given to such term in Section
5.5 [Voluntary Commitment Reductions].

 

Compliance Certificate shall have the meaning assigned to such term in Section
8.3.3 [Certificate of the Borrower].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Shareholders’ Equity shall mean as of any date of determination the
sum of the amounts of common shareholders’ equity and preferred shareholders’
equity on the balance sheet, prepared in accordance with GAAP, for the Borrower
and its Subsidiaries on a consolidated basis as of such date of determination.

 

Consolidated Total Capitalization shall mean as of any date of determination the
sum of (i) Consolidated Total Indebtedness, plus (ii) Consolidated Shareholders’
Equity.

 

Consolidated Total Indebtedness shall mean as of any date of determination total
Indebtedness (excluding non-recourse Indebtedness of Project Subsidiaries),
without duplication, of the Borrower and its Subsidiaries.

 

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an
Governmental Body, or which pursuant to Environmental Laws requires the
performance of a Remedial Action or which otherwise constitutes a violation of
Environmental Laws.

 

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries and
all Guarantors, and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above. For purposes of this definition,
control of a Person shall mean the direct or indirect (x) ownership of, or power
to vote, 25% or more of the issued and outstanding equity

5



interests having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for such Person, or (y)
power to direct or cause the direction of the management and policies of such
Person whether by ownership of equity interests, contract or otherwise.

 

Daily LIBOR Rate shall mean for any day, the rate per annum determined by the
Agent by dividing (i) the Published Rate by (ii) a number equal to 1.00 minus
the LIBOR Rate Reserve Percentage on such day. Notwithstanding the foregoing, if
the Daily LIBOR Rate as determined above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) for purposes of this Agreement.

 

Debt Rating shall mean the rating of New Jersey Natural Gas’s senior secured
long-term debt by each of Standard & Poor’s and Moody’s; provided, however, at
the option of the Borrower from time to time and with the consent of the Agent
which will not be unreasonably withheld or delayed, either or both Standard &
Poor’s and Moody’s shall be replaced by Fitch, Inc. or any other nationally
recognized statistical rating agency that is then rating New Jersey Natural Gas’
senior secured Indebtedness.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Agent, the Issuing Lender, PNC Bank (as the
Lender of Swing Loans) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Agent in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Agent’s receipt of such certification in form and substance
satisfactory to the Agent, (d) has become the subject of a Bankruptcy Event or
(e) has failed at any time to comply with the provisions of this Agreement with
respect to purchasing participation interests in Obligations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

 

As used in this definition and in Section 2.12 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has

6



had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by an
Governmental Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning assigned to such term in Section 2.9.3.2.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the effective date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Closing Date of this Agreement and/or such other Loan Document(s) to which such
Loan Party is a party).

 

Environmental Complaint shall mean any (i) written notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an
Governmental Body relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (iii) administrative, regulatory
or judicial action, suit, claim or proceeding instituted by any Person or
Governmental Body or any other written notice of liability or potential
liability from any Person or Governmental Body, in either instance, relating to
or setting forth allegations or a cause of action for personal injury (including
but not limited to death), property damage, natural resource damage,
contribution or indemnity for the costs associated with the performance of
Remedial Actions, direct recovery for the costs associated with the performance
of Remedial Actions, liens or encumbrances attached to or recorded or levied
against property for the costs associated with the performance of Remedial
Actions, civil or administrative penalties, criminal fines or penalties or
declaratory or equitable relief arising under any Environmental Laws; or (iv)
subpoena, request for information or other written notice or demand of any type
issued by an Governmental Body pursuant to any Environmental Laws.

 

Environmental Laws shall mean all federal, tribal, state, local and foreign Laws
(including, but not limited to, the Comprehensive Environmental Response,
Compensation and

7



Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the
Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal Air
Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33
U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 to 136y, the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., each as amended, and any regulations promulgated or any equivalent
state or local Law, and any amendments thereto) and any final, non-appealable
consent decrees, consent orders, consent agreements, settlement agreements,
judgments or orders, or binding directives, policies or programs, issued by or
entered into with an Governmental Body pertaining or relating to: (i) pollution
or pollution control; (ii) protection of human health from exposure to Regulated
Substances; (iii) protection of the environment and/or natural resources; (iv)
protection of employee safety in the workplace and protection of employees from
exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour Laws); (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (vi) the
presence of Contamination; (vii) the protection of endangered or threatened
species; and (viii) the protection of Environmentally Sensitive Areas.

 

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, waivers, exemptions, consents, registrations,
identification numbers, approvals or authorizations required under Environmental
Laws (i) to own, occupy or maintain the Property; (ii) for the operations and
business activities of any Loan Party; or (iii) for the performance of a
Remedial Action.

 

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with the Borrower, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

8



Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.4.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8 [Taxes], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.8.6 [Status of
Lenders], and (iv) any U.S. federal withholding Taxes imposed under FATCA
(except to the extent imposed due to the failure of the Borrower to provide
documentation or information to the IRS).

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

9



Existing Credit Facility shall mean that certain Amended and Restated Credit
Agreement among the Borrower, the guarantors party thereto, the lenders party
thereto, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association,
each in its capacity as a syndication agent, Bank of America, N.A., TD Bank,
N.A., and U.S. Bank National Association, each in its capacity as a
documentation agent, and PNC Bank, National Association, in its capacity as
administrative agent for the “lenders” party thereto, dated August 22, 2012.

 

Existing Letters of Credit shall have the meaning assigned to such term in
Section 2.9.1 [Issuance of Letters of Credit].

 

Expiration Date shall mean September 28, 2020.

 

FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

10



Foreign Lender shall mean (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.

 

Governmental Body shall mean any government, political subdivision, agency or
other body described in clause (a) or (b) of the definition of “Official Body.”

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.19
[Joinder of Guarantors]; provided, however, that the Project Subsidiaries shall
not be designated as a “Guarantor” nor required to join this Agreement as a
Guarantor pursuant to Section 11.19 [Joinder of Guarantors].

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Agent for the benefit of the Lenders and IRH Providers.

 

Hedge Liabilities shall have the meaning assigned in the definition of Lender
Provided Interest Rate Hedge.

 

Hedging Contract Policies shall mean the written internal policies and
procedures with respect to hedging or trading of gas contracts or other
commodity, hedging contracts of any kind, or any derivatives or other similar
financial instruments of the Borrower and its Subsidiaries, as in effect on the
date of this Agreement, a copy of which has been delivered to the Agent and each
Lender.

 

Hedging Transaction shall mean any transaction entered into by a Loan Party or
any of its Subsidiaries in accordance with the Hedging Contract Policies, as the
same may be amended, restated, modified, or supplemented from time to time.

11



Historical Statements shall have the meaning assigned to such term in Section
6.1.8.1(a) [Historical Statements].

 

Hybrid Security shall mean any of the following: (i) beneficial interests issued
by a trust which constitutes a Subsidiary of any Loan Party, substantially all
of the assets of which trust are unsecured Indebtedness of any Loan Party or any
Subsidiary of any Loan Party or proceeds thereof, and all payments of which
Indebtedness are required to be, and are, distributed to the holders of
beneficial interests in such trust promptly after receipt by such trust, or (ii)
any shares of capital stock or other equity interest that, other than solely at
the option of the issuer thereof, by their terms (or by the terms of any
security into which they are convertible or exchangeable) are, or upon the
happening of an event or the passage of time would be, required to be redeemed
or repurchased, in whole or in part, or have, or upon the happening of an event
or the passage of time would have, a redemption or similar payment.

 

Inactive Subsidiary shall have the meaning given in Section 6.1.2
[Subsidiaries].

 

Incorporated Covenant shall have the meaning given in Section 8.1.11 [Additional
NJR Note Agreements Financial Covenants].

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of (without duplication unless duplication is
required pursuant to the NJR Note Agreements): (i) borrowed money, (ii) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate or currency exchange rate management
device, (iv) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including off-balance sheet
transactions which are addressed in Section 8.2.14 [Off-Balance Sheet Financing]
and trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than sixty (60) days past due), (v) the net
indebtedness, obligations and liabilities of such Person under any Hedging
Transaction to the extent constituting “indebtedness,” as determined in
accordance with GAAP, adjusted downward dollar for dollar for any related margin
collateral account balances maintained by such Person, (vi) any Guaranty of any
Hedging Transaction described in the immediately preceding clause (v), (vii) any
Guaranty of Indebtedness for borrowed money, (viii) any Hybrid Security
described in clause (i) of the definition of Hybrid Security, or (ix) the
mandatory repayment obligation of the issuer of any Hybrid Security described in
clause (ii) of the definition of Hybrid Security.

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

12



Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Governmental Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months, and solely with approval of the Agent a shorter
period. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (B) the Borrower shall not select,
convert to or renew an Interest Period for any portion of the Loans that would
end after the Expiration Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, any other Loan Party and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investment shall have the meaning assigned to such term in Section 8.2.4 [Loans
and Investments].

 

IRH Provider shall have the meaning assigned to such term in Section 9.2.5.2
[Collateral Sharing].

 

IRS shall mean the United States Internal Revenue Service.

13



ISP 98 shall have the meaning assigned to such term in Section 11.8 [Governing
Law].

 

Issuing Lender shall mean the Lender issuing Letters of Credit hereunder.

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and unions representing employees of any Loan Party
or any such Subsidiary.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by an IRH Provider and that meets the following requirements: such
Interest Rate Hedge (i) is documented in a standard International Swap Dealer
Association Agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities of the Loan Parties to the provider of
any Lender Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
otherwise treated as Obligations for purposes of each of the other Loan
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. Any Liens securing the Hedge Liabilities shall be pari passu with any
Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5.1 [Application of
Proceeds].

 

Lenders shall mean the financial institutions named on Schedule 1.1(B), any
Person that becomes a Lender pursuant to Section 2.11 [Right to Increase
Commitment], and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a Lender.

 

Letter of Credit shall have the meaning assigned to such term in Section 2.9.1
[Issuance of Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

 

Letter of Credit Fee shall have the meaning assigned to such term in Section
2.9.2 [Letter of Credit Fees].

 

Letter of Credit Outstandings shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit, and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

 

Letter of Credit Sublimit shall mean $75,000,000.00.

14



LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Rate Reserve Percentage. Notwithstanding the foregoing, if the LIBOR Rate
as determined under the method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Rate Reserve Percentage as of such effective date. The Agent shall
give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

 

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) [LIBOR
Rate Option].

 

LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

LLC Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

 

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Notes (if any) and any other instruments, certificates or
documents delivered or

15



contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

 

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request shall mean a request for a Revolving Credit Loan or a request to
select, convert to or renew a Base Rate Option or LIBOR Rate Option with respect
to an outstanding Revolving Credit Loan in accordance with Sections 2.4
[Revolving Credit Loan Requests], 2.5 [Swing Loan Requests], 4.1 [Interest Rate
Options] and 4.2 [Interest Periods].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change shall mean any set of circumstances or events which (i)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations or prospects of the Loan Parties taken as a whole, (iii) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay and perform the
Obligations in accordance with the Loan Documents, or (iv) impairs materially or
could reasonably be expected to impair materially the ability of the Agent or
any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

 

Mortgage Indenture shall mean that certain Indenture of Mortgage and Deed of
Trust dated April 1, 1952 from New Jersey Natural Gas Company to BNY Midwest
Trust Company, as successor to Harris Trust and Savings Bank, Trustee, as
heretofore and hereafter amended, modified and supplemented.

 

Multiemployer Plan shall mean any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, which is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA
Group is then making or accruing an obligation to make contributions or, solely
for the purposes of Section 6.1.19 [Plans and Benefit Arrangements], within the
preceding five Plan years, has made or had an obligation to make such
contributions.

16



Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (at least one of which is the Borrower or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.

 

New Jersey Natural Gas shall mean New Jersey Natural Gas Company, a corporation
organized and existing under the laws of the State of New Jersey, which
corporation is a Subsidiary of the Borrower.

 

NJNG Credit Agreement shall mean that certain Credit Agreement, dated as of May
15, 2014, among New Jersey Natural Gas, as the borrower, Wells Fargo Bank,
National Association as syndication agent and U.S. Bank National Association, TD
Bank, N.A. and Santander Bank, N.A. each as a documentation agent, PNC Bank,
National Association, as the administrative agent, and the “lenders” party
thereto, as the same has been amended and may be further restated, amended,
modified or supplemented from time to time.

 

NJR 2007 Note Agreement shall mean the unsecured Note Purchase Agreement, dated
September 24, 2007, by and among the Borrower and the purchasers party thereto,
as the same may be restated, amended, modified or supplemented from time to
time.

 

NJR 2007 Notes shall mean the unsecured Indebtedness issued by the Borrower
pursuant to the NJR 2007 Note Agreement.

 

NJR Note Agreements shall mean, collectively, the NJR 2007 Note Agreement, the
NJR Shelf Note Agreements and any refinancings, renewals or replacements
thereof, or other unsecured private placement note agreements, permitted under
Section 8.2.1(ix), (x) or (xiii) (as applicable).

 

NJR Notes shall mean, collectively, the NJR 2007 Note, the NJR Shelf Notes and
any refinancings, renewals or replacements thereof, or other unsecured private
placement notes, permitted under Section 8.2.1(ix) or (x) (as applicable).

 

NJR Shelf Note Agreements shall mean each of the following: (a) the unsecured
$100,000,000 Shelf Note Purchase Agreement dated as of May 12, 2011, by and
between NJR and Metropolitan Life Insurance Company; (b) the unsecured
$175,000,000 Shelf Note Purchase Agreement dated as of June 30, 2011, as amended
by that certain First Amendment dated July 25, 2014, by and between NJR and
Prudential Investment Management, Inc.; and (c) the unsecured $100,000,000 Shelf
Note Purchase Agreement dated September 26, 2013, by and between NJR and
Metropolitan Life Insurance Company, in each case, as the same may be restated,
amended, modified or supplemented from time to time.

 

NJR Shelf Notes shall mean the unsecured Indebtedness issued by the Borrower
pursuant to the NJR Shelf Note Agreements.

 

Non-Consenting Lender has the meaning assigned to such term in Section 11.1.4
[Miscellaneous].

17



Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the effective date of the
applicable Swap.

 

Notes shall mean the Revolving Credit Notes and Swing Loan Note, if any.

 

Notices shall have the meaning assigned to such term in Section 11.6 [Notices,
Lending Offices].

 

Obligations shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Lenders, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, any Notes,
the Letters of Credit, the Agent’s Letter or any other Loan Document.
Obligations shall include, to the extent set forth in the definitions of “Lender
Provided Interest Hedge” and “Other Lender Provided Financial Service Product”,
the liabilities to any Lender (or any Affiliate thereof) under any Lender
Provided Interest Rate Hedge and any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

 

Official Body shall mean (a) the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, (b) any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and (c) any group or body charged with setting
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

Order shall have the meaning assigned to such term in Section 2.9.9 [Liability
for Acts and Omissions].

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of such Recipient conducting or having conducted a sufficient level
of ongoing business or income-generating activity in the jurisdiction imposing
such Tax to subject it to tax generally on the income or privilege of doing
business or unretained earnings associated with such activity (but, without
broadening the scope of the foregoing, not including any Tax imposed as a result
of such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to the Borrower: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange. The liabilities of the Borrower
to the provider of any Other Lender Provided Financial Service Product shall be

18



“Obligations” for the purposes of Section 5.2.1 [Sharing of Payments by Lenders]
and any collateral security for the Obligations hereafter granted under the Loan
Documents.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.4.2 [Replacement of a Lender]).

 

Participant shall have the meaning assigned to such term in Section 11.11.4
[Participations].

 

Participation Advance shall mean, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.9.3.4.

 

Partnership Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions shall have the meaning assigned to such term in Section
8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments shall mean:

 

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii) repurchase agreements having a duration of not more than sixty (60) days
that are collateralized by full faith and credit obligations of the United
States Government or obligations guaranteed by the United States Government and
its agencies;

 

(iii) interests in investment companies registered under the Investment Company
Act of 1940, as amended (or in a separate portfolio of such an investment
company), that invest primarily in full faith and credit obligations of the
United States Government or obligations guaranteed by the United States
Government and its agencies and repurchase agreements collateralized by such
obligations;

 

(iv) time deposits with any office located in the United States of the Lenders
or any other bank or trust company which is organized under the laws of the
United States and has combined capital, surplus and undivided profits of not
less than $500,000,000 or with any bank which is organized other than under the
laws of the United States (y) the commercial paper of which is rated at least
A-1 by Standard & Poor’s and P-1 by Moody’s (or, if

19



such commercial paper is rated only by Standard & Poor’s, at least A-1 by
Standard & Poor’s, or if such commercial paper is rated only by Moody’s, at
least P-1 by Moody’s) or (z) the long term senior debt of which is rated at
least AA by Standard & Poor’s and Aa2 by Moody’s (or, if such debt is rated only
by Standard & Poor’s, at least AA by Standard & Poor’s, or if such debt is rated
only by Moody’s, at least Aa2 by Moody’s);

 

(v) commercial paper having a maturity of not more than one year from the date
of such investment and rated at least A-1 by Standard & Poor’s and P-1 by
Moody’s (or, if such commercial paper is rated only by Standard & Poor’s, at
least A-1 by Standard & Poor’s or, if such commercial paper is rated only by
Moody’s, at least P-1 by Moody’s);

 

(vi) instruments held for collection in the ordinary course of business;

 

(vii) any equity or debt securities or other form of debt instrument obtained in
settlement of debts previously contracted;

 

(viii) any Investment arising out of a Permitted Related Business Opportunity;

 

(ix) Investments in treasury stock of the Borrower;

 

(x) Investments in Inactive Subsidiaries; and

 

(xi) any other form of Investment by the Borrower or any of its Subsidiaries in
any Person so long as the consideration paid or exchanged by the Borrower, or
any of its Subsidiaries, for such investment (whether in cash or the value of
payment-in-kind, with the value of payment-in-kind as reasonably determined by
the Borrower) does not exceed $30,000,000 in the aggregate for all Investments
permitted by this clause (xi).

 

Permitted Liens shall mean:

 

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or are being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP are maintained on such Person’s books, and which could not
be reasonably expected to result in a Material Adverse Change;

 

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs or retirement plan legislation;

 

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default or in any case are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on such

20



Person’s books, and which could not be reasonably expected to result in a
Material Adverse Change;

 

(iv) Any Lien arising out of judgments or awards but only to the extent that the
creation of any such Lien shall not be an event or condition which, with or
without notice or lapse of time or both, would cause Borrower to be in violation
of Section 9.1.6 [Final Judgments or Orders];

 

(v) Security interests in favor of lessors of personal property, which property
is the subject of a true lease;

 

(vi) (a) Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business,
and (b) required margin collateral account deposits made in the ordinary course
in connection with Hedging Transactions permitted by this Agreement;

 

(vii) Encumbrances consisting of zoning restrictions, easements, rights-of-way
or other restrictions on the use of real property and minor defects to title to
real property, none of which materially impairs the use of such property or the
value thereof;

 

(viii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
securing obligations of such Loan Party or Subsidiary to the lessor under
capitalized leases, provided that to the extent the payments or other amounts
due and owing under any such lease constitute Indebtedness, such Indebtedness is
permitted under Section 8.2.1(iv) [Indebtedness];

 

(ix) Liens existing on the date of this Agreement and described on Schedule
1.1(P), provided that such Liens secure only Indebtedness permitted by Section
8.2.1 [Indebtedness] including any renewals or extensions of such Indebtedness
permitted by Section 8.2.1 [Indebtedness];

 

(x) Liens extending only to assets related to off-balance sheet transactions
permitted under Section 8.2.14 [Off-Balance Sheet Financing];

 

(xi) Purchase Money Security Interests encumbering only the assets purchased and
proceeds thereof; provided that such Liens secure only Indebtedness permitted by
Section 8.2.1(vii);

 

(xii) Liens on any property or asset of an Acquired Person attaching solely to
the assets of the Acquired Person and not to any asset of any Loan Party,
provided that such Liens secure only Indebtedness permitted by Section
8.2.1(viii) and were not incurred in contemplation of the acquisition of such
Acquired Person;

 

(xiii) Other Liens securing Indebtedness permitted under Section 8.2.1(xiii),
provided that the aggregate principal amount of Indebtedness secured thereby
does not exceed $35,000,000 in the aggregate.

21



Notwithstanding the foregoing definition of Permitted Lien or any other
provision of the Loan Documents to the contrary, each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any Lien on any of the capital stock of New Jersey
Natural Gas, or agree or become liable to do so.

 

Permitted Related Business Opportunity shall mean any transaction with another
Person (other than any Inactive Subsidiary of the Borrower) involving business
activities or assets reasonably related or complementary to the business of the
Borrower and its Subsidiaries as conducted on the Closing Date or as may be
conducted pursuant to Section 8.2.9 [Continuation of or Change in Business],
including, without limitation, the ownership, management and marketing of
storage, capacity and transportation of gas and other forms of energy, the
generation, transmission or storage of gas and other forms of energy, wind,
solar and other types of renewable energy, or the access to gas and energy
transmission lines, and business initiatives for the conservation and efficiency
of gas and energy.

 

Permitted Transferee shall mean, as of any date of determination, any of the
following with respect to any then current officer or director of the Borrower:
(i) such Person’s spouse, lineal descendants or lineal descendant’s of such
Person’s spouse, (ii) any charitable corporation or trust established by such
officer or director or by any Person described in the immediately preceding
clause (i), (iii) any trust (or in the case of a minor, a custodial account
under a Uniform Gifts or Transfers to Minors Act) of which the beneficiary or
beneficiaries are one or more Persons described in the immediately preceding
clauses (i) or (ii), or (iv) any executor or administrator upon the death of
such officer or director or the death of any Person described in the immediately
preceding clauses (i) or (ii).

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an “employee pension benefit plan,” within the
meaning of Section (3)(2) of ERISA (not including a Multiple Employer Plan or a
Multiemployer Plan), which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained by any member of the ERISA Group for employees of any
member of the ERISA Group or (b) solely for purposes of Section 6.1.19 [Plans
and Benefit Arrangements], has at any time within the preceding five years been
maintained by any entity which was at such time a member of the ERISA Group for
employees of any entity which was at such time a member of the ERISA Group.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice, passage
of time, or both, would constitute an Event of Default.

 

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

22



Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Project Subsidiaries shall mean the present Subsidiaries of NJR Midstream
Holdings Corporation, a New Jersey corporation, NJR Storage Holdings Company, a
Delaware corporation, and any other future midstream asset project Subsidiaries
of the Borrower or of NJR Midstream Holdings Corporation, NJR Storage Holdings
Company and their respective Subsidiaries.

 

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Agent).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)*A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Quarterly Financial Statements shall have the meaning assigned to such term in
Section 6.1.8.1 [Historical Statements].

 

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.12
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

23



Recipient shall mean (i) the Agent, (ii) any Lender and (iii) the Issuing
Lender, as applicable.

 

Regulated Entity shall mean any Person which is subject under Law to any of the
laws, rules or regulations respecting the financial, organizational or rate
regulation of electric companies, public utilities, or public utility holding
companies.

 

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other substance, material or waste, regardless of
its form or nature, which is regulated, controlled or governed by Environmental
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature or any other material, substance
or waste, regardless of its form or nature, which otherwise is regulated,
controlled or governed by Environmental Laws, including without limitation,
petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenlys, mercury, radon and radioactive
materials.

 

Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in Section
2.9.3.2.

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

Remedial Action shall mean any investigation, identification, characterization,
delineation, cleanup, removal, remediation, containment, control or abatement of
or other response actions to Regulated Substances and any closure or
post-closure measures associated therewith.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, Multiple Employer Plan
which is

24



covered under Title IV of ERISA or subject to the minimum funding standards
under Section 412 or 430 of the Internal Revenue Code, or Multiemployer Plan.

 

Required Lenders shall mean

 

(a) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

 

(b) If there exist three (3) or more Lenders, Lenders (other than any Defaulting
Lender) having 51% or more of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Outstandings of the Lenders
(excluding any Defaulting Lender).

 

Required Share shall have the meaning assigned to such term in Section 5.10
[Settlement Date Procedures].

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter as determined
by the Agent after giving effect to each applicable Assignment and Assumption
Agreement executed by such Lender and delivered to the Agent, and Revolving
Credit Commitments shall mean the aggregate Revolving Credit Commitments of all
of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1.1
[Revolving Credit Loans] or 2.9.3 [Disbursements, Reimbursement].

 

Revolving Credit Note shall mean any Revolving Credit Note of the Borrower in
the form of Exhibit 1.1(R) issued by the Borrower at the request of a Lender
pursuant to Section 5.9 [Notes] evidencing the Revolving Credit Loans to such
Lender, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding, the Swing Loans outstanding and the Letter of Credit
Outstandings.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

25



SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

SEC Filings shall mean, as of the Closing Date, the Borrower’s Form 10-K, filed
with the SEC for the fiscal year ended September 30, 2014 and its Forms 10-Q
filed with the SEC for the fiscal quarters ended December 31, 2014, March 31,
2015 and June 30, 2015, and after the Closing Date as of any date, the
Borrower’s Form 10-K filed with the SEC for its most recently ended fiscal year
and its Forms 10-Q filed with the SEC for the fiscal quarters ending after such
most recently ended fiscal year through such date.

 

Settlement Date shall have the meaning assigned to such term in Section 2.5
[Swing Loan Requests].

 

Significant Subsidiary shall mean, New Jersey Natural Gas, NJR Energy Services
Company, or any Subsidiary of the Borrower which at any time (i) has gross
revenues equal to or in excess of five percent (5%) of the gross revenues of the
Borrower and its Subsidiaries on a consolidated basis, or (ii) has total assets
equal to or in excess of five percent (5%) of the total assets of the Borrower
and its Subsidiaries on a consolidated basis, in either case, as determined and
consolidated in accordance with GAAP.

 

Solvent shall mean, with respect to any Person on a particular date taking into
account any right of reimbursement, contribution or similar right available to
such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities as they mature in the normal
course of business, (iv) such Person has not incurred debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

Standard & Poor’s shall mean Standard & Poor’s Financial Services LLC, a part of
McGraw-Hill Financial Inc., and its successors.

 

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock

26



or shares of beneficial interest normally entitled to vote for the election of
one or more directors or trustees (regardless of any contingency which does or
may suspend or dilute the voting rights) is at such time owned directly or
indirectly by such Person or one or more of such Person’s Subsidiaries, (ii) any
partnership of which such Person is a general partner or of which more than 50%
of the partnership interests is at the time directly or indirectly owned by such
Person or one or more of such Person’s Subsidiaries, (iii) any limited liability
company of which such Person is a member or of which more than 50% of the
limited liability company interests is at the time directly or indirectly owned
by such Person or one or more of such Person’s Subsidiaries or (iv) any
corporation, trust, partnership, limited liability company or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning assigned to such term in Section 6.1.2
[Subsidiaries].

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $50,000,000.

 

Swing Loan Interest Rate shall mean as to each Swing Loan the rate of interest
quoted by PNC Bank applicable thereto and accepted by the Borrower with respect
to such Swing Loan.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

Synthetic Lease shall have the meaning assigned to such term in Section 8.2.14
[Off-Balance Sheet Financing].

27



Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

 

UCP shall have the meaning specified in Section 11.8 [Governing Law].

 

Unregulated Subsidiary shall mean any Subsidiary of the Borrower other than New
Jersey Natural Gas.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

U.S. Tax Compliance Certificate shall have the meaning assigned to such term in
Section 5.8.6 [Status of Lenders].

 

Website Posting shall mean assigned to such term in Section 11.6 [Notices;
Lending Offices].

 

Withholding Agent shall mean any Loan Party and the Agent.

 

1.2. Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1. Number; Inclusion.

 

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2. Determination.

 

References to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

28



1.2.3. Agent’s Discretion and Consent.

 

Whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 

1.2.4. Documents Taken as a Whole.

 

The words “hereof,” “herein,” “hereunder,” “hereto,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5. Headings.

 

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6. Implied References to this Agreement.

 

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7. Persons.

 

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8. Modifications to Documents.

 

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9. From, To and Through.

 

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10. Shall; Will.

 

References to “shall” and “will” are intended to have the same meaning.

29



1.3. Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants])
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing the Annual Statements referred to in Section 6.1.8.1 [Historical
Statements]. Notwithstanding the foregoing, if the Borrower notifies the Agent
in writing that the Borrower wishes to amend any financial covenant in Section
8.2 [Negative Covenants] of this Agreement, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Agent notifies the Borrower in writing that the Required Lenders wish
to amend any financial covenant in Section 8.2 [Negative Covenants], any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratios or requirements to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, such approval not to be unreasonably
delayed); provided that, until so amended, the Borrower’s compliance with such
covenants and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended as contemplated above, and the Borrower
shall provide to the Agent, when it delivers its financial statements pursuant
to Section 8.3.1 [Quarterly Financial Statements] and Section 8.3.2 [Annual
Financial Statements] of this Agreement, such reconciliation statements as shall
be reasonably requested by the Agent. Notwithstanding the foregoing, for
purposes of calculating compliance with Section 8.2.1(iv) only, any lease
(whether entered into before or after the Closing Date) that would have been
classified as an operating lease pursuant to GAAP as in effect on the Closing
Date will be deemed not to represent a capital lease obligation.

 

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1. Commitments.

 

2.1.1. Revolving Credit Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower at any time or from time to time on or
after the date

30



hereof to, but not including, the Expiration Date, provided that, after giving
effect to each such Revolving Credit Loan the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the amount of (a) Letter of
Credit Outstandings and (b) outstanding Swing Loans; and provided further that
the Revolving Facility Usage at any time shall not exceed the Revolving Credit
Commitments of all the Lenders. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.1. The outstanding principal
amount of all Revolving Credit Loans, together with accrued interest thereon,
shall be due and payable on the Expiration Date.

 

2.1.2. Swing Loan Commitment.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC Bank may at its discretion make Swing Loans
to the Borrower in Dollars at the Borrower’s request as hereinafter provided,
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount of up to but not in excess of the Swing
Loan Commitment, provided that the Revolving Facility Usage at any time (after
giving effect to any requested Swing Loan) shall not exceed the Revolving Credit
Commitments of all the Lenders. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.2. The outstanding principal
amount of all Swing Loans, together with accrued interest thereon, shall be due
and payable on the earlier of the Settlement Date applicable thereto or the
Expiration Date.

 

2.2. Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

 

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate amount of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
amount of Letter of Credit Outstandings and outstanding Swing Loans. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

2.3. Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent in Dollars for the account of each Lender, as consideration for
such Lender’s Revolving Credit Commitment hereunder according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC Bank’s Swing Loans shall be deemed to

31



be borrowed amounts under its Revolving Credit Commitment) and (ii) the
Revolving Facility Usage; provided, however, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. All Commitment Fees shall be payable quarterly in arrears on
the first day of each January, April, July and October after the date hereof for
the immediately preceding quarter, the date of each reduction of the Revolving
Credit Commitments, and on the Expiration Date or upon acceleration of the
Loans. For purposes of this computation, PNC Bank’s outstanding Swing Loans
shall be deemed to be borrowed amounts under its Revolving Credit Commitment.

 

2.4. Revolving Credit Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the Agent,
not later than 10:00 a.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
to which the LIBOR Rate Option applies or the date of conversion to or the
renewal of the LIBOR Rate Option for any such Loans; and (ii) one (1) Business
Day prior to either the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a Loan Request therefor duly completed by an Authorized
Officer substantially in the form of Exhibit 2.4 or a Loan Request by telephone
immediately confirmed in writing by letter, facsimile or telex in the form of
such Exhibit, it being understood that the Agent may rely on the authority of
any individual making such a telephonic request without the necessity of receipt
of such written confirmation, provided such individual purports to be an
Authorized Officer. Each Loan Request shall be irrevocable and shall specify (i)
the proposed Borrowing Date; (ii) the aggregate amount of the proposed Revolving
Credit Loans comprising each Borrowing Tranche, the amount of which shall be in
integral multiples of $1,000,000 and not less than $3,000,000 for each Borrowing
Tranche to which the LIBOR Rate Option applies and not less than the lesser of
$1,000,000 and in integral multiples of $100,000 or the maximum amount available
for Borrowing Tranches to which the Base Rate Option applies; (iii) whether the
LIBOR Rate Option or Base Rate Option shall apply to the proposed Loans
comprising the applicable Borrowing Tranche; and (iv) in the case of a Borrowing
Tranche to which the LIBOR Rate Option applies, an appropriate Interest Period
for the Loans comprising such Borrowing Tranche.

 

2.5. Swing Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make a Swing Loan by delivery to PNC
Bank, not later than 12:00 noon Pittsburgh time, on the proposed Borrowing Date
of a request therefor duly

32



completed by an Authorized Officer substantially in the form of Exhibit 2.5
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex, it being understood that PNC Bank may rely on the authority
of any individual making such a telephonic request without the necessity of
receipt of such written confirmation, provided such individual purports to be an
Authorized Officer. Each Swing Loan Request shall be irrevocable and shall
specify (a) the proposed Borrowing Date, (b) the term of the proposed Swing
Loan, which shall be no less than one (1) day and no longer than fourteen (14)
days (such date, together with any earlier date on which PNC Bank makes demand
for repayment thereof, the “Settlement Date”), and (c) the principal amount of
such Swing Loan, which shall not be less than $250,000.00 and shall be an
integral multiple of $100,000.00. Each Swing Loan shall be payable on demand,
and, if no demand is made therefor, on the applicable Settlement Date.

 

2.6. Making Revolving Credit Loans and Swing Loans.

 

2.6.1. Making Revolving Credit Loans.

 

The Agent shall, promptly after receipt by it of a Loan Request for or with
respect to Revolving Credit Loans pursuant to Section 2.4 [Revolving Credit Loan
Requests], notify the Lenders with Revolving Credit Commitments of its receipt
of such Loan Request specifying: (i) the proposed Borrowing Date and the time
and method of disbursement of the Revolving Credit Loans requested thereby; (ii)
the amount and type of each such Revolving Credit Loan and the applicable
Interest Period (if any); and (iii) the apportionment among the Lenders of such
Revolving Credit Loans as determined by the Agent in accordance with Section 2.2
[Nature of Lenders’ Obligations etc.]. Each Lender shall remit the principal
amount of each Revolving Credit Loan to the Agent such that the Agent is able
to, and the Agent shall, to the extent the Lenders have made funds available to
it for such purpose and subject to Section 7.2 [Conditions to Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m., Pittsburgh time, on the applicable Borrowing Date, provided that if
any Lender fails to remit such funds to the Agent in a timely manner, the Agent
may elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.3 [Presumptions by the Agent].

 

2.6.2. Making Swing Loans.

 

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5 [Swing Loan Requests] fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 2:00 p.m. Pittsburgh time on the Borrowing
Date. Each Swing Loan shall bear interest at the Swing Loan Interest Rate
applicable thereto.

 

2.6.3. Presumptions by the Agent.

 

Unless the Agent shall have received notice from a Lender prior to the proposed
date of any Loan that such Lender will not make available to the Agent such
Lender’s share of such Loan, the Agent may assume that such Lender has made such
share available on

33



such date in accordance with Section 2.6.1 [Making Revolving Credit Loans] and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Agent, then the applicable Lender and
the Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option. If such Lender pays its share of
the applicable Loan to the Agent, then the amount so paid shall constitute such
Lender’s Loan. Any prepayment by the Borrower that shall duplicate a payment by
such Lender shall be promptly returned to the Borrower in immediately available
funds or otherwise as shall be determined by the Borrower and Agent. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.

 

2.7. Swing Loan Note.

 

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S) payable to the order of
PNC Bank in a face amount equal to the Swing Loan Commitment.

 

2.8. Use of Proceeds.

 

The proceeds of the Loans shall be used by the Borrower (i) to refinance
existing Indebtedness, and (ii) for general corporate purposes (including
Permitted Investments in any Loan Party or in any Project Subsidiary) of the
Borrower and in accordance with Section 8.1.10 [Use of Proceeds], but in any
event not to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law.

 

2.9. Letter of Credit Subfacility.

 

2.9.1. Issuance of Letters of Credit.

 

Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself by delivering to the Agent an application and
agreement for letters of credit in such form as the Agent may specify from time
to time duly completed by an Authorized Officer by no later than 10:00 a.m.,
Pittsburgh time, at least five (5) Business Days, or such shorter period as may
be agreed to by the Agent, in advance of the proposed date of issuance. Each
Letter of Credit shall be a Standby Letter of Credit (and may not be a
Commercial Letter of Credit). Subject to the terms and conditions hereof and in
reliance on the agreements of the other Lenders set forth in this Section 2.9
[Letter of Credit Subfacility], the Agent or any of the Agent’s Affiliates
reasonably acceptable to Borrower will issue a Letter of Credit provided that

34



each Letter of Credit shall (A) have a maximum maturity of twelve (12) months
from the date of issuance, and (B) in no event expire later than ten (10)
Business Days prior to the Expiration Date and provided, further, that in no
event shall the Revolving Facility Usage exceed, at any one time, the Revolving
Credit Commitments; provided, further, that at no time shall the Letter of
Credit Outstandings (after giving effect to all Letters of Credit being
requested) exceed the Letter of Credit Sublimit. Schedule 2.9.1 sets forth
letters of credit issued by PNC Bank, National Association, as issuing lender
under the Existing Credit Facility, which are outstanding as of the Closing Date
(the “Existing Letters of Credit”). It is expressly agreed that the Existing
Letters of Credit are Letters of Credit under this Agreement.

 

2.9.2. Letter of Credit Fees.

 

The Borrower shall pay (i) to the Agent for the ratable account of the Lenders a
fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate then in effect (computed on the basis of a year of 360 days and actual days
elapsed) per annum, and (ii) to the Agent for the Issuing Lender’s own account a
fronting fee equal to 0.125% per annum (computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
amount of Letter of Credit Outstandings and shall be payable quarterly in
arrears commencing with the first Business Day of each January, April, July and
October following issuance of each Letter of Credit and on the Expiration Date.
The Borrower shall also pay to the Agent for the Issuing Lender’s sole account
customary fees and administrative expenses then in effect payable with respect
to the Letters of Credit as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, modification (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

 

2.9.3. Disbursements, Reimbursement.

 

2.9.3.1. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

 

2.9.3.2. In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower. Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent prior to 12:00 noon, Pittsburgh time
on each date that an amount is paid by the Agent under any Letter of Credit or,
if paid after 12:00 noon, Pittsburgh time, on the immediately following Business
Day (each such date on which the Borrower is obligated to make such payment, a
“Drawing Date”) in an amount equal to the amount so paid by the Agent. In the
event the Borrower fails to reimburse the Agent for the full amount of any
drawing under any Letter of Credit by 12:00 noon, Pittsburgh time, on the
Drawing Date, the Agent will promptly notify each Lender thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders under the Base Rate Option to be disbursed on the Drawing Date
under

35



such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in Section
7.2 [Conditions to Each Additional Loan or Letter of Credit] other than any
notice requirements. Any notice given by the Agent pursuant to this Section
2.9.3.2 may be oral if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

2.9.3.3. Each Lender shall upon any notice pursuant to Section 2.9.3.2 make
available to the Agent an amount in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.9.3.4) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Lender so notified fails to make available to the Agent for the account of the
Agent the amount of such Lender’s Ratable Share of such amount by no later than
2:00 p.m., Pittsburgh time, on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Base Rate Option on and after the fourth (4th) day following the
Drawing Date. The Agent will promptly give notice of the occurrence of the
Drawing Date, but failure of the Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this Section
2.9.3.3, provided, however, interest shall not accrue on any Lender’s obligation
to make a payment under this Section 2.9.3.3, until such Lender has received
notice of the Drawing Date from the Agent.

 

2.9.3.4. With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.2, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Conditions to Each Additional
Loan or Letter of Credit] other than any notice requirements or for any other
reason, the Borrower shall be deemed to have incurred from the Agent a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Agent pursuant to
Section 2.9.3.3 shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (to the extent this Section is applicable)
and shall constitute a “Participation Advance” from such Lender in satisfaction
of its participation obligation under this Section 2.9.3 [Disbursements,
Reimbursement].

 

2.9.4. Repayment of Participation Advances.

 

2.9.4.1. Upon (and only upon) receipt by the Agent for its account of
immediately available funds from the Borrower (i) in reimbursement of any
payment made by the Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Agent under such a Letter of Credit, the
Agent will pay to each Lender, in the same funds as those received by

36



the Agent, the amount of such Lender’s Ratable Share of such funds, except the
Agent shall retain the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by Agent.

 

2.9.4.2. If the Agent is required at any time to return to any Loan Party, or to
a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent
pursuant to Section 2.9.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Lender shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

 

2.9.5. Documentation.

 

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, the Agent shall not be liable for any error and/or mistakes,
whether of omission or commission, in following any Loan Party’s written
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto, provided that each Loan Party agrees that all
instructions provided to the Agent by a Loan Party with respect to any Letter of
Credit shall be provided in writing.

 

2.9.6. Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.9.7. Nature of Participation and Reimbursement Obligations.

 

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursements], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Agent upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.9
[Letter of Credit Subfacility] under all circumstances, including the following
circumstances:

 

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent or any of its Affiliates, the Borrower or any
other Person for any reason whatsoever;

37



(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions applicable to Revolving
Credit Loans set forth in Section 2.1.1 [Revolving Credit Loans], 2.4 [Revolving
Credit Loan Requests], 2.6.1 [Making Revolving Credit Loans], 2.6.2 [Making
Swing Loans] or 7.2 [Conditions to Each Additional Loan or Letter of Credit] or
as otherwise set forth in this Agreement for the making of a Revolving Credit
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements; Reimbursement];

 

(iii) any lack of validity or enforceability of any Letter of Credit;

 

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Agent or its Affiliates or any Lender or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Agent or any of the
Agent’s Affiliates has been notified thereof;

 

(vi) payment by the Agent or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

 

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Agent shall have furnished such Loan Party a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

38



(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

 

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

Notwithstanding the foregoing, no Lender shall be required to make a Revolving
Credit Loan or a Participation Advance in excess of its Revolving Credit
Commitment minus its Ratable Share of any Letter of Credit Outstandings and
outstanding Swing Loans.

 

2.9.8. Indemnity.

 

In addition to amounts payable as provided in Section 11.3 [Expenses; Indemnity;
Damage Waiver] but without duplication of any amounts payable as provided in
Section 5.8 [Taxes], the Borrower hereby agrees to protect, indemnify, pay and
save harmless the Agent and any of Agent’s Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes (other than income and franchise taxes), penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, out-of-pocket
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Agent or any of Agent’s Affiliates may incur or be subject to as a
consequence of the issuance of any Letter of Credit, other than as a result of
(a) the gross negligence or willful misconduct of the Agent as determined by a
final judgment of a court of competent jurisdiction or (b) the wrongful dishonor
by the Agent or any of Agent’s Affiliates of a proper demand for payment made
under any Letter of Credit, except if such dishonor resulted from any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Official Body.

 

2.9.9. Liability for Acts and Omissions.

 

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,

39



sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent’s Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Agent’s or
the Agent’s Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Agent from liability for the Agent’s gross negligence
or willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall the Agent or the
Agent’s Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order,

40



notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Lender.

 

2.10. Borrowings to Repay Swing Loans.

 

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and, unless the Borrower makes such
repayment from sources other than a Revolving Credit Loan, each Lender shall
make a Revolving Credit Loan in an amount equal to such Lender’s Ratable Share
of the aggregate principal amount of the outstanding Swing Loans, plus, if PNC
Bank so requests, accrued interest thereon, provided that no Lender shall be
obligated in any event to make Revolving Credit Loans in excess of its Revolving
Credit Commitment minus such Lender’s Ratable Share of the amount of Letter of
Credit Outstandings. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.4 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC Bank
shall provide notice to the Lenders (which may be telephonic or written notice
by letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.10 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.4 [Revolving Credit Loan
Requests] or Section 7.2 [Conditions to Each Additional Loan or Letter of
Credit] are then satisfied) by the time PNC Bank so requests, which shall not be
earlier than 3:00 p.m. Pittsburgh time on the Business Day next after the date
the Lenders receive such notice from PNC Bank.

 

2.11. Right to Increase Commitments.

 

Provided that there is no Event of Default or Potential Default, if the Borrower
wishes to increase the Revolving Credit Commitments, the Borrower shall notify
the Agent thereof, provided that any such increase shall be in a minimum of
$5,000,000 and the aggregate of all such increases in the Revolving Credit
Commitments shall not exceed $100,000,000 from and after the Closing Date. Each
Lender shall have the right at any time within fifteen (15) days following such
notice to increase its respective Revolving Credit Commitment so as to provide
such added commitment pro rata in accordance with such Lender’s Ratable Share,
and any portion of such requested increase that is not provided by any Lender
shall: (i) first be available to the other Lenders pro rata in accordance with
their Ratable Share, (ii) next be available to the other Lenders in such a
manner as the Borrower, the Agent and those Lenders shall agree, and (iii)
thereafter, to the extent not provided by the Lenders, to any additional bank
proposed by the Borrower, which is approved by the Agent (which approval shall
not be unreasonably withheld) and that becomes a party to this Agreement
pursuant to Section 11.11 [Successors and Assigns; Joinder of a Lender]. In the
event of any such increase in the aggregate Revolving Credit

41



Commitments effected pursuant to the terms of this Section, which results in a
change in the Ratable Share of any Lender, then on the effective date of any
increase (i) the Borrower shall repay all Loans then outstanding, subject to the
Borrower’s indemnity obligations set forth in Section 5.6.5 [Indemnity],
provided that the Borrower may borrow new Loans on such date, with each Lender
participating in such new Loans in accordance with their respective Ratable
Shares after giving effect to the increase in Revolving Credit Commitments
contemplated by this Section, and (ii) each Lender will be deemed to have
purchased a participation interest in all Letter of Credit Outstandings and in
all Swing Loans equal to its Ratable Share after giving effect to the increase
in Revolving Credit Commitments contemplated by this Section. In the event of
any such increase in Revolving Credit Commitments pursuant to this Section, new
Notes shall, to the extent necessary, be executed and delivered by the Borrower
in exchange for the surrender of the existing Notes and the Agent shall amend
Schedule 1.1(B) to reflect such increase in Commitments. No Lender shall have
any obligation to increase its Revolving Credit Commitment pursuant to this
Section. In addition, Borrower shall deliver to Agent a Secretary’s Certificate,
including resolutions, a confirmation of Guaranty Agreement executed by the
Guarantors, a legal opinion and such other documentation as the Agent reasonably
may require, all of which shall be in form and substance satisfactory to the
Agent.

 

2.12. Extension of the Expiration Date.

 

(i) Requests; Approval by All Lenders. Within thirty (30) Business Days prior to
each anniversary of the Closing Date commencing with the first (1st) anniversary
on September 28, 2016, the Borrower may request, not more than two (2) times
during the term of this Agreement, a one (1) year extension of the Expiration
Date by written notice to the Administrative Agent and Lenders, and the Lenders
agree to respond to such request within thirty (30) days following receipt of
such request; provided, however, that the failure of any Lender to respond
within such time period shall not in any manner constitute an agreement by such
Lender to extend the Expiration Date. If all Lenders elect to extend the
Expiration Date, in their sole and absolute discretion, the Expiration Date
shall be extended for a period of one (1) year. If one or more Lenders decline
to extend the Expiration Date, in their sole and absolute discretion, or do not
respond to Borrower’s request, the provisions of clause (ii) below [Approval by
Required Lenders] shall apply.

 

(ii) Approval by Required Lenders. In the event that one or more Lenders do not
agree to extend the Expiration Date, in their sole and absolute discretion, or
do not respond to Borrower’s request for an extension within the time required
under clause (i) above [Requests; Approval by All Lenders] (each, a “Lender to
be Terminated”), but the Required Lenders agree to such extension of the
Expiration Date within such time period, then the Borrower and Administrative
Agent may arrange, and each Lender to be Terminated agrees to have one or more
other (existing or, as hereinafter provided, new) Lenders purchase the
outstanding Loans, if any, of each Lender to be Terminated and succeed to and
assume the Commitments of each Lender to be Terminated and all other rights,
interests and obligations of each Lender to be Terminated under this Agreement
and the other Loan Documents. Any new Lender to replace a Lender to be
Terminated proposed by the Borrower must be approved by the Agent (which
approval shall not be unreasonably withheld) and become a party to this
Agreement pursuant to Section 11.11 [Successors and Assigns; Joinder of a
Lender]. Any

42



outstanding Obligations owed to any Lender to be Terminated shall be repaid in
full by the Borrower concurrently with its removal as a Lender as provided
herein. In the event that the Loans and Commitments of any Lender to be
Terminated are not fully assigned and assumed prior to the Expiration Date
(before its extension), then such Expiration Date shall not be extended.

 

(iii) At the time of any extension of the Expiration Date: (i) the
representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] (other than the representations and warranties
contained in the first sentence of Section 6.1.6 [Litigation], the last sentence
of Section 6.1.8 [Historical Statements; No Material Adverse Change], and
Section 6.1.21 [Environmental Matters]) and in the other Loan Documents shall be
true on and as of the date of such extension with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein), and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; (ii)
no Event of Default or Potential Default shall have occurred and be continuing
or shall exist; and (iii) without limitation, the Borrower shall have delivered
to the Agent a duly executed and completed certification as to the foregoing.

 

2.13. Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fee];

 

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

 

(iii) if any Swing Loans are outstanding or any Letter of Credit Outstandings
exist at the time such Lender becomes a Defaulting Lender, then:

 

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Outstandings of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) such reallocation does not cause the sum of the
Revolving Credit Loans made by such Lender plus such Lender’s Ratable Share of
the outstanding Swing Loans and Letter of Credit Outstandings to exceed such
non-Defaulting Lender’s Commitment, and (y) no Potential Default or Event of
Default has occurred and is continuing at such time;

43



(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent prepay such outstanding Swing Loans; provided, however, that
if the Borrower elects to replace the applicable Defaulting Lender under Section
5.4.2 [Replacement of a Lender], the Borrower shall be given a ten (10) Business
Day grace period before being required to take the steps required in this clause
(b) (and upon successful replacement of such Defaulting Lender with a
non-Defaulting Lender, the Borrower shall not be required to take such steps);

 

(c) the Borrower shall not be required to pay any fees to any Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Outstandings during the period such
Defaulting Lender remains a Defaulting Lender;

 

(d) if the Letter of Credit Outstandings of the Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with each non-Defaulting Lenders’ Ratable Share; and

 

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Outstandings are not reallocated pursuant to clause (a) above, and such
Defaulting Lender is not replaced pursuant to Section 5.4.2 [Replacement of a
Lender], then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all Letter of Credit Fees payable under Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s Letter of
Credit Outstandings shall be payable to the Issuing Lender (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Outstandings are reallocated or such Defaulting Lender is replaced; and

 

(iv) so long as such Lender is a Defaulting Lender, PNC Bank shall not be
required to fund any Swing Loans and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Lender is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Outstandings has been 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders, or the applicable Defaulting Lender
has been replaced pursuant to Section 5.4.2 [Replacement of a Lender], and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit can (and shall, if they can) be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.12(iii)(a) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC Bank or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC Bank shall not be required to
fund any Swing Loan and the Issuing Lender shall not be required to issue, amend
or increase any Letter of Credit, unless PNC Bank or the Issuing Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to PNC Bank or

44



the Issuing Lender, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

 

In the event that the Agent, the Borrower, PNC Bank and the Issuing Lender agree
in writing that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Agent will so notify the
parties hereto, and the Ratable Share of the Swing Loans and Letter of Credit
Outstandings of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment, and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swing Loans) as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Ratable Share; provided, however, that, without limiting the
foregoing, in the event the Borrower shall have advised the Agent that it is in
the process of replacing the applicable Defaulting Lender pursuant to Section
5.4.2 [Replacement of a Lender] and as long as the Borrower shall diligently
pursue such replacement, the fact that the applicable Defaulting Lender shall
have remedied all such matters shall not, in and of itself, make such Defaulting
Lender a non-Defaulting Lender for purposes of this Agreement.

 

3. Intentionally Omitted

 

4. INTEREST RATES

 

4.1. Interest Rate Options.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
comprising any Borrowing Tranche, provided that there shall not be at any one
time outstanding more than ten (10) Borrowing Tranches in the aggregate among
all of the Loans, and provided further that only the Swing Loan Interest Rate
shall apply to the Swing Loans. If at any time the designated rate applicable to
any Loan made by any Lender exceeds such Lender’s highest lawful rate, the rate
of interest on such Lender’s Loan shall be limited to such Lender’s highest
lawful rate. Notwithstanding anything to the contrary set forth herein, if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.6.5 [Indemnity] in connection with such conversion.

 

4.1.1. Revolving Credit Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provision above
regarding Swing Loans):

45



(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate and/or the Applicable Margin; or

 

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin, such interest rate to change automatically from time to time as of the
effective date of each change in the Applicable Margin.

 

4.1.2. Rate Quotations.

 

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the interest rates then in effect,
but it is acknowledged that such projection shall not be binding on the Agent or
the Lenders nor affect the rate of interest which thereafter is actually in
effect when the election is made.

 

4.1.3. Change in Fees or Interest Rates.

 

If the Applicable Margin, Applicable Letter of Credit Fee Rate or Applicable
Commitment Fee Rate is increased or reduced with respect to any period for which
the Borrower has already paid interest, the Commitment Fee or the Letter of
Credit Fee, the Agent shall recalculate the additional interest, Commitment Fee
or Letter of Credit Fee due from or to the Borrower and shall, within fifteen
(15) Business Days after the Borrower notifies the Agent of such increase or
decrease, give the Borrower and the Lenders notice of such recalculation.

 

4.1.3.1. Any additional interest, Commitment Fee or Letter of Credit Fee due
from the Borrower shall be paid to the Agent for the account of the Lenders on
the next date on which an interest or fee payment is due; provided, however,
that if there are no Loans outstanding or if the Loans are due and payable, such
additional interest, Commitment Fee or Letter of Credit Fee shall be paid
promptly after receipt of written request for payment from the Agent.

 

4.1.3.2. Any interest, Commitment Fee or Letter of Credit Fee refund due to the
Borrower shall be credited against payments otherwise due from the Borrower on
the next interest or fee payment due date or, if the Loans have been repaid and
the Lenders are no longer committed to lend under this Agreement, the Lenders
shall pay the Agent for the account of the Borrower such interest, Commitment
Fee or Letter of Credit Fee refund not later than five Business Days after
written notice from the Agent to the Lenders.

 

4.2. Interest Periods.

 

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Agent thereof by delivering a Loan Request
at least three (3) Business Days prior to the effective date of such Interest
Rate Option. The notice shall

46



specify an Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

4.2.1. Amount of Borrowing Tranche.

 

the amount of each Borrowing Tranche of Loans to which a LIBOR Rate Option
applies shall be in integral multiples of $1,000,000 and not less than
$3,000,000;

 

4.2.2. Renewals.

 

in the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

4.3. Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived at the
discretion of the Agent or upon written demand of the Required Lenders to the
Agent:

 

4.3.1. Letter of Credit Fees, Interest Rate.

 

the Letter of Credit Fee and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

4.3.2. Other Obligations.

 

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

4.3.3. Acknowledgment.

 

The Borrower acknowledges that the increase in rates referred to in this Section
4.3 [Interest After Default] reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Agent.

 

4.4. LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1. Unascertainable.

 

If on any date on which a LIBOR Rate would otherwise be determined with respect
to Loans, the Agent shall have determined that:

47



(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

 

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

 

then the Agent shall have the rights specified in Section 4.4.3 [Agent’s and
Lenders’ Rights].

 

4.4.2. Illegality; Increased Costs; Deposits Not Available.

 

If at any time any Lender shall have determined that:

 

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made unlawful or materially impracticable by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan in a material
respect, or

 

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

 

then the Agent shall have the rights specified in Section 4.4.3 [Agent’s and
Lenders’ Rights].

 

4.4.3. Agent’s and Lenders’ Rights.

 

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Agent, or (B) such Lender, in the case of such notice given by such
Lender, to allow the Borrower to select, convert to or renew a LIBOR Rate Option
shall be suspended until the Agent shall have later notified the Borrower, or
such Lender shall have later notified the Agent, of the Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a

48



LIBOR Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for the selection of, conversion to
or renewal of the Base Rate Option otherwise available with respect to such
Loans if the Borrower has requested the LIBOR Rate Option. If any Lender
notifies the Agent of a determination under Section 4.4.2 [Illegality; Increased
Costs; Deposits Not Available], the Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 5.6.5 [Indemnity], as to any Loan of
the Lender to which a LIBOR Rate Option applies, on the date specified in such
notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan, or (ii) prepay such Loan in
accordance with Section 5.4.1 [Voluntary Prepayments]. Absent due notice from
the Borrower of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

 

4.5. Selection of Interest Rate Options.

 

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

 

5. PAYMENTS

 

5.1. Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Agent at the
Principal Office for the account of PNC Bank with respect to the Swing Loans,
for the account of the Issuing Lender with respect to Letters of Credit (except
for the Letter of Credit Fee, which shall be payable to the Agent for the
ratable accounts of the Lenders as provided herein), and for the ratable
accounts of the Lenders with respect to the Revolving Credit Loans and the
Letter of Credit Fee and in immediately available funds, and the Agent shall
promptly distribute such amounts to the Lenders in immediately available funds,
provided that in the event payments are received by 11:00 a.m., Pittsburgh time,
by the Agent with respect to the Loans and such payments are not distributed to
the Lenders on the same day received by the Agent, the Agent shall pay the
Lenders the Federal Funds Effective Rate, with respect to the amount of such
payments for each day held by the Agent and not distributed to the Lenders. The
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

49



5.2. Pro Rata Treatment of Lenders; Sharing of Payments; Agent’s Presumptions.

 

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share and each selection of, conversion to or renewal
of any Interest Rate Option applicable to Revolving Credit Loans and each
payment or prepayment by the Borrower with respect to principal or interest on
the Revolving Credit Loans or Commitment Fees, Letter of Credit Fees, or other
fees (except for the Agent’s Fee and fees and interest paid solely for the
account of the Issuing Lender or PNC Bank as Swing Loan Lender) or amounts due
from the Borrower hereunder to the Lenders with respect to the Revolving Credit
Loans shall (except as otherwise may be provided with respect to a Defaulting
Lender and as provided in Section 4.4.3 [Agent’s and Lenders’ Rights] in the
case of an event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.],
Section 5.4.2 [Replacement of a Lender] or Section 5.6 [Additional Compensation
in Certain Circumstances]) be made in proportion to the applicable Revolving
Credit Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Ratable Share in the case of each Lender.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC Bank according to Section
2 [Revolving Credit and Swing Loan Facilities].

 

5.2.1. Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its Ratable
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

 

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of the Loan Documents or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

50



The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

5.2.2. Presumptions by the Agent.

 

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

 

5.3. Interest Payment Dates.

 

Interest on Swing Loans and on Loans to which the Base Rate Option applies shall
be due and payable quarterly in arrears on the first day of each January, April,
July and October after the date hereof and on the Expiration Date or upon
acceleration of the Loans. Interest on Loans to which the LIBOR Rate Option
applies shall be due and payable on the last day of each Interest Period for
those Loans and, if such Interest Period is longer than three (3) Months, also
on the 90th day of such Interest Period, and on the Expiration Date or upon
acceleration of the Loans. Interest payable under Section 4.3 [Interest After
Default] shall be payable on demand.

 

5.4. Prepayments.

 

5.4.1. Voluntary Prepayments.

 

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.4.2 [Replacement of a Lender] below or in Section 5.6 [Additional Compensation
in Certain Circumstances]):

 

(i) at any time with respect to Swing Loans or with respect to any Loan to which
the Base Rate Option applies,

 

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a LIBOR Rate Option applies, or

51



(iii) on the date specified in a notice by any Lender pursuant to Section 4.4
[LIBOR Rate Unascertainable, Etc.] with respect to any Loan to which a LIBOR
Rate Option applies.

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m., Pittsburgh time, at least one (1)
Business Day prior to the date of prepayment of the Revolving Credit Loans or no
later than 2:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans
setting forth the following information:

 

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

(x) a statement indicating the application of the prepayment among the Revolving
Credit Loans and Swing Loans;

 

(y) the total principal amount of such prepayment which, with respect to Loans
to which the Base Rate Option applies, shall not be less than $500,000 for any
Revolving Credit Loan unless such repayment is of the total amount outstanding
with regard to such Revolving Credit Loan and which, with respect to Swing
Loans, shall not be less than $500,000 unless such repayment is of the total
amount outstanding with regard to such Swing Loan, and

 

(z) the total principal amount of such prepayment, which, with respect to Loans
to which the LIBOR Rate Option applies, shall not be less than $1,000,000 for
any Revolving Credit Loan unless such repayment is of the total amount
outstanding with regard to such Revolving Credit Loan.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4.3 [Agent’s and Lenders’ Rights], if the Borrower prepays a Loan but fails to
specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied (i) first to Swing Loans and second to Revolving
Credit Loans; and (ii) after giving effect to the allocations in clause (i)
above and in the preceding sentence, first to Loans to which the Swing Loan
Interest Rate applies, second to Loans to which the Base Rate Option applies,
and then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s Obligation to indemnify the Lenders
under Section 5.6.5 [Indemnity].

 

5.4.2. Replacement of a Lender.

 

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (b) requests compensation under Section 5.6.1 [Increased
Costs Generally] or requires the Borrower to pay or withhold any Indemnified
Taxes or additional amount to any Lender or Official Body for the account of any
Lender pursuant to Section 5.8

52



[Taxes], (c) is a Defaulting Lender, (d) becomes subject to the control of an
Official Body (other than normal and customary supervision), or (e) is a
Non-Consenting Lender referred to in Section 11.1 [Modifications, Amendments or
Waivers], then in any such event the Borrower may, at its sole expense, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.11 [Successors and Assigns]), all of
its interests, rights (other than existing rights to payments pursuant to
Section 5.6.1 [Increased Costs Generally] or 5.8 [Taxes]) and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i) the Borrower shall have paid to the Agent the assignment fee specified in
Section 11.11 [Successors and Assigns];

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.6.5 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.6.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

 

(iv) such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, the Agent may only be replaced in
accordance with Section 10.6 [Resignation of Agent].

 

5.4.3. Change of Lending Office.

 

Each Lender agrees that prior to giving notice to any claim for increased costs,
indemnification or other special payments under Section 4.4.2 [Illegality,
Etc.], 5.6.1 [Increased Costs Generally] or Section 5.8 [Taxes] with respect to
such Lender, it will have initiated reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 5.4.3 shall affect or postpone any of the Obligations of the
Borrower or any other Loan Party or the rights of the Agent or any Lender
provided in this Agreement.

53



5.5. Voluntary Commitment Reductions.

 

The Borrower shall have the right, upon not less than five (5) Business Days’
written irrevocable notice to the Agent, to terminate the Commitments or, from
time to time, to reduce the amount of the Commitments, which notice shall
specify the date and amount of any such reduction and otherwise be substantially
in the form of Exhibit 5.5 (a “Commitment Reduction Notice”). Any such reduction
shall be in a minimum amount equal to $5,000,000 or an integral multiple
thereof, unless the Commitments are reduced to zero and this Agreement is
terminated, provided, that the Revolving Credit Commitments may not be reduced
below the aggregate principal amount of the Revolving Facility Usage. Each
reduction of Revolving Credit Commitments shall ratably reduce the Revolving
Credit Commitments of the Lenders.

 

5.6. Additional Compensation in Certain Circumstances.

 

5.6.1. Increased Costs Generally.

 

If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

54



5.6.2. Capital Requirements.

 

If any Change in Law affecting any Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

5.6.3. Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

 

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 5.6.1 [Increased Costs
Generally] or 5.6.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

5.6.4. Delay in Requests.

 

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

5.6.5. Indemnity.

 

The Borrower shall indemnify each Lender against all direct liabilities, losses
or expenses (including any loss or expense incurred in connection with the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange

55



contract but excluding Taxes, which are governed by Section 5.6.1 [Increased
Costs Generally] or Section 5.8 [Taxes]) which such Lender actually sustains or
incurs as a consequence of any:

 

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests], Section 2.5 [Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to voluntary prepayments under Section
5.4.1 [Voluntary Prepayments] or notice relating to voluntary Commitment
reductions under Section 5.5 [Voluntary Commitment Reductions],

 

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal of or interest on the Loans, Letter of Credit Fees or Commitment Fees
or any other amount due hereunder, or

 

(d) the assignment of any Loan to which a LIBOR Rate Option applies, as a result
of the Borrower’s exercise of its rights to replace a Lender under Section 5.4.2
[Replacement of a Lender].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender thirty (30) days after such notice is given.

 

5.7. Interbank Market Presumption.

 

Except as otherwise expressly provided herein, for all purposes of this
Agreement and each Note with respect to any aspects of the LIBOR Rate or any
Loan under the LIBOR Rate Option, each Lender and Agent shall be presumed to
have obtained rates, funding, currencies, deposits, and the like in the London
interbank market regardless whether it did so or not; and, each Lender’s and the
Agent’s determination of amounts payable under, and actions required or
authorized by, Sections 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and 5.6 [Additional Compensation in Certain
Circumstances] shall be calculated, at each Lender’s and Agent’s option, as
though each Lender and Agent funded its pro rata share of each Borrowing Tranche
of Loans under the LIBOR Rate Option through the purchase of deposits of the
types and maturities corresponding to the deposits used as a reference in
accordance with the terms hereof in determining the LIBOR Rate applicable to
such Loans, whether in fact that is the case.

56



5.8. Taxes.

 

For purposes of this Section 5.8, the term Lender includes any Issuing Lender
and “applicable Law” includes FACTA. Each reference to an IRS form in this
Section 5.8 shall include any successors and amendments thereto.

 

5.8.1. Payments Free of Taxes.

 

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.8 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

5.8.2. Payment of Other Taxes by the Loan Parties.

 

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

 

5.8.3. Indemnification by the Loan Parties.

 

The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.8 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

5.8.4. Indemnification by the Lenders.

 

Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.11.4

57



[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this Section 5.8.4 [Indemnification by the Lenders].

 

5.8.5. Evidence of Payments.

 

Within thirty (30) days after the date of any such payment, by any Loan Party to
an Official Body pursuant to this Section 5.8 [Taxes], such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

 

5.8.6. Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.8.6(ii)(1),
(ii)(2) and (ii)(4) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

58



(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

b. executed originals of IRS Form W-8ECI;

 

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 5.8.6(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

 

d. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.8.6(B) or Exhibit 5.8.6(C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.8.6(D) on behalf of each such direct and
indirect partner;

 

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

59



(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

5.8.7. Treatment of Certain Refunds.

 

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.8 [Taxes] (including by the payment of additional amounts
pursuant to this Section 5.8 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.8 [Taxes] with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party incurred in connection with obtaining such refund and without interest
(other than any interest paid by the relevant Official Body with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.8.7 (plus any penalties, interest or other charges imposed by the
relevant Official Body) in the event that such indemnified party is required to
repay such refund to such Official Body. Notwithstanding anything to the
contrary in this Section 5.8.7), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.8.7 the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

5.8.8. Survival.

 

Each party’s obligations under this Section 5.8 [Taxes] shall survive the
resignation of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations.

60



5.9. Notes.

 

Upon the request of any Lender, the Revolving Credit Loans made by such Lender
may be evidenced by a Revolving Credit Note in the form of Exhibit 1.1(R).

 

5.10. Settlement Date Procedures.

 

In order to minimize the transfer of funds between the Lenders and the Agent,
the Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may make
Swing Loans as provided in Section 2.1.2 [Swing Loan Commitment] hereof during
the period between Settlement Dates. Not later than 11:00 a.m., Pittsburgh time,
on each Settlement Date, the Agent shall notify each Lender of its Ratable Share
of the total of the Revolving Credit Loans and the Swing Loans (each a “Required
Share”). Prior to 2:00 p.m., Pittsburgh time, on such Settlement Date, each
Lender shall pay to the Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Agent shall pay to each
Lender its Ratable Share of all payments made by the Borrower to the Agent with
respect to the Revolving Credit Loans. The Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.10 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Sections 2.1.1 [Revolving Credit Loans]
and 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit Loans].
The Agent may at any time at its option for any reason whatsoever require each
Lender to pay immediately to the Agent such Lender’s Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Agent to pay immediately to such Lender its Revolving Credit Ratable Share of
all payments made by the Borrower to the Agent with respect to the Revolving
Credit Loans.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1. Representations and Warranties.

 

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:

 

6.1.1. Organization and Qualification.

 

Each Loan Party and each Subsidiary that is not an Inactive Subsidiary of each
Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party and each Subsidiary that is not an
Inactive Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct. Each Loan Party and each Subsidiary that is not an Inactive Subsidiary
of each Loan Party is duly licensed or qualified and in good standing in each
jurisdiction where the failure to be so licensed or qualified could reasonably
be expected to result in a Material Adverse Change.

61



6.1.2. Subsidiaries.

 

Schedule 6.1.2 states as of the date hereof the name of each of the Borrower’s
Subsidiaries, its jurisdiction of incorporation or formation, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company and also indicates if such
Subsidiary is an Inactive Subsidiary. An “Inactive Subsidiary” is a Subsidiary
that (i) does not conduct any business or have operations, (ii) does not have
total assets with a net book value, as of any date of determination, in excess
of $100,000, and (iii) has no liabilities, contingent or otherwise, except
Indebtedness permitted by Section 8.2.1 [Indebtedness]. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares, Partnership Interests or LLC Interests except as
indicated on Schedule 6.1.2.

 

6.1.3. Power and Authority.

 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

6.1.4. Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

6.1.5. No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein

62



contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).

 

6.1.6. Litigation.

 

Except as set forth in the SEC Filings, there are no actions, suits, proceedings
or investigations (other than Environmental Complaints which are specifically
addressed in Section 6.1.21 [Environmental Matters]) pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Governmental Body
which individually or in the aggregate could reasonably be expected to result in
a Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Governmental Body which could reasonably be expected to result in any Material
Adverse Change.

 

6.1.7. Title to Properties.

 

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens (other than Environmental
Complaints which are specifically addressed in Section 6.1.21 [Environmental
Matters]) except Permitted Liens, and subject to the terms and conditions of the
applicable leases, except where the failure to hold such properties, assets and
other rights subject to such terms and conditions could reasonably be expected
to result in a Material Adverse Change. All leases of property are in full force
and effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby to the extent
that the failure of such leases to be in full force or effect or have obtained
any such consent could reasonably be expected to result in a Material Adverse
Change.

 

6.1.8. Historical Statements; No Material Adverse Change.

 

6.1.8.1. Historical Statements.

 

(a) The Borrower has delivered to the Agent copies of its audited consolidated
year-end financial statements for and as of the end of the fiscal year ended
September 30, 2014 (the “Audited Financial Statements”) and its unaudited
management-prepared consolidated financial statements for the fiscal quarters
ended December 31, 2014,

63



March 31, 2015 and June 30, 2015 (the “Quarterly Financial Statements” and,
together with the Audited Financial Statements, the “Historical Statements”).

 

(b) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and (iii)
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, required
to be reflected on the Audited Financial Statements under GAAP.

 

(c) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby, in each case,
subject to the absence of footnotes and to normal year-end audit adjustments.

 

6.1.8.2. No Material Adverse Change.

 

Since September 30, 2014, no Material Adverse Change has occurred.

 

6.1.9. Use of Proceeds; Margin Stock.

 

6.1.9.1. General.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 [Use of Proceeds] and 8.1.10 [Use of Proceeds].

 

6.1.9.2. Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. Margin stock does not, and will not, constitute, more than 25% of the
value of the consolidated assets of the Borrower and its Subsidiaries.

64



6.1.10. Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, when taken together with the information
contained in the SEC Filings, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not materially misleading.

 

6.1.11. Taxes.

 

All federal, state, local and other Tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
Taxes which have or may become due pursuant to said returns or to assessments
received, except to the extent that (i) such Taxes are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions if any, as shall be required by GAAP,
shall have been made, or (ii) the failure to so pay or so contest such Taxes
could not reasonably be expected to result in a Material Adverse Change.

 

6.1.12. Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 6.1.12, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 6.1.12.

 

6.1.13. No Event of Default; Compliance With Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation could reasonably be expected to result in
a Material Adverse Change.

 

6.1.14. Patents, Trademarks, Copyrights, Licenses, Etc.

 

Each Loan Party and each Subsidiary of each Loan Party owns or has the
contractual right to use all the patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
reasonably necessary to own and operate its properties and to carry on its
business as presently conducted and planned to be conducted by

65



such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except where the failure to do so could not
reasonably be expected to have a Material Adverse Change.

 

6.1.15. Insurance.

 

The Borrower is in compliance with the requirements of Section 8.1.3
[Maintenance of Insurance] in all material respects.

 

6.1.16. Compliance With Laws.

 

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

 

6.1.17. Material Contracts; Burdensome Restrictions.

 

All material contracts relating to the business operations of each Loan Party
and each Subsidiary of any Loan Party, including all employee benefit plans and
material Labor Contracts, are valid, binding and enforceable upon such Loan
Party or Subsidiary and, to the best of such Loan Parties’ knowledge, each of
the other parties thereto in accordance with their respective terms, except to
the extent that the failure to be valid, binding and enforceable could
reasonably be expected to result in a Material Adverse Change; and there is no
material default thereunder, to the Loan Parties’ knowledge, with respect to
parties other than such Loan Party or Subsidiary which could reasonably be
expected to result in a Material Adverse Change. None of the Loan Parties or
their Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Change.

 

6.1.18. Investment Companies; Regulated Entities.

 

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control”. None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

6.1.19. Plans and Benefit Arrangements.

 

(i) The Borrower and each other member of the ERISA Group are in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans, Multiple Employer Plans and Multiemployer Plans except where any instance
of noncompliance could not reasonably be expected to result in a Material
Adverse

66



Change. There has been no Prohibited Transaction with respect to any Benefit
Arrangement or any Plan or, to the best knowledge of the Borrower, with respect
to any Multiemployer Plan or Multiple Employer Plan, which could reasonably be
expected to result in a Material Adverse Change. The Borrower and all other
members of the ERISA Group have made when due any and all material payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto except for any failure that
could not reasonably be expected to result in a Material Adverse Change. With
respect to each Plan and Multiple Employer Plan, the Borrower and each other
member of the ERISA Group (a) have fulfilled in all material respects their
obligations under the minimum funding standards of ERISA, (b) have not incurred
any material liability to the PBGC which has not been paid in the ordinary
course, and (c) have not had asserted against them any penalty for failure to
fulfill the minimum funding requirements of ERISA, except for any failure under
(a), (b) or (c) that could not reasonably be expected to result in a Material
Adverse Change. All Plans, Benefit Arrangements and, to the best knowledge of
Borrower, Multiple Employer Plans and Multiemployer Plans have been administered
in all material respects in accordance with their terms and applicable Law
except for any failure that could not reasonably be expected to result in a
Material Adverse Change.

 

(ii) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan except
for any failure that could not reasonably be expected to result in a Material
Adverse Change.

 

(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan which could reasonably be expected
to result in a Material Adverse Change. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA which, in either case, could reasonably be expected to result in a
Material Adverse Change.

 

6.1.20. Employment Matters.

 

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply could reasonably be expected to result in a Material Adverse Change.
There are no outstanding grievances, arbitration awards or appeals therefrom
arising out of the Labor Contracts or current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Loan Parties or any of their Subsidiaries which in any case could reasonably be
expected to result in a Material Adverse Change.

67



6.1.21. Environmental Matters.

 

Except as set forth in the SEC Filings, none of the Loan Parties or any
Subsidiaries of any Loan Party has received any Environmental Complaint which
could reasonably be expected to result in a Material Adverse Change. There are
no pending or, to any Loan Party’s knowledge, threatened Environmental
Complaints relating to any Loan Party or Subsidiary of any Loan Party or any of
the Properties or, to any Loan Party’s knowledge, any prior owner, operator or
occupant of any of the Properties pertaining to, or arising out of, any
Contamination or violations of Environmental Laws or Environmental Permits which
could reasonably be expected to result in a Material Adverse Change. The Loan
Parties and their Subsidiaries are in compliance with all applicable
Environmental Laws in all jurisdictions in which any Loan Party or Subsidiary of
any Loan Party is doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. The Loan Parties
and their Subsidiaries hold and are operating in compliance with Environmental
Permits, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

 

6.1.22. Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party except Indebtedness of such Loan Party to the extent secured by
Permitted Liens. There is no Lien upon or with respect to any of the properties
or income of any Loan Party or Unregulated Subsidiary of any Loan Party which
secures indebtedness or other obligations of any Person except for Permitted
Liens.

 

6.1.23. Permitted Related Business Opportunities.

 

The information set forth on Schedule 6.1.24 is true, complete and correct in
all material respects and sets forth a list of the Investments in Permitted
Related Business Opportunities by the Loan Parties and their Subsidiaries as of
the Closing Date and includes, without limitation, the amount and nature of each
such Investment, a description of the activities engaged in by the Loan Parties
and their Subsidiaries in connection with such Investment, and a description of
the activities engaged in by the Person in which the Investment has been made.

 

6.1.24. Anti-Terrorism Laws; Executive Order No. 13224.

 

(i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity, either
in its own right or through any third party, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

68



6.2. Continuation of Representations.

 

The Loan Parties make the representations and warranties in this Section 6
[Representations and Warranties] on the date hereof, on the Closing Date, and
each date thereafter on which a Loan is made or a Letter of Credit is issued as
provided in and subject to Sections 7.1 [Conditions to First Loans and Letters
of Credit] and 7.2 [Conditions to Each Additional Loan or Letter of Credit].

 

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

7.1. Conditions to First Loans and Letters of Credit.

 

On the Closing Date:

 

7.1.1. Officer’s Certificate.

 

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof required to have been performed and complied with
on or prior to the Closing Date, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Agent for the benefit of each Lender a certificate of each of the Loan
Parties, dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of each of the
Loan Parties, to each such effect.

 

7.1.2. Secretary’s Certificate.

 

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

 

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of

69



this Agreement and the true signatures of such officers, on which the Agent and
each Lender may conclusively rely; and

 

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

 

7.1.3. Opinion of Counsel.

 

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of (a) Troutman Sanders LLP, counsel for the Loan Parties (who may rely
on the opinions of such other counsel and Certificates of the Borrower’s
in-house counsel as may be reasonably acceptable to the Agent), dated the
Closing Date and in substantially the form attached hereto as Exhibit 7.1.3(A),
and (b) Richard Reich, in-house counsel for the Loan Parties in his capacity as
Assistant General Counsel of NJR Service Corporation, dated the Closing Date and
in substantially the form attached hereto as Exhibit 7.1.3(B).

 

7.1.4. Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request. The Agent shall have received this
Agreement executed by the Borrower and each Lender and the Notes executed by the
Borrower.

 

7.1.5. Payment of Fees.

 

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid all fees
accrued through the Closing Date and the costs and expenses for which the Agent
and the Lenders are entitled to be reimbursed.

 

7.1.6. Consents.

 

The material consents, if any, required to effectuate the transactions
contemplated hereby as set forth on Schedule 6.1.12 shall have been obtained.

 

7.1.7. Officer’s Certificate Regarding MACs.

 

Since September 30, 2014, no Material Adverse Change shall have occurred; since
that date through and including the Closing Date, there shall have been no

70



material change in the management of any Loan Party or Subsidiary of any Loan
Party; and there shall have been delivered to the Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Chief Executive
Officer, President, Chief Financial Officer or other Authorized Officer of each
Loan Party to each such effect.

 

7.1.8. No Violation of Laws.

 

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders.

 

7.1.9. No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

7.1.10. Delivery of Guaranty Agreement.

 

The Guaranty Agreement shall have been duly executed and delivered to the Agent
for the benefit of the Lenders.

 

7.1.11. Hedging Contract Policies.

 

The Loan Parties shall have delivered to the Agent and each Lender a true and
complete copy of the Hedging Contract Policies, and the Hedging Contract
Policies shall be reasonably satisfactory in form and substance to each Lender.

 

7.1.12. Termination of Commitments and Repayment of Outstanding Indebtedness.

 

The Loan Parties shall have repaid all obligations, indebtedness, interest fees,
expenses and other amounts due and owing under the Existing Credit Facility, all
commitments to lend thereunder shall have been irrevocably terminated and all
letters of credit issued thereunder shall have been terminated, all to the
satisfaction of the Agent.

 

7.2. Conditions to Each Additional Loan or Letter of Credit.

 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties contained in Section 6 [Representations and
Warranties] (other than the representations and warranties contained in the
first sentence of Section 6.1.6 [Litigation], the last sentence of Section 6.1.8
[Historical Statements; No Material Adverse Change], and Section 6.1.21
[Environmental Matters]) and in the other Loan Documents shall be true on and as
of the date of such additional

71



Loan or Letter of Credit with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and the Loan Parties shall have
performed and complied with all covenants and conditions hereof; (ii) no Event
of Default or Potential Default shall have occurred and be continuing or shall
exist; (iii) the making of the Loans or issuance of such Letters of Credit shall
not contravene any Law applicable to any Loan Party or any Subsidiary of any
Loan Party or any of the Lenders; (iv) and the Borrower shall have delivered to
the Agent a duly executed and completed Loan Request, Swing Loan Request, or
application for a Letter of Credit as the case may be.

 

8. COVENANTS

 

8.1. Affirmative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

8.1.1. Preservation of Existence, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except (i) where the lack of legal existence of any
Subsidiary or the failure to be so licensed or qualified could not reasonably be
expected to have a Material Adverse Change, or (ii) as otherwise expressly
permitted in Section 8.2.5 [Liquidations, Mergers, Etc.].

 

8.1.2. Payment of Liabilities, Including Taxes, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
Taxes upon it or any of its properties, assets, income or profits, prior to the
date on which penalties attach thereto, except to the extent that such Taxes are
being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made, but only to the
extent that failure to discharge any such liabilities would not result in any
additional liability which could reasonably be expected to result in a Material
Adverse Change.

 

8.1.3. Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such

72



assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary.

 

8.1.4. Maintenance of Properties and Leases.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

8.1.5. Maintenance of Patents, Trademarks, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same could constitute a Material Adverse Change.

 

8.1.6. Visitation Rights.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Lenders to visit and inspect any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that each
Lender shall provide the Borrower and the Agent with reasonable notice prior to
any visit or inspection, and, except after the occurrence and during the
continuation of an Event of Default, any such visit or inspection shall occur
during regular business hours. In the event any Lender desires to conduct an
audit of any Loan Party, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the Agent, and
except after the occurrence and during the continuation of an Event of Default,
any such audit (whether by the Agent or any Lender) shall be at the sole cost
and expense of the Agent or such Lender, as the case may be.

 

8.1.7. Keeping of Records and Books of Account.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

73



8.1.8. Plans and Benefit Arrangements.

 

The Borrower shall, and shall cause each of its Subsidiaries and each other
member of the ERISA Group to, comply with ERISA, the Internal Revenue Code and
other applicable Laws applicable to Plans and Benefit Arrangements except where
such failure, alone or in conjunction with any other failure, would not
reasonably be expected to result in a Material Adverse Change. Without limiting
the generality of the foregoing, the Borrower shall cause all of its Plans and
all Plans maintained by any of its Subsidiaries and any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans, except where any such failure, alone or in conjunction with any other
failure, could not reasonably be expected to result in a Material Adverse
Change.

 

8.1.9. Compliance With Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all material respects,
provided that it shall not be deemed to be a violation of this Section 8.1.9 if
any failure to comply with any Law would not result in fines, penalties, costs
associated with the performance of any Remedial Actions, other similar
liabilities or injunctive relief which in the aggregate could not reasonably be
expected to result in a Material Adverse Change. Without limiting the generality
of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate could not
reasonably be expected to result in a Material Adverse Change.

 

8.1.10. Use of Proceeds.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for general corporate purposes of the Borrower and for working capital of
the Borrower (including, without limitation (i) the use of Letters of Credit to
support obligations arising in the ordinary course of the business of the Loan
Parties, as such business is permitted to be conducted pursuant to Section 8.2.9
[Continuation of or Change in Business] and (ii) to repay and terminate
Indebtedness outstanding under the Existing Credit Facility). The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

 

8.1.11. Additional NJR Note Agreements Financial Covenants.

 

In the event that the Borrower shall amend any of the NJR Note Agreements, or
shall enter into a new, similar agreement providing for the issuance of
unsecured, privately placed notes, which include one or more financial covenants
in addition to those contained in the NJR Note Agreements on the date hereof,
then the Borrower shall offer to the Lenders to amend this Agreement to include
such additional financial covenant or financial

74



covenants in this Agreement pursuant to an amendment to this Agreement in form
and substance reasonably satisfactory to the Agent and the Borrower. In such
event, the Borrower promptly, upon acceptance of any offer referred to in the
preceding sentence, shall execute and deliver at its expense an amendment to
this Agreement in form and substance reasonably satisfactory to the Agent and
the Borrower evidencing the amendment of this Agreement to include such
additional financial covenant or financial covenants (any such additional
financial covenant so included in this Agreement being called an “Incorporated
Covenant”). In the event that at any time and from time to time after the
execution of such an amendment with respect to any Incorporated Covenant, the
applicable NJR Note Agreement or other similar agreement shall no longer include
such Incorporated Covenant, then upon notice by the Borrower to the Agent, the
Agent and the Lenders shall execute and deliver to the Borrower, at the
Borrower’s expense, an amendment to this Agreement in form and substance
reasonably satisfactory to the Agent and the Borrower evidencing the amendment
of this Agreement to delete such Incorporated Covenant from this Agreement.

 

8.1.12. Anti-Terrorism Laws; International Trade Law Compliance.

 

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

 

8.1.13. Keepwell.

 

Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably (a)
guarantees the prompt payment and performance of all Swap Obligations owing by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non-Qualifying Party’s obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.13, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.13 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan

75



Documents. Each Qualified ECP Loan Party intends that this Section 8.1.13
constitute, and this Section 8.1.13 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II))
of the CEA.

 

8.2. Negative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

8.2.1. Indebtedness.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness under the Loan Documents;

 

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 including any
amendments, extensions, renewals or refinancings thereof, so long as at the time
of the incurrence of such Indebtedness, the Borrower is in compliance with
Section 8.2.12 [Maximum Leverage Ratio] and no Event of Default would be caused
thereby;

 

(iii) Indebtedness of a Loan Party to another Loan Party;

 

(iv) Indebtedness in respect of capitalized leases (including, without
limitation, capitalized leases for metered assets) not to exceed at any time
outstanding in the aggregate for the Loan Parties and their Unregulated
Subsidiaries $100,000,000;

 

(v) Indebtedness of a Loan Party arising under any Hedging Transaction;

 

(vi) Indebtedness, at any time outstanding not to exceed $10,000,000, secured by
Liens permitted by Section 8.2.2(i);

 

(vii) Indebtedness, secured by Purchase Money Security Interests as permitted by
clause (xi) of the definition of Permitted Liens, not to exceed at any time
outstanding in the aggregate for the Loan Parties and their Unregulated
Subsidiaries $20,000,000;

 

(viii) Indebtedness not to exceed at any time outstanding in the aggregate for
the Loan Parties and their Unregulated Subsidiaries $75,000,000, so long as such
Indebtedness: (a) is Indebtedness of an Acquired Person which existed prior to
the consummation of the Permitted Acquisition in connection with which such
Acquired Person was

76



acquired by a Loan Party and such Indebtedness was not incurred in contemplation
of or in connection with such Permitted Acquisition; and (b) if secured, is
secured by Liens permitted by clause (xii) of the definition of Permitted Liens;

 

(ix) The NJR Notes, including any amendments, extensions, renewals or
refinancings thereof, so long as at the time of the incurrence of such
Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] and no Event of Default would be caused thereby;

 

(x) Additional NJR Notes, in each case including any amendments, extensions,
renewals or refinancings thereof, so long as at the time of the incurrence of
such Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] and no Event of Default would be caused thereby;

 

(xi) Non-recourse Indebtedness of the Project Subsidiaries;

 

(xii) Guaranties permitted by Section 8.2.3 [Guaranties]; and

 

(xiii) Additional Indebtedness of the Loan Parties incurred after the Closing
Date, in each case including any amendments, extensions, renewals or
refinancings thereof, so long as at the time of the incurrence of such
Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] both before and after such incurrence and no Event of Default
may be caused thereby.

 

8.2.2. Liens.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries (other than Project Subsidiaries) to, at any time create, incur,
assume or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except:

 

(i) Permitted Liens; and

 

(ii) Extensions or renewals of any Permitted Lien provided that the principal
amount of the Indebtedness secured by such Permitted Lien shall continue to be
permitted by Section 8.2.1 [Indebtedness].

 

8.2.3. Guaranties.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for

 

(i) Guaranties of Indebtedness of the Loan Parties permitted pursuant to Section
8.2.1 [Indebtedness]; provided however, that the NJR Notes shall not be

77



guaranteed by any Loan Party or any Subsidiary of a Loan Party unless such
Person is also a Guarantor;

 

(ii) Guaranties of any Loan Party or any of its Unregulated Subsidiaries of
obligations of NJR Energy Services Company arising under any Hedging
Transaction; and

 

(iii) Guaranties by the Borrower of various obligations of any of its
Unregulated Subsidiaries in connection with any transaction arising in
connection with its ordinary course of business as conducted on the Closing Date
or as otherwise permitted to be conducted pursuant to Section 8.2.9
[Continuation of or Change in Business].

 

8.2.4. Loans and Investments.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or agree, become or remain liable
to do any of the foregoing (any of the foregoing being an “Investment”), except:

 

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

 

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

(iii) Permitted Investments;

 

(iv) loans, advances and investments in other Loan Parties and in the Project
Subsidiaries; and

 

(v) any Investment which constitutes a Permitted Acquisition in accordance with
Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

 

8.2.5. Liquidations, Mergers, Consolidations, Acquisitions.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or capital stock of any other Person,
provided that:

 

(1) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties,

78



(2) any Inactive Subsidiary of the Borrower may dissolve, liquidate or wind-up
its affairs or any Inactive Subsidiary of the Borrower may consolidate or merge
into: (a) any other Inactive Subsidiary of the Borrower, or (b) any Loan Party,
other than the Borrower, and

 

(3) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person or of a business or division of another Person (each a “Permitted
Acquisition”), provided that each of the following requirements is met:

 

a. if the Loan Parties are acquiring the ownership interests in such Person,
such Person (other than Project Subsidiaries) shall execute a Guarantor Joinder
and join this Agreement as a Guarantor pursuant to and otherwise comply with
Section 11.19 [Joinder of Guarantors];

 

b. the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;

 

c. the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as one or more line or lines of business conducted by the Loan Parties
or otherwise be compliant with Section 8.2.9 [Continuation of or Change in
Business];

 

d. no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

 

e. the Borrower shall demonstrate that it shall be in compliance with the
covenants contained in Section 8.2.12 [Maximum Leverage Ratio] after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition but excluding income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition) by delivering at least five (5) Business Days prior to such
Permitted Acquisition a certificate in the form of Exhibit 8.2.5 (the
“Acquisition Compliance Certificate”) evidencing such compliance; and

 

f. the Loan Parties shall deliver to the Agent as soon as available prior to (if
practicable), or in any event within five (5) Business Days after, the
consummation of such Permitted Acquisition copies of any agreements entered into
or proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition and shall deliver to the Agent, as soon as available, such
other information about such Person or its assets as the Agent or any Lender may
reasonably require.

79



8.2.6. Dispositions of Assets or Unregulated Subsidiaries.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of an
Unregulated Subsidiary of such Loan Party), except:

 

(i) transactions involving the sale of inventory in the ordinary course of
business;

 

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Unregulated Subsidiary’s business;

 

(iii) any sale, transfer or lease of assets by any wholly owned Unregulated
Subsidiary of such Loan Party to another Loan Party;

 

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased;

 

(v) the issuance of shares of capital stock of the Borrower, and the issuance of
shares of capital stock of (a) any direct or indirect Subsidiary of the Borrower
to the Borrower or (b) any Loan Party to another Loan Party;

 

(vi) any sale, transfer or lease of assets or capital stock of any Inactive
Subsidiary of the Borrower;

 

(vii) any sale, transfer or lease of assets or capital stock of any Project
Subsidiary; and

 

(viii) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vii) above, by any Loan Party or any
Unregulated Subsidiary of a Loan Party, provided that (i) at the time of any
disposition, no Event of Default shall exist or shall result from such
disposition, and (ii) the aggregate net book value of all assets so sold by the
Loan Parties and their Unregulated Subsidiaries shall not exceed in any twelve
(12) consecutive month period ten percent (10%) of the consolidated tangible
assets of the Borrower and its Subsidiaries as determined on a consolidated
basis in accordance with GAAP.

 

8.2.7. Affiliate Transactions.

 

Except solely with respect to any Permitted Related Business Opportunities as
previously disclosed to the Agent and each of the Lenders, each of the Loan
Parties shall not, and shall not permit any of its Unregulated Subsidiaries to,
enter into or carry

80



out any transaction (including purchasing property or services from or selling
property or services to any Affiliate of any Loan Party or other Person) unless
such transaction is not otherwise prohibited by this Agreement, is entered into
in the ordinary course of business upon fair and reasonable arm’s-length terms
and conditions and is in accordance with all applicable Law.

 

8.2.8. Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which is a Regulated Entity, (ii) any Subsidiary which
is an Inactive Subsidiary of the Borrower, (iii) Conserve to Preserve
Foundation, a non-profit corporation organized under the laws of the State of
New Jersey, (iv) any Subsidiary which has joined this Agreement as Guarantor on
the Closing Date, (v) any Project Subsidiary, and (vi) any Subsidiary formed
after the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 11.19 [Joinder of Guarantors]. Each of the Loan Parties shall not become
or agree to (1) become a general or limited partner in any general or limited
partnership, except that the Loan Parties may be general or limited partners in
other Loan Parties, (2) become a member or manager of, or hold a limited
liability company interest in, a limited liability company, except that the Loan
Parties may be members or managers of, or hold limited liability company
interests in, other Loan Parties, or (3) become a joint venturer or hold a joint
venture interest in any joint venture, except in each case in respect of a
Permitted Related Business Opportunity.

 

8.2.9. Continuation of or Change in Business.

 

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, engage in any business other than the business of each Loan
Party or Unregulated Subsidiary substantially as conducted and operated by such
Loan Party or Unregulated Subsidiary during the present fiscal year, and any
line of business or business activity related or complementary to the business
of the Loan Parties conducted as of the Closing Date, including without
limitation Permitted Related Business Opportunities.

 

8.2.10. Plans and Benefit Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in a Prohibited Transaction with any Plan, Benefit Arrangement,
Multiple Employer Plan or Multiemployer Plan which, alone or in conjunction with
any other circumstances or set of circumstances, would reasonably be expected to
result in a Material Adverse Change.

 

8.2.11. Fiscal Year.

 

The Borrower shall not, and shall not permit any Unregulated Subsidiary (other
than Project Subsidiaries) of the Borrower to, change its fiscal year from the
twelve-month period beginning October 1 and ending September 30 without the
prior consent of the Agent, such consent not to be unreasonably withheld or
delayed.

81



8.2.12. Maximum Leverage Ratio.

 

The Loan Parties shall not at any time permit the ratio of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries to Consolidated Total
Capitalization to exceed 0.65 to 1.00.

 

8.2.13. Payment of Dividends; Redemptions.

 

The Loan Parties shall not, and shall not permit any Unregulated Subsidiary to,
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of capital stock of any Loan Party, or purchase, redeem or otherwise
acquire for value (or permit any of its Subsidiaries to do so) any shares of any
class of capital stock or other securities of any Loan Party or any warrants,
rights or options to acquire any such shares or other securities, now or
hereafter outstanding, except that (a) the Borrower may (i) declare and make any
dividend payment or other distribution payable in common stock of the Borrower,
(ii) purchase, redeem or otherwise acquire shares of its common stock or
warrants, rights or options to acquire any such shares so long as no Event of
Default or Potential Default shall have occurred and is continuing or would
result therefrom, and (iii) declare and make cash dividends, so long as, after
giving effect thereto, no Event of Default shall have occurred and is
continuing, and (b) that any (i) Unregulated Subsidiary of the Borrower may
declare and make any dividend payment or other distribution to the Borrower or
to any other Loan Party, and (ii) Project Subsidiary may declare and make any
dividend payment or other distribution to any Person.

 

8.2.14. Off-Balance Sheet Financing.

 

Each Loan Party and each Unregulated Subsidiary of each Loan Party shall not
engage in any off-balance sheet transaction (i.e., the liabilities in respect of
which do not appear on the liability side of the balance sheet, with such
balance sheet prepared in accordance with GAAP) providing the functional
equivalent of borrowed money (including asset securitizations, sale/leasebacks
or Synthetic Leases (other than any sale/leaseback transaction or Synthetic
Lease entered into, in either case, with respect to meter assets and which
transaction is otherwise permitted by this Agreement)) with liabilities in
excess, in the aggregate for the Borrower and its Subsidiaries as of any date of
determination, of ten percent (10%) of the total assets of the Borrower and its
Subsidiaries, determined and consolidated in accordance with GAAP as of the date
of determination. For purposes of this Section 8.2.14, (a) “Synthetic Lease”
shall mean any lease transaction under which the parties intend that (i) the
lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended, or appropriate
successor thereto, and (ii) the lessee will be entitled to various tax benefits
ordinarily available to owners (as opposed to lessees) of like property and (b)
the amount of any lease which is not a capital lease in accordance with GAAP is
the aggregate amount of minimum lease payments due pursuant to such lease for
any non-cancelable portion of its term.

82



8.3. Reporting Requirements.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

 

8.3.1. Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended, or within fifty (50) days
in the event the Borrower shall file its Form 10-Q within the extension period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934, as amended),
financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 8.3.1 if within forty-five (45) days after the end
of their fiscal quarter (or such earlier or later date, from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended, or within fifty (50) days in the event the Borrower shall file its
Form 10-Q within the extension period pursuant to Rule 12b-25 of the Securities
Exchange Act of 1934, as amended), the Borrower delivers to the Agent and each
of the Lenders a copy of its Form 10-Q as filed with the SEC and the financial
statements contained therein meets the requirements described in this Section.

 

8.3.2. Annual Financial Statements.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower (or such earlier or later date, from time to
time established by the SEC in accordance with the Securities Exchange Act of
1934, as amended, or within one hundred five (105) days in the event the
Borrower shall file its Annual Report on Form 10-K within the extension period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934, as amended),
financial statements of the Borrower consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Agent. The certificate or report of accountants shall be
free of qualifications (other than any consistency qualification that may result
from a change in the method used to

83



prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
The Loan Parties will be deemed to have complied with the delivery requirements
of this Section 8.3.2 if within ninety (90) days (or one hundred five (105)
days, if applicable) after the end of their fiscal year (or such earlier or
later date, from time to time established by the SEC in accordance with the
Securities Exchange Act of 1934, as amended), the Borrower delivers to the Agent
and each of the Lenders a copy of its Annual Report on Form 10-K as filed with
the SEC and the financial statements and certification of public accountants
contained therein meets the requirements described in this Section.

 

8.3.3. Certificate of the Borrower.

 

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
Chief Financial Officer or Treasurer of the Borrower in the form of Exhibit
8.3.3.

 

8.3.4. Notice of Default.

 

Promptly after any Authorized Officer (or other executive officer) of any Loan
Party has learned of the occurrence of an Event of Default or Potential Default,
a certificate signed by the Chief Executive Officer, President or Chief
Financial Officer of such Loan Party setting forth the details of such Event of
Default or Potential Default and the action which the such Loan Party proposes
to take with respect thereto.

 

8.3.5. Notice of Litigation.

 

Promptly after the commencement thereof, notice of (i) all actions, suits,
proceedings or investigations before or by any Governmental Body or any other
Person against any Loan Party or Subsidiary of any Loan Party, involve a claim
or series of claims in excess of $15,000,000 or, (ii) any Environmental
Complaint, individually or in the aggregate exceed $15,000,000, and in either
case which if adversely determined could reasonably be expected to result in a
Material Adverse Change.

 

8.3.6. Notice of Change in Debt Rating.

 

Within five (5) Business Days after Standard & Poor’s or Moody’s announces a
change in the Debt Rating of New Jersey Natural Gas, notice of such change. The
Borrower will deliver, together with such notice, a copy of any written
notification which Borrower or New Jersey Natural Gas received from the
applicable rating agency regarding such change of Debt Rating.

84



8.3.7. Sale of Assets.

 

At least thirty (30) calendar days prior thereto, notice with respect to any
proposed sale or transfer of assets pursuant to Section 8.2.6(viii) where the
consideration for such sale or transfer of assets is in excess of $10,000,000.

 

8.3.8. Budgets, Forecasts, Other Reports and Information.

 

Promptly upon their becoming available to the Borrower:

 

(i) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

 

(ii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,

 

(iii) to the extent not previously reported in regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower with the SEC, the Borrower shall notify the Lenders
promptly of the enactment or adoption of any Law which may result in a Material
Adverse Change,

 

(iv) to the extent requested by the Agent or any Lender, the annual budget and
any forecasts or projections of the Loan Parties, and

 

(v) with respect to the Hedging Transaction activities of the Loan Parties and
their Subsidiaries, to the extent not previously reported in regular or periodic
reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses, filed by the Borrower with the SEC, such other reports and
information as any of the Lenders may from time to time reasonably request.

 

8.3.9. Notices Regarding Plans and Benefit Arrangements.

 

8.3.9.1. Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

 

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in

85



connection with any Plan, any Benefit Arrangement or any trust created
thereunder which penalty or tax could reasonably be expected to result in a
Material Adverse Change,

 

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan, which could reasonably be expected to result in a Material
Adverse Change,

 

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), which could reasonably be expected to result in a Material
Adverse Change,

 

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA, which could reasonably be expected to result in a Material Adverse
Change,

 

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan, which could reasonably be expected to result in a
Material Adverse Change,

 

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA,

 

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions, except for any such change required under applicable Law.

 

8.3.9.2. Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

8.3.9.3. Notice of Voluntary Termination.

86



Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

9. DEFAULT

 

9.1. Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

9.1.1. Payments Under Loan Documents.

 

The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan, Commitment Fee, Reimbursement
Obligation or Letter of Credit Borrowing or any other amount owing hereunder or
under the other Loan Documents within three (3) Business Days after such
interest, fee, or other amount becomes due in accordance with the terms hereof
or thereof;

 

9.1.2. Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

9.1.3. Anti-Terrorism Laws.

 

Any representation or warranty contained in Section 6.1.25 [Anti-Terrorism Laws]
is or becomes false or misleading at any time;

 

9.1.4. Breach of Negative Covenants, Visitation Rights or Anti-Terrorism.

 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights], Section 8.1.12
[Anti-Terrorism Laws; Informational Trade Compliance] or Section 8.2 [Negative
Covenants];

 

9.1.5. Breach of Other Covenants.

 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any Authorized Officer (or other executive officer) of any Loan Party becomes
aware of the occurrence thereof (such

87



grace period to be applicable only in the event such default can be remedied by
corrective action of the Loan Parties as determined by the Agent in its
reasonable discretion);

 

9.1.6. Defaults in Other Agreements or Indebtedness.

 

(i) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $15,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

(ii) There shall occur under the NJNG Credit Agreement an “Event of Default” (as
such term is defined in the NJNG Credit Agreement);

 

(iii) A default or event of default shall occur at any time under the terms of
any agreement involving any off balance sheet transaction (including any asset
securitization, sale/leaseback transaction, or Synthetic Lease) with obligations
in the aggregate thereunder for which any Loan Party or Subsidiary of any Loan
Party may be obligated in excess of $15,000,000, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any obligation when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any obligation (whether or not
such right shall have been waived) or the termination of any such agreement;

 

9.1.7. Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of $15,000,000
in the aggregate, to the extent not covered by insurance, shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

 

9.1.8. Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

88



9.1.9. Uninsured Losses; Proceedings Against Assets.

 

The assets of any Loan Party or the assets of any Subsidiary of any Loan Party
are attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter or otherwise fully bonded or covered by insurance (subject to
reasonable and customary deductible amounts);

 

9.1.10. Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $15,000,000 which is not a Permitted
Lien or Environmental Complaint in excess of $15,000,000 is filed of record with
respect to all or any part of any of the Loan Parties’ or any of their
Subsidiaries’ assets by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid,
otherwise vacated, bonded or discharged within thirty (30) days after the same
becomes payable;

 

9.1.11. Insolvency.

 

Any Loan Party or any Significant Subsidiary of a Loan Party ceases to be
Solvent or admits in writing to a creditor or Governmental Body its inability to
pay its debts as they mature;

 

9.1.12. Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (a) any Reportable Event; (b) proceedings shall
have been instituted or other action taken to terminate any Plan in a distress
termination; (c) a trustee shall be appointed by the PBGC to administer or
liquidate any Plan; (d) the PBGC shall give notice of its intent to institute
proceedings to terminate any Plan or Plans or to appoint a trustee to administer
or liquidate any Plan; and, in the case of the occurrence of (a), (b), (c) or
(d) above, which could reasonably be expected to result in a Material Adverse
Change; (e) the Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan; (f) the Borrower or
any other member of the ERISA Group shall withdraw completely or partially from
a Multiemployer Plan; (g) the Borrower or any other member of the ERISA Group
shall withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw)
from a Multiple Employer Plan; or (h) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiple Employer Plans Multiemployer Plans or Benefit Arrangements
and, with respect to any of the events specified in (e), (f), (g) or (h) such
occurrence could reasonably be expected to result in a Material Adverse Change;

 

9.1.13. Cessation of Business.

 

Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 8.2.5 [Liquidations,
Mergers, Etc.], Section 8.2.6 [Disposition of Assets or Unregulated
Subsidiaries] or Section 8.2.9

89



[Continuation of or Change of Business] or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;

 

9.1.14. Change of Control.

 

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) 25% or more of the voting capital stock of the Borrower
(provided that, for purposes of calculating the acquisition of beneficial
ownership, any transfer of voting stock of the Borrower by any Person or group
of Persons to a Permitted Transferee shall be deemed not to constitute a
conveyance and acquisition of such stock); or (ii) Borrower shall cease to own
100% of the issued and outstanding equity interests of New Jersey Natural Gas;
or (iiii) Borrower shall cease to own 51% or more of the issued and outstanding
equity interests in any other Loan Party;

 

9.1.15. Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

 

9.1.16. Voluntary Proceedings.

 

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

 

9.1.17. No Limitation on Dividends and Distributions by Subsidiaries.

 

Any Loan Party or Subsidiary of a Loan Party (including, without limitation, New
Jersey Natural Gas) enters into or otherwise agrees to be bound by any agreement
not to pay dividends or make distributions to the Borrower, except for the
restrictions that are no more onerous than the restrictions set forth in this
Agreement and the restrictions set forth in the Mortgage Indenture, in each case
as such restrictions exist as of the Closing Date.

90



9.2. Consequences of Event of Default.

 

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

 

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.13 [Change of Control] or Section 9.1.16 [No Limitation
on Dividends and Distributions by Subsidiaries] shall occur and be continuing,
the Lenders and the Agent shall be under no further obligation to make Loans or
issue Letters of Credit, as the case may be, and the Agent may, and upon the
request of the Required Lenders shall, by written notice to the Borrower, take
one or more of the following actions: (i) terminate the Commitments and
thereupon the Commitments shall be terminated and of no further force and
effect, or (ii) declare the unpaid principal amount of the Notes and Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (iii) require the Borrower to, and the Borrower
shall thereupon, deposit in a non-interest-bearing account with the Agent, as
cash collateral for its Obligations under the Loan Documents, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit, and the Borrower hereby pledges to the Agent
and the Lenders, and grants to the Agent and the Lenders a security interest in,
all such cash as security for such Obligations. Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the Agent shall
return such cash collateral to the Borrower; and

 

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under Section 9.1.14 [Involuntary Proceedings]
or 9.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Agent and the
Lenders shall be under no further obligations to make Loans or issue Letters of
Credit, as the case may be, and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

 

9.2.3. Set-off.

 

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 5.2.1 [Sharing of Payments by Lenders] and any branch,
Subsidiary or Affiliate of such Lender or participant anywhere in the world
shall have the right, in addition to all other rights and remedies available to
it, without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations of the Borrower and
the other

91



Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Lender or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Lender or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Lender or the Agent shall have made any demand under
this Agreement or any other Loan Document, whether or not such debt owing to or
funds held for the account of the Borrower or such other Loan Party is or are
matured or unmatured and regardless of the existence or adequacy of any Guaranty
or any other security, right or remedy available to any Lender or the Agent; and

 

9.2.4. Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2 [Consequences of Event of Default], the
Agent or any Lender, if owed any amount with respect to the Loans, may proceed
to protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents; and

 

9.2.5. Application of Proceeds; Collateral Sharing.

 

9.2.5.1. Application of Proceeds.

 

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any remedy
by the Agent, shall be applied as follows:

 

(i) first, to reimburse the Agent and the Lenders for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Lenders in connection with
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

 

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement or any of the other Loan
Documents, or under any Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Product or otherwise, whether of principal, interest,
fees, expenses or otherwise, in such manner as the Agent may determine in its
discretion; and

 

(iii) the balance, if any, as required by Law.

 

Notwithstanding anything to the contrary in this Section 9.2.5.1, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party

92



under its Guaranty Agreement (including sums received as a result of the
exercise of remedies with respect to such Guaranty Agreement) if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments from other Loan Parties that are Eligible Contract Participants with
respect to such Swap Obligations, in accordance with the allocation to
Obligations set forth above in this Section 9.2.5.1.

 

9.2.5.2. Collateral Sharing.

 

All Liens granted under each Loan Document (the “Collateral Documents”) shall
secure ratably and on a pari passu basis (i) the Obligations in favor of the
Agent and the Lenders hereunder and (ii) the Obligations incurred by any of the
Loan Parties in favor of any Lender and any Lender’s Affiliates which provides a
Lender Provided Interest Rate Hedge or Other Lender Provided Financial Service
Product (the “IRH Provider”). The Agent under the Collateral Documents shall be
deemed to serve as the collateral agent (the “Collateral Agent”) for the IRH
Provider and the Lenders hereunder, provided that the Collateral Agent shall
comply with the instructions and directions of the Agent (or the Lenders under
this Agreement to the extent that this Agreement or any other Loan Documents
empowers the Lenders to direct the Agent), as to all matters relating to the
collateral, including the maintenance and disposition thereof. No IRH Provider
(except in its capacity as a Lender hereunder) shall be entitled or have the
power to direct or instruct the Collateral Agent on any such matters or to
control or direct in any manner the maintenance or disposition of the
collateral.

 

9.2.6. Other Rights and Remedies.

 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Agent and the Lenders under the Loan Documents or applicable Law.

 

10. THE AGENT

 

10.1. Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC
Lender to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 [The Agent] are solely for the
benefit of the Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

93



10.2. Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.3. Exculpatory Provisions.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

 

(a) and each Lender shall not be subject to any fiduciary or other implied
duties, regardless of whether a Potential Default or Event of Default has
occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Potential
Default or Event of Default unless and until notice describing such Potential
Default or Event of Default is given to the Agent by the Borrower, a Lender or
the Issuing Lender.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance

94



or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Potential Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Agent.

 

10.4. Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Agent may presume that such condition is satisfactory to such Lender
or the Issuing Lender unless the Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such Loan
or the issuance of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

10.5. Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10.5
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

10.6. Resignation of Agent.

 

The Agent may at any time give notice of its resignation as Agent to the
Lenders, the Lender issuing Letters of Credit hereunder (the “Issuing Lender”),
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and so approved by the Borrower
(as applicable) and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the

95



Lenders and the Issuing Lender, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties, in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 

If PNC Bank resigns as Agent under this Section, PNC Bank shall also resign as
Issuing Lender. Upon the appointment of a successor Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC Bank as the retiring Issuing Lender and the Agent and PNC Bank shall be
discharged from all of its respective duties and obligations as Issuing Lender
and Agent under the Loan Documents, and (ii) issue letters of credit in
substitution for the Letters of Credit issued by PNC Bank, if any, outstanding
at the time of such succession or make other arrangement satisfactory to PNC
Bank to effectively assume the obligations of PNC Bank with respect to such
Letters of Credit.

 

10.7. Non-Reliance on Agent and Other Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

96



10.8. No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agents
or Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities (whether fiduciary or otherwise) under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Agent, a Lender or the Issuing Lender hereunder.

 

10.9. The Agent’s Fees.

 

The Borrower shall pay to the Agent such nonrefundable fees (the “Agent’s Fees”)
for the Agent’s services hereunder as are provided under the terms of a letter
(the “Agent’s Letter”) between the Borrower and the Agent dated June 19, 2012.

 

10.10. No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.

 

10.11. Calculations.

 

In the absence of gross negligence or willful misconduct as determined in a
final, unappealable judgment of a court of competent jurisdiction, the Agent
shall not be liable for any error in computing the amount payable to any Lender
whether in respect of the Loans, fees or any other amounts due to the Lenders
under this Agreement. In the event an error in computing any amount payable to
any Lender is made, the Agent, the Borrower and each affected Lender shall,
forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate.

 

10.12. Beneficiaries.

 

Except with regard to Section 10.9 [The Agent’s Fees] and as otherwise expressly
provided herein, the provisions of this Section 10 [The Agent] are solely for
the benefit of the Agent and the Lenders, and the Borrower shall not have any
rights to rely on or enforce any of the provisions of this Section 10 [The
Agent]. In performing its functions and duties under this Agreement, the Agent
shall act solely as agent of the Lenders and does not assume and shall not

97



be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

 

11. MISCELLANEOUS

 

11.1. Modifications, Amendments or Waivers.

 

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, no such agreement, waiver or consent may be made which will:

 

11.1.1. Increase of Revolving Credit Commitments; Extension of Expiration Date.

 

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender; or extend the Expiration Date without the
consent of all Lenders (other than Defaulting Lenders);

 

11.1.2. Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.

 

Whether or not any Revolving Credit Loans are outstanding, extend the time for
payment of principal or interest of any Revolving Credit Loan or Reimbursement
Obligation (excluding the due date of any mandatory prepayment of a Revolving
Credit Loan or any mandatory Revolving Credit Commitment reduction in connection
with such a mandatory prepayment hereunder except for mandatory reductions of
the Revolving Credit Commitments on the Expiration Date), the Commitment Fee, or
any other fee payable to any Lender; or reduce the principal amount of or the
rate of interest borne by any Revolving Credit Loan or Reimbursement Obligation
or reduce the Commitment Fee or any other fee payable to any Lender, or
otherwise affect the terms of payment of the principal of or interest of any
Revolving Credit Loan, Reimbursement Obligation, the Commitment Fee, or any
other fee payable to any Lender which has a Revolving Credit Commitment;

 

11.1.3. Release of Guarantor.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
release any Guarantor from its Obligations under the Guaranty Agreement or any
other security for any of the Loan Parties’ Obligations; or

 

11.1.4. Miscellaneous.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
amend Section 5.2 [Pro Rata Treatment of Lenders, Etc.], 9.2.5 [Application of

98



Proceeds; Collateral Sharing], 10.3 [Exculpatory Provisions, Etc.] or 5.2.1
[Sharing of Payments by Lenders] or this Section 11.1 [Modifications, Amendments
or Waivers], alter any provision regarding the pro rata treatment of the
Lenders, change the definition of Required Lenders, or change any requirement
providing for the Lenders or the Required Lenders to authorize the taking of any
action hereunder;

 

provided, that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent in its capacity as Agent or as the Issuing
Lender shall be effective without the written consent of the Agent, and no
agreement, waiver or consent which would modify the interests, rights or
obligations of PNC Bank with respect to its Swing Loan Commitment shall be
effective without the written consent of PNC Bank; and provided, further that,
if in connection with any proposed waiver, amendment or modification referred to
in Sections 11.1.1 [Increase of Revolving Credit Commitments; Extension of
Expiration Date] through 11.1.4 above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.4.2 [Replacement of a Lender].

 

11.2. No Implied Waivers; Cumulative Remedies; Writing Required.

 

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

11.3. Expenses; Indemnity; Damage Waiver.

 

11.3.1. Costs and Expenses.

 

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the

99



Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or the Issuing Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Agent, any Lender or the Issuing Lender, in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Agent’s regular employees and agents
engaged periodically to perform audits of the Loan Parties’ books, records and
business properties. For the avoidance of doubt, this Section 11.3.1 shall not
apply to Taxes, the payment of which is governed by Section 5.8 [Taxes].

 

11.3.2. Indemnification by the Borrower.

 

The Borrower shall indemnify the Agent (and any sub-agent thereof), each Lender
and the Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all reasonable fees and time charges and disbursements for attorneys (who may be
employees of any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. The Lenders will attempt to minimize the fees and
expenses of legal counsel for the Lenders which are subject to reimbursement by
the Borrower hereunder by considering the usage of one law firm to represent the
Lenders and the Agent if appropriate under the circumstances. For the avoidance
of doubt,

100



this Section 11.3.2 [Indemnification by the Borrower] shall not apply to Taxes,
the payment of which is governed by Section 5.8 [Taxes].

 

11.3.3. Reimbursement by Lenders.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Agent (or any
sub-agent thereof), the Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Agent (or any such sub-agent) or Issuing Lender in connection with such
capacity.

 

11.3.4. Waiver of Consequential Damages, Etc.

 

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

11.3.5. Payments.

 

All amounts due under this Section shall be payable not later than thirty (30)
days after demand therefor.

 

11.4. Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the LIBOR Rate Option) and such extension of time shall be
included in computing interest and fees, except that the Revolving Credit Loans
and Swing Loans shall be due on the Business Day preceding the Expiration Date
if the Expiration Date is not a Business Day. Whenever any payment or action to
be made or taken hereunder (other than payment of the Loans) shall be stated to
be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.

101



11.5. Funding by Branch, Subsidiary or Affiliate.

 

11.5.1. Notional Funding.

 

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 [Funding by Branch, Subsidiary or Affiliate] shall mean any
corporation or association which is directly or indirectly controlled by or is
under direct or indirect common control with any corporation or association
which directly or indirectly controls such Lender) of such Lender to have made,
maintained or funded any Loan to which the LIBOR Rate Option applies at any
time, provided that immediately following (on the assumption that a payment were
then due from the Borrower to such other office), and as a result of such
change, the Borrower would not be under any greater financial obligation
pursuant to Section 5.6 [Additional Compensation in Certain Circumstances] or
Section 5.8 [Taxes] than it would have been in the absence of such change.
Notional funding offices may be selected by each Lender without regard to such
Lender’s actual methods of making, maintaining or funding the Loans or any
sources of funding actually used by or available to such Lender.

 

11.5.2. Actual Funding.

 

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 11.5.2. If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.6
[Additional Compensation in Certain Circumstances]) or Section 5.8 [Taxes] which
would otherwise not be incurred.

 

11.6. Notices; Lending Offices.

 

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a restricted access
site on the World Wide Web (a “Website Posting”) if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 11.6) in accordance with this Section 11.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Schedule 1.1(B) hereof or in accordance
with any subsequent unrevoked Notice from any such party that is given in
accordance with this Section 11.6. Any Notice shall be effective:

102



(i) In the case of hand-delivery, when delivered;

 

(ii) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

 

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

(v) In the case of electronic transmission, when actually received;

 

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

 

(vii) If given by any other means (including by overnight courier), when
actually received.

 

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

 

11.7. Severability.

 

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

11.8. Governing Law.

 

Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the International
Standby Practices (ICC Publication Number 590) (“ISP98”) and any subsequent
official revision thereof, and to the extent not inconsistent therewith, shall,
pursuant to New York General Obligations Law Section 5-1401, for all purposes be
governed by and construed and enforced in accordance with the laws of the State
of New York and the Loan Documents shall, pursuant to New York General
Obligations Law Section 5-

103



1401, for all purposes be governed by and construed and enforced in accordance
with the laws of the State of New York.

 

11.9. Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

11.10. Duration; Survival.

 

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Lenders, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in Sections 8.1 [Affirmative
Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in Section 5 [Payments] and Sections 11.3.2 [Indemnification by
the Borrower] and 11.3.3 [Reimbursement by Lenders] and shall survive payment in
full of the Loans, expiration or termination of the Letters of Credit and
termination of the Commitments.

 

11.11. Successors and Assigns.

 

11.11.1. Successors and Assigns Generally.

 

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.11.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 11.11.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11.5 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.11.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

104



11.11.2. Assignments by Lenders.

 

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in clause (i)(A) of this Section 11.11.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Agent (which shall not be unreasonably withheld or
delayed) and:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five (5) Business Days after
having received notice thereof; and

105



(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Agent an administrative questionnaire
provided by the Agent.

 

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to Section
11.11.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.1 [Increased Costs Generally], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.11.2 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.11.4 [Participations].

 

11.11.3. Register.

 

The Agent, acting solely for this purpose as an agent of the Borrower (and such
agency being only for tax purposes), shall maintain at its office in the Unites
States a copy of Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and Letter of Credit Outstandings owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by each of the Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

106



11.11.4. Participations.

 

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent, the Lenders, and the Issuing Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Revolving Credit
Commitments; Extension of Expiration Date] or (b) [Release of Guarantor]) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.6.1 [Increased Costs Generally], 5.6.5 [Indemnity] and 5.8 [Taxes] (subject to
the requirements and limitations therein, including the requirements under
Section 5.8.6 [Status of Lenders] (it being understood that the documentation
required under Section 5.8.6 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.11.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.4.2 [Replacement of a Lender] as if it were an assignee
under Section 11.11.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.6.1 [Increased Costs Generally] or
5.8 [Taxes], with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.4.2 [Replacement of a Lender] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.2.1 [Sharing of Payments by
Lenders] as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment,

107



loan, letter of credit or other Obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

11.11.5. Certain Pledges; Successors and Assigns Generally.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

11.12. Confidentiality.

 

11.12.1. General.

 

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Lenders
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 11.11 [Successors and Assigns], and
prospective assignees and participants, provided that prior to such disclosure,
such parties agree to be bound by this undertaking of confidentiality set forth
in this Section 11.12 [Confidentiality], (iii) to the extent requested by any
regulatory authority or, with notice to the Borrower, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available and is not
reasonably known to be subject to confidentiality restrictions, (v) if the
Borrower shall have consented to such disclosure, or (vi) after an Event of
Default has occurred and commencement of the exercise of Lenders’ remedies
hereunder or under the other Loan Documents, in any action or proceeding
relating to the enforcement of the Lenders’ rights hereunder or thereunder.

 

11.12.2. Sharing Information With Affiliates of the Lenders.

 

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party

108



and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
affiliate of any Lender receiving such information shall be bound by the
provisions of Section 11.12.1 [General] as if it were a Lender hereunder. Such
Authorization shall survive the repayment of the Loans and other Obligations and
the termination of the Commitments.

 

11.13. Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

11.14. Agent’s or Lender’s Consent.

 

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

 

11.15. Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

11.16. WAIVER OF JURY TRIAL.

 

EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY COLLATERAL, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE AGENT OR THE LENDERS RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THIS AGREEMENT OR THE LOAN DOCUMENTS, TO THE FULLEST EXTENT
PERMITTED BY LAW. NO LOAN PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH
LOAN PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR THE
LENDERS, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR THE LENDERS
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

109



FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR AGENT AND
THE LENDERS TO ACCEPT THIS AGREEMENT AND THE LOAN DOCUMENTS AND MAKE THE LOANS.

 

11.17. JURISDICTION & VENUE.

 

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
COURTS IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 11.6
[NOTICES; LENDING OFFICES] AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW. EACH LOAN
PARTY IRREVOCABLY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON FORUM NON CONVENIENS OR ANY LACK OF JURISDICTION OR VENUE THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT.

 

11.18. USA Patriot Act Notice.

 

Each Lender that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Lender) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the USA Patriot Act.

 

11.19. Joinder of Guarantors.

 

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions] and Section 8.2.8 [Subsidiaries, Partnerships and Joint Ventures]
shall (i) execute and deliver to the Agent a Guarantor Joinder in substantially
the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as
a Guarantor each of the documents to which the Guarantors are parties; and (ii)
execute and deliver to the Agent documents in the forms described in Section
7.1.2 [Secretary’s Certificate] modified as appropriate to relate to such
Subsidiary and (iii) satisfy such other requirements as reasonably requested by
the Agent. The Loan Parties shall deliver such Guarantor Joinder and related
documents to the Agent within fifteen (15) Business Days after the date of the
filing of such Subsidiary’s articles of incorporation if the Subsidiary is a
corporation, the date of the filing of its certificate of limited partnership if
it is a limited partnership or the

110



date of its organization if it is an entity other than a limited partnership or
corporation, or other applicable date of first existing as a Subsidiary.

 

11.20. Anti-Money Laundering/International Trade Law Compliance.

 

The Borrower represents and warrants to the Agent and Lenders, as of the date of
this Agreement, as of the date of each advance of proceeds of Loans hereunder or
issuance of any Letter of Credit hereunder, as of the date of any renewal,
extension or modification of this Agreement, that: (A) neither the Borrower nor
any Subsidiary thereof (i) is listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person or entity, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejections of transactions) under any order or directive of any
Compliance Authority; (ii) has any of its assets in a Sanctioned Country in
violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of the revolving credit facility will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or, in violation of any law or regulation enforced by any Compliance
Authority, a Sanctioned Country; and (C) the Borrower and each Subsidiary of the
Borrower is in compliance with, and neither the Borrower nor any of its
Subsidiaries engages in any dealings or transactions prohibited by, any laws of
the United States including the USA Patriot Act, the Trading with the Enemy Act,
or the U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented
or replaced from time to time. As used herein: “Compliance Authority” means each
and all of the (a) U.S. Department of the Treasury’s Office of Foreign Asset
Control; (b) U.S. Treasury Department/Financial Crimes Enforcement Network; (c)
U.S. State Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority; and “Sanctioned Person” means any individual
person, a group, regime, entity or thing subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.

 

[SIGNATURE PAGES FOLLOW]

111



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date first above written.

 

BORROWER:

 

ATTEST:   NEW JERSEY RESOURCES CORPORATION           /s/ Richard Reich   By: /s/
James Kent [Seal]   Name: Richard Reich   Name: James Kent   Title: Assistant
General Counsel   Title: Treasurer  

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS:         NJR ENERGY CORPORATION         By: /s/ James Kent  

Name: James Kent   Title: Treasurer         NJR ENERGY SERVICES COMPANY        
By: /s/ James Kent  

Name: James Kent   Title: Treasurer         NJR HOME SERVICES COMPANY        
By: /s/ James Kent  

Name: James Kent   Title: Treasurer         COMMERCIAL REALTY AND RESOURCES
CORP.         By: /s/ James Kent  

Name: James Kent   Title: Treasurer

 





[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS, CONTINUED:       NJR INVESTMENT COMPANY       By: /s/ James Kent  

Name: James Kent   Title: Treasurer       NJR SERVICE CORPORATION       By: /s/
James Kent  

Name: James Kent   Title: Treasurer       NJR STORAGE HOLDINGS COMPANY       By:
/s/ James Kent  

Name: James Kent   Title: Treasurer       NJR MIDSTREAM HOLDINGS CORPORATION    
  By: /s/ James Kent  

Name: James Kent   Title: Treasurer       NJR ENERGY INVESTMENTS CORPORATION    
  By: /s/ James Kent  

Name: James Kent   Title: Treasurer

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS, CONTINUED:       NJR PLUMBING SERVICES, INC.       By: /s/ James
Kent  

Name: James Kent   Title: Treasurer       NJR RETAIL HOLDINGS CORPORATION      
By: /s/ James Kent  

Name: James Kent   Title: Treasurer       NJR CLEAN ENERGY VENTURES CORPORATION
      By: /s/ James Kent  

Name: James Kent   Title: Treasurer       NJR CLEAN ENERGY VENTURES II
CORPORATION       By: /s/ James Kent  

Name: James Kent   Title: Treasurer       TWO DOT WIND FARM, LLC   By: NJR Clean
Energy Ventures II Corporation, its sole member       By: /s/ James Kent  

Name: James Kent   Title: Treasurer

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS, CONTINUED:       CARROLL AREA WIND FARM, LLC   By: NJR Clean
Energy Ventures II Corporation, its sole member       By: /s/ James Kent  

Name: James Kent   Title: Treasurer       ALEXANDER WIND FARM, LLC   By: NJR
Clean Energy Ventures II Corporation, its sole member       By: /s/ James Kent  

Name: James Kent   Title: Treasurer       RINGER HILL WIND LLC   By: NJR Clean
Energy Ventures II Corporation, its sole member       By: /s/ James Kent  

Name: James Kent   Title: Treasurer

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  PNC BANK, NATIONAL ASSOCIATION, individually and as Agent       By: /s/ Thomas
Redmond  

Name: Thomas Redmond   Title: Senior Vice President

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  JPMORGAN CHASE BANK, N.A., individually and as a Syndication Agent       By:
/s/ Justin Martin  

Name: Justin Martin   Title: Authorized Officer

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as a Syndication
Agent       By: /s/ Frederick W. Price  

Name: Frederick W. Price   Title: Managing Director

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  BANK OF AMERICA, N.A., individually and as a Documentation Agent       By: /s/
Laura H. McAulay  

Name: Laura H. McAulay   Title: Senior Vice President

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  TD BANK, N.A., individually and as a Documentation Agent       By: /s/ Steve
Levi  

Name: Steve Levi   Title: Senior Vice President

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  U.S. BANK NATIONAL ASSOCIATION, individually and as a Documentation Agent    
  By: /s/ Eric J. Cosgrove  

Name: Eric J. Cosgrove   Title: Portfolio Manager

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  SANTANDER BANK, N.A., individually and as a Documentation Agent       By: /s/
Geoff O’Malley  

Name: Geoff O’Malley   Title: Executive Director

 



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
AMENDED AND RESTATED CREDIT AGREEMENT]

 

  SCOTIA BANK, individually and as a Documentation Agent       By: /s/ Thane
Rattew  

Name:  Thane Rattew   Title: Managing Director

 



SCHEDULE 1.1(A)

 

Pricing Grid

 


Level   Debt Rating
[Standard and Poor’s
and Moody’s,
Respectively1]   Commitment
Fee   Base Rate
Spread   LIBOR Rate
Spread   Letter of
Credit Fee I   A or above
or
A2 or above   .075%   0%   .875%   .875% II   A- or above but less than A
or
A3 or above but less than A2   .100%   .125%   1.125%   1.125% III   BBB+ or
above but less than A-
or
Baa1 or above but less than A3   .150%   .375%   1.375%   1.375% IV   BBB or
lower
or
Baa2 or lower   .200%   .625%   1.625%   1.625%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

11.20.1.1. With respect to the Debt Ratings of Moody’s and Standard and Poor’s
or such other rating agency (or agencies) that may from time to time be
determining Borrower’s Debt Rating pursuant to the terms of the Credit Agreement
to which this Schedule is attached (each, an “Applicable Rating Agency” and,
collectively, the “Applicable Rating Agencies”): (i) if one or both of such
Applicable Rating Agencies shall fail to have a Debt Rating in effect, then such
Applicable Rating Agency which fails to have a Debt Rating in effect

 

 

 

1 Borrower may replace Standard & Poor’s or Moody’s with Fitch, Inc. as an
Applicable Rating Agency as provided in the definition of “Debt Rating.” In such
event, the Pricing Grid automatically will be deemed to be amended to replace
(i) all references to the replaced Applicable Rating Agency with Fitch, Inc.,
and (ii) the respective debt ratings of the replaced Applicable Rating Agency
with the equivalent debt ratings of Fitch, Inc.

 



shall be deemed to have established a Debt Rating at Level IV, and (ii) if the
Debt Rating established by one Applicable Rating Agency and the Debt Rating
established by another Applicable Rating Agency differ, the pricing Level above
shall be determined based upon the higher of the Debt Ratings established by the
Applicable Rating Agencies, provided, however, if one of the Debt Ratings is two
or more Levels lower than the other, the applicable pricing Level shall be
determined at the Level next above that of the Level of the lower of the two
Debt Ratings.

 

11.20.1.2. Any change in the Applicable Margin, the Applicable Commitment Fee
Rate, or the Applicable Letter of Credit Fee Rate shall become effective on the
date of any public announcement of the change in the Debt Rating requiring such
an increase or decrease.

 



SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Part 1

 

- Commitments/Addresses of Lenders

 

LENDER  AMOUNT OF
COMMITMENT
FOR REVOLVING
CREDIT LOANS   PERCENTAGE           

PNC BANK, NATIONAL ASSOCIATION

  $85,000,000.00    20,000000000%            

Address for Notices:

155 East Broad Street

Columbus, OH 43215

Attention: Thomas Redmond

Telephone No. (614) 463-8540

Telecopier No. (614) 463-6770

E-mail: thomas.redmond@pnc.com



                      

Address of Lending Office:

PNC Firstside Center

4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Daniel Geiger

Telephone No. (440) 546-6635

Telecopier No. (412) 705-2400

E-mail: daniel.geiger@pnc.com

          

 



LENDER   AMOUNT OF
COMMITMENT
FOR REVOLVING
CREDIT LOANS     PERCENTAGE                     JPMORGAN CHASE BANK, N.A.   $
70,000,000.00       16.470588235 %                   Address for Notices:
10 S. Dearborn St., Floor 9
Mail code: IL1-0090
Chicago, Illinois 60603
Attention: Justin Martin
Telephone No. (312) 732-4441
Telecopier No. (312) 732-1762
E-mail: justin.2.martin@jpmorgan.com                                   Address
of Lending Office:
10 S. Dearborn St., Floor 9
Mail code: IL1-0090
Chicago, Illinois 60603
Attention: Non-Agent Servicing Team
Telephone No. (312) 385-7072
Telecopier No. (312) 256-2608
E-mail: cls.chicago.non.agented.servicing@chase.com                            
      WELLS FARGO BANK, NATIONAL ASSOCIATION     $ 70,000,000.00      
16.470588235 %                   Address for Notices:
301 S. College St., 11th Floor
MAC D1053-115
Charlotte, NC 28202
Attention: Frederick W. Price, Managing Director
Telephone No. (704) 410-0861
Telecopier No. (704) 410-0853
E-mail: rick.w.price@wellsfargo.com                                     Address
of Lending Office:
301 S. College St., 11th Floor
MAC D1053-115
Charlotte, NC 28202
Attention: Frederick W. Price, Managing Director
Telephone No. (704) 410-0861
Telecopier No. (704) 410-0853
E-mail: rick.w.price@wellsfargo.com                

 



LENDER  AMOUNT OF
COMMITMENT
FOR REVOLVING
CREDIT LOANS   PERCENTAGE             

BANK OF AMERICA, N.A.

  $50,000,000.00    11.764705882%            

Address for Notices:

3670 Route 9S

Freehold, NJ 07728

Attention: Laura H. McAulay

Telephone No. (732) 984-9135

Telecopier No. (732) 984-9153

laura.h.mcaulay@baml.com

                      

Address of Lending Office:

3670 Route 9S

Freehold, NJ 07728

Attention: Laura H. McAulay

Telephone No. (732) 984-9135

Telecopier No. (732) 984-9153

laura.h.mcaulay@baml.com

                      

TD BANK, N.A.

  $50,000,000.00    11.764705882%            

Address for Notices:

444 Madison Avenue

New York, NY 10022

Attention: Shannon Batchman

Telephone No.: (646) 652-1406

Telecopier No.: (212) 308-0486

E-mail: Shannon.batchman@td.com

                      

Address of Lending Office:
444 Madison Ave., 2nd Floor

New York, NY 10022

Attention: Shannon Batchman

Telephone No.: (646) 652-1406

Telecopier No.: (212) 308-0486

E-mail: shannon.batchman@td.com

          

 



LENDER  AMOUNT OF
COMMITMENT
FOR REVOLVING
CREDIT LOANS   PERCENTAGE             

U.S. BANK NATIONAL ASSOCIATION

  $50,000,000.00    11.764705882%            

Address for Notices:

U.S. Bank Tower

425 Walnut Street, 8th Floor
ML CN-W-8

Cincinnati, OH 45202

Attention: Eric J. Cosgrove, Portfolio Manager

Telephone No. (513) 632-3033

Telecopier No. (513) 632-2068

E-mail: Eric.Cosgrove@USBank.com

                      

Address of Lending Office
425 Walnut Street, 8th Floor

ML CN-OH-W8

Cincinnati, OH 45202

Attention: Eric J. Cosgrove, Portfolio Manager

Telephone No. (513) 632-3033

Telecopier No. (513) 632-2068

E-mail: Eric.Cosgrove@USBank.com

                      

SANTANDER BANK, N.A.

  $35,000,000.00    8.235294118%            

Address for Notices:

45 E. 53rd Street

New York, NY 10022

Attention: Geoff O’Malley

Telephone No. (212) 692-2509

Telecopier No. (212) ________

E-mail: geoff.omalley@santander.us

                      

Address of Lending Office:

75 State Street

Boston, MA 02109

Attention: Jennifer Heil

Telephone No.: (610) 378-6661

Telecopier No.: (484) 338-2831

E-mail: participations@santander.us

          

 



LENDER  AMOUNT OF
COMMITMENT
FOR REVOLVING
CREDIT LOANS   PERCENTAGE             

SCOTIA BANK

  $15,000,000.00    3.529411765%            

Address for Notices:

40 King Street West, 55th Floor

Toronto, Ontario, Canada M5H 1H1

Attention: Nick Giarratano

Telephone No. (416) 350-1169

Telecopier No. (416) 350-1161

E-mail: nick.giarratano@scotiabank.com

                      

Address of Lending Office:

40 King Street West, 55th Floor

Toronto, Ontario, Canada M5H 1H1

Attention: Nick Giarratano

Telephone No. (416) 350-1169

Telecopier No. (416) 350-1161

E-mail: nick.giarratano@scotiabank.com

                       Total  $425,000,000.00    100.000000000%

 



SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Agent, Borrower:

 

AGENT:       Name: PNC BANK, NATIONAL ASSOCIATION Address: 155 East Broad Street
  Columbus, OH  43215 Attention: Thomas Redmond Telephone No. (614) 463-8540
Telecopier No. (614) ________ E-mail: thomas.redmond@pnc.com     With a copy to:
      Name: PNC BANK, NATIONAL ASSOCIATION Address: PNC Firstside Center   4th
Floor   500 First Avenue   Pittsburgh, PA  15219 Attention: Daniel Geiger
Telephone No. (440) 546-6635 Telecopier No. (412) 705-2400 E-mail:
daniel.geiger@pnc.com     Name: CLARK HILL PLC Address: 502 Carnegie Center  
Suite 103   Princeton, NJ  08540 Attention: Lisa S. Wren, Esquire Telephone No.
(609) 785-2910 Telecopier No. (609) 785-2970 E-mail: lisa.wren@clarkhill.com

 



BORROWER:       Name: NEW JERSEY NATURAL GAS COMPANY Address: 1415 Wyckoff Road
  Wall, NJ  07719 Attention: William Foley, Director of Treasury Services
Telephone No. (732) 938-1224 Telecopier No. (732) 938-3154 E-mail:
wfoley@njresources.com     Name: NEW JERSEY NATURAL GAS COMPANY Address: 1415
Wyckoff Road   Wall, NJ  07719 Attention: Richard Reich, Assistant General
Counsel Telephone No. (732) 938-7890 Telecopier No. (732) 938-1226 E-mail:
rreich@njresources.com

 



SCHEDULE 1.1(P)

 

Permitted Liens

 

None

 



SCHEDULE 6.1.2

 

SUBSIDIARIES

 

Subsidiary  Jurisdiction of
Incorporation/
Formation  Authorized
Capital Stock  Issued and
Outstanding Shares
(“Subsidiary
Shares”;
“Partnership
Interests”;” LLC
 Interests”)  Shareholder/Partner/
LLC Interest Owner New Jersey Natural Gas Company  New Jersey  3,214,923
common shares;
310,000 preferred
shares  1,679,846 common
shares;
0 preferred shares  New Jersey Resources Corporation NJR Energy Services
Company  New Jersey  1,000  1,000  New Jersey Resources Corporation NJR Retail
Holdings Corporation  New Jersey  1,000  1,000  New Jersey Resources Corporation
NJR Home Services Company  New Jersey  1,000  1,000  NJR Retail Holdings
Corporation NJR Plumbing Services, Inc.  New Jersey  1,000  1,000  NJR Home
Services Company NJR Energy Investments Corporation  New Jersey  1,000  1,000 
New Jersey Resources Corporation NJR Storage Holdings Company  Delaware  1,000 
1,000  NJR Energy Holdings Corporation NJR Steckman Ridge Storage Company 
Delaware  1,000  1,000  NJR Storage Holdings Company Commercial Realty and
Resources Corp.  New Jersey  2,500  2,500  NJR Retail Holdings Corporation

 



Subsidiary  Jurisdiction of
Incorporation/
Formation  Authorized
Capital Stock  Issued and
Outstanding Shares
(“Subsidiary Shares”;
“Partnership
Interests”;” LLC
Interests”)  Shareholder/Partner/
LLC Interest Owner NJR Investment Company  New Jersey  1,000  1,000  NJR Energy
Investments Corporation NJR Midstream Holdings Corporation  New Jersey  1,000 
1,000  NJR Energy Investments Corporation NJR Energy Corporation  New Jersey 
2,500  2,500  NJR Energy Investments Corporation NJR Clean Energy Ventures
Corporation  New Jersey  1,000  1,000  New Jersey Resources Corporation NJR
Clean Energy Ventures II Corporation  New Jersey  1,000  1,000  NJR Clean Energy
Ventures Corporation Two Dot Wind Farm, LLC  Delaware  N/A  Sole Member  NJR
Clean Energy Ventures II Corporation Carroll Area Wind Farm, LLC  Iowa  N/A 
Sole Member  NJR Clean Energy Ventures II Corporation Alexander Wind Farm, LLC 
Delaware  N/A  Sole Member  NJR Clean Energy Ventures II Corporation Ringer Hill
Wind Farm, LLC  Delaware  N/A  Sole Member  NJR Clean Energy Ventures II
Corporation NJR Pipeline Company  New Jersey  1,000  1,000  NJR Midstream
Holdings Corporation NJNR Pipeline Company  New Jersey  2,500  2,500  NJR
Midstream Holdings Corporation NJR Service Corporation  New Jersey  1,000 
1,000  New Jersey Resources Corporation

 

There are no options, warrants or other rights outstanding to purchase any
Subsidiary Shares, Partnership Interests or LLC Interests.

 



SCHEDULE 6.1.12

 

Consents and Approvals

 

None

 



SCHEDULE 6.1.24

 

Permitted Related Business Opportunities

 

Summary of Investments in Permitted Related Business Opportunities as of
6/30/2015:



 

($000)             Steckman Ridge L.P. (equity investment)  $126,037        
Iroquois Pipeline Operating Company (equity investment)*   23,006        
PennEast Pipeline Company (equity investment)   2,880         Total  $151,923 

 

Steckman Ridge: NJR Steckman Ridge Storage Company, a subsidiary of NJR Storage
Holdings Company holds the Company’s 50 percent equity investment in Steckman
Ridge, a 17.7 Bcf natural gas storage facility with up to 12 Bcf working gas
capacity located in Pennsylvania. NJR Energy Services Company and New Jersey
Natural Gas both lease storage space at this facility, which was completed in
2008.

 

Iroquois Pipeline Operating Company (Iroquois): NJNR Pipeline Company owns a
5.53 percent equity investment in Iroquois Gas Transmission System, which is a
412-mile FERC-regulated interstate natural gas pipeline operating since 1992
that runs from the New York-Canadian border to Long Island, New York. NJR Energy
Services Company and New Jersey Natural Gas both contract for natural gas
capacity on the Iroquois pipeline.

 

PennEast Pipeline Company (PennEast): NJR Pipeline Company owns a 20 percent
interest in PennEast, a proposed 108 mile natural gas pipeline to run from the
Marcellus region of northeast Pennsylvania to western New Jersey, which is
estimated to be completed and operational by November 2017. New Jersey Natural
Gas has entered into a 15 year transportation precedent agreement for committed
capacity of 180,000 dths per day with PennEast upon completion. The amounts
invested to date are primarily related to engineering studies and regulatory
filings.

 

*NJNR Pipeline Company has agreed to contribute is interests in Iroquois to
Dominion Midstream Partners, L.P. (DM) in exchange for equity partnership
interests in DM on September 29, 2015.

 



SCHEDULE 8.2.1

 

Existing Indebtedness

 


I. The following is a list of all outstanding Indebtedness of NJR, its
Subsidiaries and New Jersey Natural Gas Company as of September 16, 2015 (unless
otherwise indicated).

 

A.New Jersey Resources Corporation (“NJR”)

 

1. Senior Notes

 

   Rate  Maturity
Date  Principal Amt. Unsecured Senior Notes  6.05%  9/24/17  $50,000,000 
Unsecured Senior Notes  2.51%  9/17/18   25,000,000  Unsecured Senior Notes 
3.25%  9/17/22   50,000,000  Unsecured Senior Notes  3.48%  11/7/24 
 100,000,000               Total        $225,000,000 

 

The following Subsidiaries are guarantors of the Senior Notes: Commercial Realty
and Resources Corporation, NJR Clean Energy Ventures Corporation, NJR Clean
Energy Ventures II Corporation, Two Dot Wind Farm, LLC, Carroll Area Wind Farm,
LLC, Alexander Wind Farm, LLC, Ringer Hill Wind, LLC, NJR Energy Investments
Corporation, NJR Energy Services Company, NJR Home Services Company, NJR
Investment Company, NJR Plumbing Services, Inc., NJR Retail Holdings Corporation
and NJR Service Corporation.

 

2. Shelf Notes. NJR is a party to the shelf note purchase agreement listed
below. As of September 16, 2015, there was no outstanding Indebtedness under the
shelf note purchase agreement.

 



a.$100,000,000 Shelf Note Purchase Agreement, dated as of September 26, 2013, by
and between NJR and Metropolitan Life Insurance Company (“MetLife Facility”).

 

b.The following Subsidiaries are guarantors under the Shelf Agreements:
Commercial Realty and Resources Corporation, NJR Energy Corporation, NJR Energy
Holdings Corporation, New Jersey Clean Energy Ventures Corporation, NJR Clean
Energy Ventures II Corporation, Two Dot Wind Farm, LLC, Carroll Area Wind Farm,
LLC, Alexander Wind Farm, LLC, Ringer Hill Wind, LLC, NJR Energy Investments
Corporation, NJR Energy Services Company, NJR Home Services Company, NJR
Investment Company, NJR Plumbing Services, Inc., NJR Retail Holdings
Corporation; NJR Storage Holdings Company, NJR Service Corporation.



 



3. Existing Credit Facility: As of June 30, 2015, NJR had no outstanding
Indebtedness under the Existing Credit Facility and the “Loan Documents” as
defined in the Existing Credit Facility.

 

4. Letters of Credit: The following letters of credit have been issued pursuant
to the Existing Credit Facility:

 

   Purpose  Expiry Date  Principal
Amt.            NJR  Margin requirements  12/31/2015  $12,000,000  NJR on behalf
of NJRCEV2  Secure construction of solar project  12/27/2015  $528,523  NJR on
behalf of NJRCEV  Secure payment obligations to PJM Interconnection, LLC 
5/19/2016  $1,329,000  NJR on behalf of NJRCEV  Secure construction of solar
project  8/21/2016  $476,863  NJR on behalf of NJRCEV  Secure construction of
solar project  8/21/2016  $320,673 

 

B. New Jersey Natural Gas Company

 

On August 29, 2011, New Jersey Natural Gas Company (“NJNG”) completed a
refunding of its auction rate securities, whereby NJNG refunded $97 million of
bonds and the associated First Mortgage Bonds (Series AA, BB, DD, EE, FF and
GG). As part of the transaction, the New Jersey Economic Development Authority
(“NJEDA”) issued a total of $97 million of Natural Gas Facilities Refunding
Revenue Bonds (New Jersey Natural Gas Company Project) comprised of three series
of bonds: the $9.5 million principal amount Series 2011A Bonds (Non-AMT) due
September 1, 2027, the $41 million principal amount Series 2011B Bonds (AMT) due
August 1, 2035 and the $46.5 million principal amount Series 2011C Bonds due
August 1, 2041 (collectively, the “EDA Bonds”). The EDA Bonds are special,
limited obligations of the NJEDA payable solely from payments made by NJNG
pursuant to a Loan Agreement between the NJEDA and the NJNG, and are initially
secured by the pledge of $97 million principal amount First Mortgage Bonds
issued by NJNG (Series MM, NN and OO).

 

 

 

2 NJRCEV is NJR Clean Energy Ventures Corporation

9





As of 6/30/15
($000)                     First Mortgage Bonds  Rate  Maturity Date  Principal
Amt.            Series II  4.5%  8/1/23   10,300  Series JJ  4.6%  8/1/24 
 10,500  Series KK  4.9%  10/1/40   15,000  Series LL  5.6%  5/15/18   125,000 
Series MM  Var.  9/1/27   9,545  Series NN  Var.  8/1/35   41,000  Series OO 
Var.  8/1/41   46,500  Series PP  3.15%  4/15/28   50,000  Series QQ  3.58% 
3/13/24   70,000  Series RR  4.61%  3/13/44   55,000  Series SS  2.82%  4/15/25 
 50,000  Series TT  3.66%  4/15/45   100,000               Sub-total First
Mortgage Bonds         582,845               Capital Lease Obligation – Bldg    
6/1/21   17,847  Capital Lease Obligation – Meters     Various   32,861       
       Commercial Paper (Unsecured)         0               Total       
$633,553 

 

C. DERIVATIVE INSTRUMENTS

 

NJR is subject to commodity price risk due to fluctuations in the market price
of natural gas, Solar Renewable Energy Credits (SRECs) and electricity. To
manage this risk, NJR enters into a variety of derivative instruments including,
but not limited to, futures contracts, physical forward contracts, financial
options and swaps to economically hedge the commodity price risk associated with
its existing and anticipated commitments to purchase and sell natural gas, SRECs
and electricity. In addition, NJR may utilize foreign currency derivatives as
cash flow hedges of Canadian dollar denominated gas purchases and/or sales.
These contracts, with a few exceptions as described below, are accounted for as
derivatives. Accordingly, all of the financial and certain of NJR’s physical
derivative instruments are recorded at fair value on NJR’s Unaudited Condensed
Consolidated Balance Sheets.

 

NJRES also enters into natural gas transactions in Canada and, consequently, is
exposed to fluctuations in the value of Canadian currency relative to the US
dollar. NJRES may utilize foreign currency derivatives to lock in the currency
translation rate associated with natural gas transactions denominated in
Canadian currency. The derivatives may include currency forwards, futures, or
swaps and are accounted for as derivatives. These derivatives may be used to
hedge future forecasted cash payments associated with transportation and storage
contracts along with purchases of natural gas. As of June 30, 2015, the Company
had no open foreign currency hedges.

10



As a result of NJRES entering into transactions to borrow gas, commonly referred
to as “park and loans,” an embedded derivative is created related to differences
between the fair value of the amount borrowed and the fair value of the amount
that will ultimately be repaid, based on changes in the forward price for
natural gas prices at the borrowed location over the contract term. This
embedded derivative is accounted for as a forward sale in the month in which the
repayment of the borrowed gas is expected to occur, and is considered a
derivative transaction that is recorded at fair value on NJR’s Unaudited
Condensed Consolidated Balance Sheets, with changes in value recognized in
current period earnings.

 

Changes in fair value of NJNG’s financial derivative instruments are recorded as
a component of regulatory assets or liabilities on NJR’s Unaudited Condensed
Consolidated Balance Sheets. NJNG has received regulatory approval to defer and
to recover these amounts through future BGSS rates as an increase or decrease to
the cost of natural gas in NJNG’s tariff for gas service.

 

NJRCEV hedges certain of its expected production of SRECs through forward and
futures contracts. The contracts require NJR to physically deliver the SRECs
upon settlement.

 

In an April 2014 BPU Order, NJNG received regulatory approval to enter into
interest rate risk management transactions related to long-term debt securities.
On June 1, 2015, NJNG entered into a treasury lock transaction to fix a
benchmark interest rate of 3.26 percent associated with the forecasted $125
million debt issuance expected in May 2018. This forecasted debt issuance
coincides with the maturity of NJNG’s existing $125 million, 5.6 percent notes
due May 15, 2018. The change in fair value of NJNG’s treasury lock agreement is
recorded as a component of regulatory assets or liabilities on NJR’s Unaudited
Condensed Consolidated Balance Sheets since NJR believes that the market value
upon settlement will be recovered in future rates. Upon settlement, any gain or
loss will be amortized in earnings over the life of the future debt issuance.

 

The following table reflects the fair value of NJR’s derivative assets and
liabilities recognized in its Unaudited Condensed Consolidated Balance Sheets
that are designated as hedging instruments as of June 30, 2015:

11



      Fair Value       June 30, 2015  September 30, 2014 (Thousands)  Balance
Sheet Location  Asset
Derivatives  Liability
Derivatives  Asset
Derivatives  Liability
Derivatives Derivatives designated as hedging instruments:                     
NJRES:                        Foreign currency contracts  Derivatives - current 
$—   $—   $—   $155  Derivatives not designated as hedging instruments:       
              NJNG:                        Financial commodity contracts 
Derivatives - current  $775   $14,701   $2,525   $2,205     Derivatives -
noncurrent   545    —    82    25  Interest rate contracts  Derivatives -
noncurrent  $2,905   $—   $—   $—  NJRES:                        Physical
forward commodity contracts  Derivatives - current   11,007    16,900  
 15,391    30,778     Derivatives - noncurrent   958    —    35    132 
Financial commodity contracts  Derivatives - current   26,509    21,388  
 46,307    46,725     Derivatives - noncurrent   3,569    2,415    5,537  
 6,533  Fair value of derivatives not designated as hedging instruments  
$46,268   $55,404   $69,877   $86,398  Total fair value of derivatives    
$46,268   $55,404   $69,877   $86,553 



12



EXHIBIT 1.1(A)

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
Obligations of the Assignor under the respective facilities identified below
(including without limitation any Letters of Credit, guarantees, and Swing Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor:                 2. Assignee:           [and is an Affiliate of
[identify Lender3]

 

 

 

3 Select if applicable.

13



  3. Borrower(s): New Jersey Resources Corporation           4. Agent: PNC Bank,
National Association, as the administrative agent under the Credit Agreement    
      5. Credit Agreement: Amended and Restated Credit Agreement dated as of
September 28, 2015 among New Jersey Resources Corporation, the Lenders parties
thereto, the Guarantors parties thereto, each syndication agent, each
documentation agent and each other titled Lender that may be identified therein,
and PNC Bank, National Association, as administrative agent for the Lenders    
      6. Assigned Interest:  

 

Facility Assigned4  Aggregate Amount of
Commitment for all
Lenders*  Amount of
Commitment
Assigned*  Percentage Assigned
of Commitment5    $  $  %    $  $  %    $  $  %

 

7.Trade Date:                        __________________________6

 

Effective Date: __________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]7

 

 

 

4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment”, etc.).

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

5 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

7 Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

14



[SIGNATURE PAGE FOLLOWS]

15





[SIGNATURE PAGE FOR ASSIGNMENT AND ASSUMPTION]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR           [NAME OF ASSIGNOR]           By:

          Name:

          Title:

 

 

  ASSIGNEE           [NAME OF ASSIGNEE]           By:

          Name:

          Title:

 

 

Consented to and Accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent

 

By:

      Name:

      Title:

 

 

Consented to:

 

NEW JERSEY RESOURCES CORPORATION,

 

as Borrower

 

By:

      Name:

      Title:

 

 



ANNEX 1

 

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if Assignee is not incorporated under the Laws of the United
States of America or a state thereof, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

18



EXHIBIT 1.1(G)(1)

 

FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

 

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of ________ ___,
20___, by _______________, a _______________ [corporation/partnership/limited
liability company] (the “New Guarantor”).

 

Background

 

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
September 28, 2015, as the same may be restated, modified, supplemented or
amended from time to time (the “Credit Agreement”), by and among New Jersey
Resources Corporation, a New Jersey corporation (the “Borrower”), each of the
Guarantors now or hereafter party thereto (each a “Guarantor” and collectively
the “Guarantors”), the Lenders now or hereafter party thereto (the “Lenders”),
Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A., each a
syndication agent, each Bank of America, N.A., TD Bank, N.A. and U.S. Bank
National Association, as documentation agents, and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (in such
capacity, the “Agent”); (ii) the Guaranty and Suretyship Agreement, dated as of
September 28, 2015 (as the same may be restated, modified, supplemented or
amended from time to time, the “Guaranty”), of Guarantors given to Agent, and
(iii) the other Loan Documents referred to in the Credit Agreement, as the same
may be modified, supplemented, restated or amended from time to time (the “Loan
Documents”).

 

Agreement

 

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

 

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the direct and indirect economic benefits
received by New Guarantor as a result of being or becoming affiliated with the
Borrower and the Guarantors, New Guarantor hereby agrees that, effective as of
the date hereof, it hereby is, and shall be deemed to be, and assumes the
obligations of, a “Loan Party” and a “Guarantor” under the Credit Agreement, a
“Guarantor”, jointly and severally with the existing Guarantors under the
Guaranty, and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until the payment in
full of the Loans and the Notes, the expiration of all Letters of Credit and the
performance of all other obligations of Borrower under the Loan Documents, New
Guarantor shall perform, comply with and be subject to and bound by each of the
terms and provisions of the Credit Agreement, Guaranty and each of the other
Loan Documents, jointly and severally, with the existing parties thereto.
Without limiting the generality of the foregoing, New Guarantor hereby
represents and warrants that (i) each of the representations and warranties set
forth in Section 6 of the Credit Agreement

19



applicable to a Loan Party is true and correct as to New Guarantor on and as of
the date hereof; and (ii) New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, Guaranty and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

 

New Guarantor hereby makes, affirms and ratifies in favor of the Lenders and the
Agent the Credit Agreement, Guaranty and each of the other Loan Documents given
by the Guarantors to Agent and any of the Lenders.

 

New Guarantor is simultaneously delivering to the Agent the documents, together
with Guarantor Joinder, required under Sections 8.2.8 [Subsidiaries as
Guarantors].

 

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Agent to carry out
more effectively the provisions and purposes of this Guarantor Joinder and
Assumption Agreement and the other Loan Documents.

 

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to Agent or any Lender of signature pages
hereof purporting to be signed on behalf of New Guarantor shall constitute
effective and binding execution and delivery hereof by New Guarantor.

 

NEW GUARANTOR SHALL CAUSE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 8.2.8 OF THE CREDIT AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

20



IN WITNESS WHEREOF, and intending to be legally bound hereby, New Guarantor has
duly executed this Guarantor Joinder and Assumption Agreement and delivered the
same to the Agent for the benefit of the Lenders, as of the date and year first
above written.

 

  [______________________________]       By:

  Name:

  Title:


 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent

 

By:

  Name:

  Title:

 

 



EXHIBIT 1.1(G)(2)

 

GUARANTY AND SURETYSHIP AGREEMENT

 

This Guaranty and Suretyship Agreement (the “Guaranty”), dated as of this 28th
day of September, 2015, is jointly and severally given by EACH OF THE
UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM
TIME TO TIME (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”) in connection with that Amended and Restated Credit Agreement, dated as
of the date hereof, by and among New Jersey Resources Corporation, a New Jersey
corporation (the “Borrower”), the Guarantors now or hereafter party thereto, the
Agent, each of JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as syndication agents, each of Bank of America, N.A., TD Bank, N.A.
and U.S. Bank National Association, as documentation agents, and the Lenders now
or hereafter party thereto (the “Lenders”) (as amended, restated, modified or
supplemented from time to time hereafter, the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them by the Credit Agreement and the rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this Guaranty.

 

1. Guarantied Obligations. To induce the Agent and the Lenders to make loans and
grant other financial accommodations to the Borrower under the Credit Agreement,
each Guarantor hereby jointly and severally, unconditionally and irrevocably
guaranties to the Agent and each Lender and any provider of a Lender Provided
Interest Rate Hedge or any provider of Other Lender Provided Financial Service
Products; and becomes surety, as though it was a primary obligor, for the full
and punctual payment and performance when due (whether on demand, at stated
maturity, by acceleration or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar Laws of any country or
jurisdiction) of all Obligations, including, without limiting the generality of
the foregoing, all obligations, liabilities and indebtedness from time to time
of the Borrower or any other Guarantor to the Agent or any of the Lenders or any
Affiliate of any Lender under or in connection with the Credit Agreement or any
other Loan Document, whether for principal, interest, fees, indemnities,
expenses or otherwise, and all renewals, extensions, amendments, refinancings or
refundings thereof, whether such obligations, liabilities or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent,

 



DUE OR TO BECOME DUE, WHETHER FOR PAYMENT OR PERFORMANCE, NOW EXISTING OR
HEREAFTER ARISING (AND INCLUDING OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
ARISING OR ACCRUING AFTER THE COMMENCEMENT OF ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING WITH RESPECT TO THE BORROWER OR ANY
GUARANTOR OR WHICH WOULD HAVE ARISEN OR ACCRUED BUT FOR THE COMMENCEMENT OF SUCH
PROCEEDING, EVEN IF THE CLAIM FOR SUCH OBLIGATION, LIABILITY OR INDEBTEDNESS IS
NOT ENFORCEABLE OR ALLOWABLE IN SUCH PROCEEDING, AND INCLUDING ALL OBLIGATIONS,
LIABILITIES AND INDEBTEDNESS ARISING FROM ANY EXTENSIONS OF CREDIT UNDER OR IN
CONNECTION WITH ANY LOAN DOCUMENT FROM TIME TO TIME, REGARDLESS OF WHETHER ANY
SUCH EXTENSIONS OF CREDIT ARE IN EXCESS OF THE AMOUNT COMMITTED UNDER OR
CONTEMPLATED BY THE LOAN DOCUMENTS OR ARE MADE IN CIRCUMSTANCES IN WHICH ANY
CONDITION TO EXTENSION OF CREDIT IS NOT SATISFIED) (ALL OF THE FOREGOING
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS ARE REFERRED TO HEREIN COLLECTIVELY AS
THE “GUARANTIED OBLIGATIONS” AND EACH AS A “GUARANTIED OBLIGATION”). WITHOUT
LIMITATION OF THE FOREGOING, ANY OF THE GUARANTIED OBLIGATIONS SHALL BE AND
REMAIN GUARANTIED OBLIGATIONS ENTITLED TO THE BENEFIT OF THIS GUARANTY IF THE
AGENT OR ANY OF THE LENDERS (OR ANY ONE OR MORE ASSIGNEES OR TRANSFEREES
THEREOF) FROM TIME TO TIME ASSIGN OR OTHERWISE TRANSFER ALL OR ANY PORTION OF
THEIR RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS OR ANY OTHER
GUARANTIED OBLIGATIONS TO ANY OTHER PERSON. IN FURTHERANCE OF THE FOREGOING,
EACH GUARANTOR JOINTLY AND SEVERALLY AGREES AS FOLLOWS:

 

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Agent and the Required
Lenders. All payments made hereunder shall be made by each Guarantor in
immediately available funds in U.S. Dollars and shall be made without setoff,
counterclaim, withholding or other deduction of any nature.

 

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission or delay, willful or otherwise, by any Lender, the Agent or Borrower or
any other obligor on any of the Guarantied Obligations or by any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of any Guarantor as a matter of law or equity. Each of
the Guarantors agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with the terms of the Loan Documents. Without limiting
the generality of the foregoing, each Guarantor hereby consents to at any time
and from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated or otherwise similarly affected
by, any of the following:

 



a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding or otherwise)
or any avoidance or subordination, in whole or in part, of any Loan Document or
any of the Guarantied Obligations and, regardless of any Law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the
Guarantied Obligations, any of the terms of the Loan Documents or any rights of
the Agent or the Lenders or any other Person with respect thereto;

 

b) Any increase, decrease or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method or place of
payment or performance of or in any other term of any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

 

c) Any failure to assert any breach of or default under any Loan Document or any
of the Guarantied Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guarantied Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

 

d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Agent or the Lenders, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by any of
the Agent or the Lenders, or any of them, or any other Person in respect of, any
direct or indirect security for any of the Guarantied Obligations. As used in
this Guaranty, “direct or indirect security” for the Guarantied Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Guarantied Obligations, made
by or on behalf of any Person;

 

e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy,

 



insolvency, reorganization or similar proceeding with respect to the Borrower or
any other Person; or any action taken or election made by the Agent or the
Lenders, or any of them (including but not limited to any election under Section
1111(b)(2) of the United States Bankruptcy Code), the Borrower, or any other
Person in connection with any such proceeding;

 

f) Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by the Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations;

 

g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

 

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.19 [Joinder of Guarantors] of the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished.

 

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

 

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

 

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Agent or the Lenders, or any of them, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of

 



this Guaranty or any other Loan Document, and any requirement that any Guarantor
receive notice of any such acceptance;

 

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Agent or the
Lenders, or any of them (including but not limited to commencement or completion
of any judicial proceeding or nonjudicial sale or other action in respect of
collateral security for any of the Guarantied Obligations), which results in
denial or impairment of the right of the Agent or the Lenders, or any of them,
to seek a deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and

 

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

 

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments and the expiration or
termination of all Letters of Credit and indefeasible payment in full of all
Guarantied Obligations, this Guaranty shall terminate; provided, however, that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, any time any payment of any of the Guarantied Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Agent upon or during the insolvency, bankruptcy, or reorganization of, or any
similar proceeding affecting, Borrower or for any other reason whatsoever, all
as though such payment had not been made and was due and owing.

 

6. Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against Borrower or any other Guarantor arising in connection with the
Guarantied Obligations (including rights of subrogation, contribution, and the
like) until the Guarantied Obligations have been indefeasibly paid in full and
all Commitments have been terminated and all Letters of Credit have expired. If
any amount shall be paid to any Guarantor by or on behalf of Borrower or any
other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Agent and the
Lenders and shall forthwith be paid to the Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

 

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 



8. Taxes. Each Guarantor hereby agrees to be bound by the provisions of Section
5.8 [Taxes] of the Credit Agreement and shall make all payments free and clear
of Taxes as provided therein.

 

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.6 [Notices, etc.] of the Credit Agreement. The Agent and
the Lenders may rely on any notice (whether or not made in a manner contemplated
by this Guaranty) purportedly made by or on behalf of a Guarantor, and the Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

 

10. Counterparts, Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Lender of signature pages hereof purporting to be signed on
behalf of any Guarantor shall constitute effective and binding execution and
delivery hereof by such Guarantor.

 

11. Setoff, Default Payments by Borrower.

 

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Lenders, or any of them, shall have the right from time to time,
without notice to any Guarantor, to set off against and apply to such due and
payable amount any obligation of any nature of any Lender or the Agent, or any
subsidiary or affiliate of any Lender or Agent, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the Agent or
the Lenders, or any of them, shall have given any notice or made any demand
under this Guaranty or under such obligation to the Guarantor, whether such
obligation to the Guarantor is absolute or contingent, matured or unmatured (it
being agreed that the Agent and the Lenders, or any of them, may deem such
obligation to be then due and payable at the time of such setoff), and
regardless of the existence or adequacy of any collateral, guaranty, or other
direct or indirect security or right or remedy available to the Agent or any of
the Lenders. The rights of the Agent and the Lenders under this Section are in
addition to such other rights and remedies (including, without limitation, other
rights of setoff and banker’s lien) which the Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document shall
be deemed a waiver of or restriction on the right of setoff or banker’s lien of
the Agent and the Lenders, or any of them. Each of the Guarantors hereby agrees
that, to the fullest extent permitted by Law, any affiliate or subsidiary of the
Agent or any of the Lenders and any holder of a participation in any obligation
of any Guarantor under this Guaranty, shall have the same rights of setoff as
the Agent and the Lenders as provided in this Section (regardless whether such
affiliate or participant otherwise would be deemed a creditor of the Guarantor).

 

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the

 



account of Borrower, such amount shall be held in trust for the benefit of each
Lender and Agent and shall forthwith be paid to the Agent to be credited and
applied to the Guarantied Obligations when due and payable.

 

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

 

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Agent and the Lenders, or any of them, and their successors and assigns.
Without limitation of the foregoing, the Agent and the Lenders, or any of them
(and any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person in accordance
with the Loan Documents and such Guarantied Obligations (including any
Guarantied Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents) shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty, and to the extent of its
interest in such Guarantied Obligations such other Person shall be vested with
all the benefits in respect thereof granted to the Agent and the Lenders in this
Guaranty or otherwise.

 

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,

 

(a) Governing Law. This Guaranty shall be deemed to be a contract under the Laws
of the State of New York and shall, pursuant to New York General Obligations Law
Section 51401, for all purposes be governed by and construed and enforced in
accordance with the laws of the State of New York.

 

(b) CERTAIN WAIVERS. EACH GUARANTOR HEREBY:

 

(i) IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS IN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH
GUARANTOR AT THE ADDRESS PROVIDED FOR IN THE CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF;
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT
OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW;

 



(ii) IRREVOCABLY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON FORUM NON CONVENIENS OR ANY LACK OF JURISDICTION OR VENUE THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDINGS WITH RESPECT
TO THIS GUARANTY; AND

 

(iii) KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS GUARANTY, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY
COLLATERAL OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR THE
LENDERS RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS, TO THE FULLEST EXTENT PERMITTED BY LAW.
SUCH GUARANTOR WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. SUCH GUARANTOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT OR
THE LENDERS, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR THE LENDERS
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR AGENT AND THE LENDERS TO
ACCEPT THIS GUARANTY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND MAKE
THE LOANS.

 

15. Severability; Modification to Conform to Law.

 

(a) Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision of this Guaranty shall be prohibited by or invalid under such Law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

 

(b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the Lenders or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

 



(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 15(b) hereof, including (and to the extent not inconsistent with
applicable federal and state Laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

 

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

 

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

 

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent and the Lenders, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent and the Lenders a
Guarantor Joinder pursuant to the Credit Agreement. No notice of the addition of
any Guarantor shall be required to be given to any pre-existing Guarantor and
each Guarantor hereby consents thereto.

 

17. Joint and Several Obligations. Each of the obligations of each and every
Guarantor under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and several.
Each Guarantor acknowledges and agrees that the foregoing waivers and those set
forth below serve as a material inducement to the agreement of the Agent and the
Lenders to make the Loans, and that the Agent and the Lenders are relying on
each specific waiver and all such waivers in entering into this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Agent and the Lenders, or any of them, may, in their
sole discretion, elect to enforce this Guaranty against any Guarantor without
any duty or responsibility to pursue any other Guarantor and such an election by
the Agent and the Lenders, or any of them, shall not be a defense to any action
the Agent and the Lenders, or any of them, may elect to take against any
Guarantor. Each of the Lenders and Agent hereby reserve all rights against each
Guarantor.

 

18. Keepwell. Each Qualified ECP Loan Party jointly and severally (together with
each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor

 



all of such Non-Qualifying Party’s obligations under the Credit Agreement or any
other Loan Document in respect of Swap Obligations (provided, however, that each
Qualified ECP Loan Party shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under the Credit Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section shall remain in full force and effect until payment in full of the
Obligations and termination of the Credit Agreement and the other Loan
Documents. Each Qualified ECP Loan Party intends that this Section constitute,
and this Section shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of each other
Loan Party for all purposes of Section 1a(18)(A)(v)(II)) of the CEA.

 

19. Receipt of Credit Agreement, Other Loan Documents. Benefits.

 

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

 

(b) Each Guarantor hereby acknowledges, represents and warrants that it receives
direct and indirect benefits by virtue of its affiliation with Borrower and the
other Guarantors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.

 

20. Miscellaneous.

 

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof’,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

 

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the requisite percentage of Lenders pursuant to Section 11.1 of
the Credit Agreement. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
failure of the Agent or the Lenders, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Agent and the Lenders under this Guaranty are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement or instrument, by Law, or otherwise.

 



(c) Telecommunications. Each Lender and Agent shall be entitled to rely on the
authority of any individual making any telecopy, electronic or telephonic
notice, request or signature without the necessity of receipt of any
verification thereof.

 

(d) Expenses. Each Guarantor unconditionally agrees to pay all reasonable costs
and expenses, including reasonable attorney’s fees, incurred by the Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor, and each
Guarantor shall pay and indemnify each Lender and Agent for, and hold it
harmless from and against, any and all obligations, liabilities, losses,
damages, costs, expenses (including disbursements and reasonable legal fees of
counsel to any Lender or Agent), penalties, judgments, suits, actions, claims
and disbursements imposed on, asserted against or incurred by any Lender or
Agent (i) relating to the preparation, negotiation, execution, administration or
enforcement of or collection under this Guaranty or any document, instrument or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or Borrower; (iii) in any way relating to or arising out of
this Guaranty, or any document, instrument or agreement relating to any of the
Guarantied Obligations, or any action taken or omitted to be taken by any Lender
or Agent hereunder, and including those arising directly or indirectly from the
violation or asserted violation by any Guarantor or Borrower or Agent or any
Lender of any Law, rule, regulation, judgment, order or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting or safety) and
regardless whether asserted by any governmental entity or any other Person.

 

(e) Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

 

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Lenders, or any of them, any extension of credit or any other
event or circumstance whatsoever.

 

21. This Guaranty hereby amends and restates, in its entirety, that certain
Guaranty and Suretyship Agreement, dated August 22, 2012 (the “Existing
Guaranty”), made in favor of the Agent by certain of the parties thereto, and
the parties hereto agree that this Agreement is not intended to constitute, nor
does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the indebtedness,
liabilities, expenses, or obligations under the Existing Guaranty.

 

[SIGNATURE PAGES FOLLOW]

 



IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

  COMMERCIAL REALTY AND RESOURCES CORP.       By:

  Name:

  Title:

      NJR ENERGY CORPORATION       By:

  Name:

  Title:

      NJR ENERGY SERVICES COMPANY       By:

  Name:

  Title:

      NJR HOME SERVICES COMPANY       By:

  Name:

  Title:


 



  NJR INVESTMENT COMPANY       By:

  Name:

  Title:

      NJR SERVICE CORPORATION       By:

  Name:

  Title:

      NJR STORAGE HOLDINGS COMPANY       By:

  Name:

  Title:

      NJR MIDSTREAM HOLDINGS CORPORATION       By:

  Name:

  Title:


 



  NJR ENERGY INVESTMENTS CORPORATION       By:

  Name:

  Title:

      NJR PLUMBING SERVICES, INC.       By:

  Name:

  Title:

      NJR RETAIL HOLDINGS CORPORATION       By:

  Name:

  Title:

      NJR CLEAN ENERGY VENTURES CORPORATION       By:

  Name:

  Title:


 



  TWO DOT WIND FARM, LLC       By:

  Name:

  Title:

      CARROLL AREA WIND FARM, LLC       By:

  Name:

  Title:

      ALEXANDER WIND FARM, LLC       By:

  Name:

  Title:

      RINGER HILL WIND LLC       By:

  Name:

  Title:


 



EXHIBIT 1.1(R)

 

FORM OF
REVOLVING CREDIT NOTE

 

Princeton, New Jersey

 

$_______________ ________ ___, 2015

 

FOR VALUE RECEIVED, the undersigned, NEW JERSEY RESOURCES CORPORATION, a New
Jersey corporation (herein called the “Borrower”), hereby promises to pay to the
order of _______________ (the “Lender”), the lesser of (i) the principal sum of
_______________ Dollars (U.S. $__________), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof, among the Borrower, the Lenders now or hereafter party thereto,
each syndication agent, each documentation agent and each other titled Lender
that may be identified therein, and PNC Bank, National Association, as
administrative agent (hereinafter referred to in such capacity as the “Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable on such dates as set forth in the Credit Agreement, with
the entire outstanding balance due and payable by 11:00 a.m. (Pittsburgh time)
on the Expiration Date, together with interest on the unpaid principal balance
hereof from time to time outstanding from the date hereof at the rate or rates
per annum specified by the Borrower pursuant to, or as otherwise provided in,
the Credit Agreement.

 

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable on the dates and at the times provided for
in the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Lender pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at PNC Firstside Center, 5th
Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise
directed in writing by the holder hereof, in lawful money of the United States
of America in immediately available funds.

 

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal

37



hereof prior to maturity upon the terms and conditions therein specified. The
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

 

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

 

This Note amends and restates, but does not constitute a novation of the
indebtedness evidenced by, that certain Revolving Credit Note in the maximum
principal amount of _______________, dated as of August 22, 2012, issued by the
Borrower in favor of the Lender.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

 

[SIGNATURE PAGE FOLLOWS]

38



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

 

  NEW JERSEY RESOURCES CORPORATION, A New Jersey corporation       By:

  Name:

  Title:


 



EXHIBIT 1.1(S)

 

FORM OF
SWING LOAN NOTE

 

$50,000,000.00 Princeton, New Jersey       ________ ___, 2015

 

FOR VALUE RECEIVED, the undersigned, NEW JERSEY RESOURCES CORPORATION, a New
Jersey corporation (herein called the “Borrower”), hereby promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the
principal sum of Fifty Million and 00/100 Dollars (U.S. $50,000,000.00), or (ii)
the aggregate unpaid principal balance of all Swing Loans made by the Lender to
the Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
the date hereof, among the Borrower, the Lenders now or hereafter party thereto,
each syndication agent, each documentation agent, each other titled Lender that
may be identified therein, and PNC Bank, National Association, as administrative
agent (hereinafter referred to in such capacity as the “Agent”) (as amended,
restated, modified, or supplemented from time to time, the “Credit Agreement”),
payable on such dates as set forth in the Credit Agreement, with the entire
outstanding balance due and payable by 11:00 a.m. (Pittsburgh time) on the
Expiration Date, together with interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrower pursuant to, or as otherwise provided in, the
Credit Agreement.

 

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable on the dates and at the times provided for
in the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Swing Loans evidenced by this Swing Loan Note and all
other obligations due and payable to the Lender pursuant to the Credit Agreement
and the other Loan Documents at a rate per annum as set forth in Section 4.3 of
the Credit Agreement. Such interest rate will accrue before and after any
judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Lender located at PNC Firstside Center, 5th
Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise
directed in writing by the holder hereof, in lawful money of the United States
of America in immediately available funds.

 

This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties,. covenants and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of

40



principal hereof prior to maturity upon the terms and conditions therein
specified. The Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.

 

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

 

This Note amends and restates, but does not constitute a novation of the
indebtedness evidenced by, that certain Swing Loan Note in the maximum principal
amount of $50,000,000.00, dated as of August 22, 2012, issued by the Borrower in
favor of the Lender.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

 

[SIGNATURE PAGE FOLLOWS]

41



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

 

  NEW JERSEY RESOURCES CORPORATION, A New Jersey corporation       By:

  Name:

  Title:


 



EXHIBIT 2.5

 

FORM OF
SWING LOAN REQUEST

 

TO: PNC Bank, National Association, as Agent   PNC Firstside Center, 5th Floor  
500 First Avenue   Pittsburgh, Pennsylvania 15219   Telephone No.: (412)
768-9757   Telecopier No.: (412) 762-8672   Attention:  Rachel Indof     FROM:
New Jersey Resources Corporation (the “Borrower”)     RE: Amended and Restated
Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Agreement”) dated as of September 28, 2015 by and among the Borrower, the
Lenders party thereto, each syndication agent, each documentation agent and each
other titled Lender that may be identified therein, and PNC Bank, National
Association, as administrative agent for the Lenders (the “Agent”)

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

 

Pursuant to Section 2.5 of the Agreement, the undersigned hereby makes the
following Swing Loan Request:

 

1. Aggregate Principal Amount of Swing Loans:  [amount  shall be in integral
multiples of $100,000 and not less than $250,000]      U.S. $________ 2.
Proposed Borrowing Date:  [this Swing Loan Request must be received by the Swing
Lender by 12:00 noon Pitts burgh time on the proposed Borrowing Date]     
 ____________ 3. As of the date hereof and the date of making of the Swing Loan
requested hereby: the representations and warranties of the Loan Parties
contained in Section 6 of the Agreement and in the other Loan Documents are and
will be true (except representations and warranties that expressly relate solely
to an earlier date or time, which representations and warranties were true on
and as of the specific dates or times referred to therein and except for the
representations and warranties of the Loan Parties contained in the first
sentence of Section 6.1.6 [Litigation], the last sentence of Section 6.1.8(b)
[Financial Statements], and Section 6.1.21 [Environmental Matters] of the Credit
Agreement); the Loan Parties have performed and complied with all covenants and
conditions of the Agreement; no Event of Default or Potential Default has
occurred and is continuing or shall exist; and the making of the Swing Loan
requested hereby

 



  shall not contravene any Law applicable to the Loan Parties or any of the
Lenders. 4. The undersigned hereby irrevocably requests [check one line under
(a) below and fill in blank space next to the line as appropriate]:

(a) _____ Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$__________.

 

_____ Funds to be wired per the following wire instructions:

 

$_______________ Amount of Wire Transfer

 

Bank Name:      

ABA:      

Account Number:       

Account Name:       

Reference:  

 

_____ Funds to be wired per the attached Funds Flow (multiple wire transfers)

 

[SIGNATURE PAGE FOLLOWS]

 



EXHIBIT 5.5

 

FORM OF
COMMITMENT REDUCTION NOTICE

 



TO: PNC Bank, National Association, Agent   PNC Firstside Center, 5th Floor  
500 First Avenue   Pittsburgh, Pennsylvania 15219   Telephone No.: (412)
768-9757   Telecopier No.: (412) 762-8672   Attention:  Rachel Indof

 

FROM:New Jersey Resources Corporation (the “Borrower”)

 

RE:Amended and Restated Credit Agreement (as amended, restated, supplemented or
modified from time to time, the “Agreement”), dated as of September 28, 2015 by
and among the Borrower, the Lenders party thereto, each syndication agent, each
documentation agent and each other titled Lender that may be identified therein,
and PNC Bank, National Association, as administrative agent for the Lenders (the
“Agent”)

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

 

Pursuant to Section 5.5 of the Agreement, the Borrower irrevocably gives notice
that:

 

The Revolving Credit Commitments are reduced as of ________ ___, 20___ (insert
date at least five (5) Business Days after the Business Day on which the Agent
receives the Commitment Reduction Notice) by $__________ (insert amount equal to
but not less than $5,000,000 or an integral multiple thereof). The aggregate
amount of Revolving Credit Commitments outstanding after giving effect to the
reduction of the Revolving Credit Commitments is $__________. The aggregate
outstanding principal amount of all Revolving Facility Usage as of ________ ___,
20___ (insert date of commitment reduction) shall be $__________ (not to exceed
the reduced aggregate amount of the Revolving Credit Commitments).

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

    NEW JERSEY RESOURCES CORRPORATION, A New Jersey corporation       Dated:
________________ _____. 20 _______   By:

    Name:

    Title:


 



The undersigned hereby certifies the accuracy of the foregoing.

 

    NEW JERSEY RESOURCES CORPORATION, A New Jersey corporation       Dated:
_______________ _____. 20 ________   By:

    Name:

    Title:


 



EXHIBIT 5.8.6(A)
[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 28, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among New Jersey Resources Corporation, the
guarantors from time to time party thereto, PNC Bank, National Association, in
its capacity as administrative agent, and each bank from time to time party
thereto.

 

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

 

By:      

Name:      

Title:      

Date:  ________ ___, 20___    

 



EXHIBIT 5.8.6(B)
[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 28, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among New Jersey Resources Corporation, the
guarantors from time to time party thereto, PNC Bank, National Association, in
its capacity as administrative agent, and each bank from time to time party
thereto.

 

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:      

Name:      

Title:      

Date:  ________ ___, 20___    

 



EXHIBIT 5.8.6(C)
[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 28, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among New Jersey Resources Corporation, the
guarantors from time to time party thereto, PNC Bank, National Association, in
its capacity as administrative agent, and each bank from time to time party
thereto.

 

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:      

Name:      

Title:      

Date:  ________ ___, 20___    

 



EXHIBIT 5.8.6(D)
[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 28, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among New Jersey Resources Corporation, the
guarantors from time to time party thereto, PNC Bank, National Association, in
its capacity as administrative agent, and each bank from time to time party
thereto.

 

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

 

By:      

Name:      

Title:      

Date:  ________ ___, 20___    

 



EXHIBIT 7.1.3(A)

 

Matters to be covered in Opinions of Counsel for
New Jersey Resources Corporation

 

1. Organization and Qualification of Borrower and each Subsidiary of Borrower
(Section 6.1.1) 2. Power and Authority (Section 6.1.3) 3. Validity and Binding
Effect (Section 6.1.4) 4. No Conflict (Section 6.1.5) 5. Litigation (Section
6.1.6) 6. Consents and Approvals (Section 6.1.12) 7. Investment Companies;
Regulated Entities (Section 6.1.18) 8. Such other matters as Agent or the
Lenders may reasonably request

 



EXHIBIT 7.1.3(B)

 

Matters to be covered in Opinions of In-House Counsel for
New Jersey Resources Corporation:

 

1. No Conflict with applicable law (Section 6.1.5) 2. Litigation (Section 6.1.6)
3. Consents and Approvals (Section 6.1.12), all of which are in full force and
effect, final and non-appealable and copies attached of each required order
authorizing New Jersey Natural Gas to enter the transactions contemplated by the
Credit Agreement 4. Investment Companies; Regulated Entities (Section 6.1.18) 5.
Such other matters as Agent or the Lenders may reasonably request

 



EXHIBIT 8.2.5

 

FORM OF
ACQUISITION COMPLIANCE CERTIFICATE

 

________ ___, 20___

 

PNC Bank, National Association, as Agent
PNC Firstside Center, 5th Floor
500 First Avenue
Pittsburgh, Pennsylvania 15219
and each Lender party to the Credit Agreement (defined below)

 

Ladies and Gentlemen:

 

I refer to the Amended and Restated Credit Agreement dated as of September 28,
2015 (as amended, supplemented, restated or modified from time to time, the
“Credit Agreement”) among New Jersey Resources Corporation (the “Borrower”), the
Lenders party thereto, each syndication agent, each documentation agent and each
other titled Lender that may be identified therein, and PNC Bank, National
Association in its capacity as administrative agent for the Lenders (the
“Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meanings. References herein to Sections of the
Credit Agreement are qualified, in their entirety, by the applicable provision
of the Section of the Credit Agreement so referred to and together with all
related provisions and definitions referred to in such Section or incorporated
therein.

 

I, ___________________, [Chief Executive Officer/President/Chief Financial
Officer] of the Borrower, do hereby certify on behalf of the Borrower as of the
[fiscal quarter/fiscal year ended , 20 ] as follows:

 

In connection with Section 8.2.5 of the Credit Agreement and with respect to a
proposed Permitted Acquisition by the Borrower (the “Acquiring Company”) of
__________ [assets/stock] [by purchase/by merger and insert description of the
transaction] (the “Acquisition”) of ______________ [insert name of entity whose
assets are/stock is being acquired] (the “Target”).

 

The proposed date of the Acquisition is ________ ___, 20___ (the “Acquisition
Date”) [at least 5 Business Days after the date of this certificate].

 

The “Report Date” herein shall be the date of the most recent fiscal quarter
ended prior to the proposed Acquisition of the Target.

 

The total consideration to be paid including (i) cash paid by the Borrower,
directly or indirectly, to the Target, (ii) the Indebtedness, fixed or
contingent, incurred or assumed the Borrower, whether in favor of Target or
otherwise, (iii) any Guaranty given or incurred by the

 



Borrower in connection with the Acquisition and (iv) any other consideration
given or obligation incurred by the Borrower in connection with the Acquisition
is $________.

 

The Target is engaged in __________________ [describe business being acquired].

 

The Borrower is, and after giving effect to the proposed Permitted Acquisition
shall be, in compliance with Section 8.2.12 of the Credit Agreement, as more
fully set forth on Appendix A attached hereto.

 

The Borrower, in order to consummate the proposed Permitted Acquisition, has
incurred or will incur $ _________ of Indebtedness permitted by Section
8.2.1(viii) (and, if secured, clause (xii) of the definition of Permitted
Liens).

 

Immediately prior to and after giving effect to the proposed Acquisition: (i)
the representations and warranties of Loan Parties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true on and correct with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
related solely to an earlier date or time and except for the representations and
warranties of the Loan Parties contained in the first sentence of Section 6.1.6
[Litigation], the last sentence of Section 6.1.8(b) [Financial Statements], and
Section 6.1.21 [Environmental Matters] of the Credit Agreement), (ii) the
Borrower has performed and complied with all covenants and conditions of the
Credit Agreement and the other Loan Documents, and (iii) no event has occurred
and is continuing which constitutes an Event of Default or Potential Event of
Default.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________, 20___.

 

  By:  

  Name:  

  Title:  [Chief Executive Officer/President/
Chief Financial Officer]

 





APPENDIX A

 

Credit Agreement     Consolidated
for Borrower
and its
Subsidiaries       Target       Consolidated
Pro Forma8   Maximum Leverage Ratio (Section 8.2.12). The ratio of (A)
Consolidated Total Indebtedness to (B) Consolidated Total Capitalization as of
the Report Date is:     ______ to 1.00       ______ to 1.00       ______ to 1.00
                            which is not more than the maximum permitted ratio
of 0.65 to 1.0                                                   (A)
Consolidated Total Indebtedness, as of the Report Date, is computed as follows:
                                                    (i.) borrowed moneys   $    
  $       $                                 (ii.) other transactions similar to
borrowed money transactions   $       $       $                                
(iii.) note purchase or acceptance credit facilities   $       $       $        
                        (iv.) reimbursement obligations (contingent or
otherwise)   $       $       $                                 (v.) Hedging
Transactions   $       $       $                                 (vi.)
Guarantees of Hedging Transactions and of borrowed money transactions   $      
$       $    

 

 



 

8 All calculations are on a pro-forma basis, based upon the financial statements
of the Borrower as of the Report Date, after giving effect to the proposed
Permitted Acquisition (i.e., if a financial covenant is measured for the
immediately preceding four fiscal quarters as of the Report Date, the financial
results of the Target as well as the Borrower and its Subsidiaries will be
included in that four fiscal quarter period calculation; provided, however, that
income earned or expenses incurred by the Target prior to the date of the
proposed Permitted Acquisition shall be excluded) and include in such
calculations Indebtedness or other liabilities assumed or incurred in connection
with such Permitted Acquisition.

 



Credit Agreement     Consolidated
for Borrower
and its
Subsidiaries       Target       Consolidated
Pro Forma8     (vii.) Hybrid Securities described in clause (i) of the
definition of “Hybrid Security” in the Credit Agreement   $       $       $    
                            (viii.) mandatory repayment obligations with respect
to Hybrid Securities described in clause (ii) of the definition of “Hybrid
Security” in the Credit Agreement   $       $       $                          
      (ix.) sum of items (i) through (viii) equals Consolidated Total
Indebtedness   $       $       $                               (B) Consolidated
Total Capitalization, as of the Report Date, is computed as follows:            
                                        (i.) Consolidated Total Indebtedness
(see item (1)(A)(ix) above)   $       $       $                                
(ii.) Common Shareholders’ Equity   $       $       $                          
      (iii.) Preferred Shareholders’ Equity   $       $       $                
                (iv.) sum of items (i) through (iii) equals Consolidated Total
Capitalization   $       $       $    

 





EXHIBIT 8.3.3

 

FORM OF
COMPLIANCE CERTIFICATE

 

________ ___, 20___

 

PNC Bank, National Association, as Agent
PNC Firstside Center, 5th Floor
500 First Avenue
Pittsburgh, Pennsylvania 15219
and each Lender party to the Credit Agreement (defined below)

 

Ladies and Gentlemen:

 

I refer to the Amended and Restated Credit Agreement dated as of September 28,
2015 (as amended, supplemented, restated or modified from time to time, the
“Credit Agreement”) among New Jersey Resources Corporation (the “Borrower”), the
Lenders party thereto, each syndication agent, each documentation agent and each
other titled Lender that may be identified therein, and PNC Bank, National
Association in its capacity as administrative agent for the Lenders (the
“Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meanings. References herein to Sections of the
Credit Agreement are qualified, in their entirety, by the applicable provision
of the Section of the Credit Agreement so referred to and together with all
related provisions and definitions referred to in such Section or incorporated
therein.

 

I, __________________, [Chief Executive Officer/President/Chief Financial
Officer] of the Borrower, do hereby certify on behalf of the Borrower as of the
[fiscal quarter/fiscal year ended ________ ___, 20__] (the “Report Date”), as
follows:

 

(1)Maximum Leverage Ratio (Section 8.2.12). The ratio of (A) Consolidated Total
Indebtedness to (B) Consolidated Total Capitalization of the Borrower and its
Subsidiaries is _________ to 1.00 as of the Report Date, which is not more than
the maximum permitted ratio of 0.65 to 1.00.

 

(A)Consolidated Total Indebtedness, as of the Report Date, is computed as
follows:

 



  (i) borrowed moneys  $                  (ii) note purchase or acceptance
credit facilities  $                  (iii) reimbursement obligations
(contingent or otherwise)  $                  (v) other transactions similar to
borrowed money  $                  (vi) Hedging Transactions  $   

 





  (vii) Guarantees of Hedging Transactions and of borrowed money transactions  $
                 (viii) Hybrid Securities described in clause (i) of the
definition of “Hybrid Security” in the Credit Agreement  $                  (ix)
mandatory repayment obligations with respect to Hybrid Securities described in
clause (ii) of the definition of “Hybrid Security” in the Credit Agreement  $   
              (x) sum of items (i) through (viii) equals Consolidated Total
Indebtedness  $   

 



(B)Consolidated Total Capitalization, as of the Report Date, is computed as
follows:

 



  (i) Consolidated Total Indebtedness (see item (1)(A)(ix) above)  $            
     (ii) Common Shareholders’ Equity  $                  (iii) Preferred
Shareholders’ Equity  $                  (iv) sum of items (i) through (iii)
equals Consolidated Total Capitalization  $   

 



(2) Indebtedness in respect of capitalized leases incurred pursuant to Section
8.2.1(iv) by the Loan Parties and Unregulated Subsidiaries, as of the Report
Date $_________, which does not exceed One Hundred Million and 00/100 Dollars
($100,000,000.00).     (3) Indebtedness incurred pursuant to Section 8.2.1(vi)
secured by Liens permitted by Section 8.2.2(i) as of the Report Date is
$__________, which does not exceed Ten Million and 00/100 Dollars
($10,000,000.00) as permitted by Section 8.2.1(d) of the Credit Agreement.    
(4) Indebtedness incurred pursuant to Section 8.2.1(vii) secured by Purchase
Money Security Interests permitted by clause (xi) of the definition of Permitted
Liens for the Loan Parties and their Unregulated Subsidiaries as of the Report
Date is $________, which does not exceed Twenty Million and 00/100 Dollars
($20,000,000.00).     (5) Indebtedness incurred pursuant to Section 8.2.1(viii)
of an Acquired Person that existed prior to the Permitted Acquisition, was not
incurred in contemplation of the Permitted Acquisition and, if secured, is
secured by Liens permitted by clause (xii) of the definition of Permitted Liens
as of the Report Date is $________, which does not exceed Seventy-Five Million
and 00/100 Dollars ($75,000,000.00).

 





(6) Each of the Loan Parties and their Unregulated Subsidiaries have sold,
transferred or leased $________ of assets, as permitted by Section 8.2.6(vii),
which amount does not exceed the permitted amount of $________ (such permitted
amount equal to 10% of consolidated total assets of the Borrower and its
Subsidiaries for the applicable fiscal year of the Borrower).     (10) During
the fiscal [quarter/year] ended on the Report Date, the Loan Parties and their
Unregulated Subsidiaries have declared or made dividend payments or other
distribution or purchased or redeemed or otherwise acquired shares of stock,
warrants, rights or options permitted by Section 8.2.13 as follows: [Insert
description of each action undertaken, including the date thereof, the  dollar
amount thereof and a description of the transaction].     (11) The Loan Parties
and their Unregulated Subsidiaries have engaged in off-balance sheet
transactions that are functionally equivalent to borrowed money, as permitted by
Section 8.2.14, with aggregate liabilities, as of the Report Date, of $________,
which does not exceed $_________ (such permitted amount equal to 10% of total
assets of the Borrower and its Subsidiaries, determined in accordance with
GAAP).     (12) The representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement (other than the representations and warranties
of the Loan Parties contained in the first sentence of Section 6.1.6
[Litigation], the last sentence of Section 6.1.8(b) [Financial Statements], and
Section 6.1.21 [Environmental Matters]) and in the other Loan Documents are true
on and as of the Report Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which expressly related solely to an earlier date or time) and the
Borrower has performed and complied with all covenants and conditions of the
Credit Agreement and the other Loan Documents. No event has occurred and is
continuing which constitutes an Event of Default or Potential Event of Default.

 





IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of __________, 20___.

 

  By:  

  Name:  

  Title:  [Chief Executive Officer/President/
Chief Financial Officer]

 